We have been told of another act of terrorism in Spain: a police officer was murdered yesterday in Bilbao. On behalf of the whole European Parliament, I should like to express our condemnation of this act and our sympathy for the victim's family and for the whole Spanish people. Our thoughts are with all those who risk their lives to maintain a peaceful society, and we shall stand by all the resolutions we have adopted regarding the fight against terrorism whenever the law is broken, in Spain or in any other country.
Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, on page 14 of the minutes: the list of questions called. I tabled a question on working time specifically addressed to Commissioner Kinnock. This appears way down as Question No 100, and not in the section addressed to Commissioner Kinnock. There may be a simple explanation, and this may be due to a little slip-up or mistake in the administration. However, as Mr Smith and Ms Oddy also had sensitive questions on transport covering the transport of nuclear waste and they were also put into this section, I am getting rather suspicious that there are some dark forces manipulating the agenda. I seek your assurance that this is not the case and I seek your help in getting this matter raised properly.
Mr McMahon, I am not aware of the existence of any dark forces manipulating our proceedings. I certainly hope that no such forces exist, and that the error you point out can be corrected.
Mr President, just to confirm what Mr McMahon said, my question was on the transport of nuclear material. I do not know whether that comes under the umbrella of dark forces but I would appreciate an investigation into the matter.
I can only tell you that it is not we who decide which Commissioner answers questions: the Commission decides that, but, as I said before, if there has been an error it will certainly be corrected as far as the drafting of the text is concerned.
Mr President, the same dark forces have not been at work on my question. My question on the same issue does actually appear under Mr Kinnock. So, there is something strange going on: sexism, perhaps?
Thank you, Mrs Ahern. We shall pass these comments on to the Commission so that matters can be put right.
(Parliament approved the Minutes)
Decision on urgency
Mr President, ladies and gentlemen, I should like to oppose the use of urgent procedure. The Council began by taking some months to complete its deliberations, without any regard for the decisions of this House; it then high-handedly amended the programme as it saw fit; and finally it asked the Legal Service to clear up any procedural questions. The response of the Legal Service was to issue a warning: it told the Council to consult Parliament again because the proposed amendments were so far-reaching. This is not the proper way to proceed. I think that the committee must carry out a fundamental re-examination of the issue.
(Parliament rejected the request for urgent procedure)
Mr President, I ask you to refer to the services, please. Today's session news - the Strasbourg Notebook - about yesterday's opening session absolutely gives the wrong impression. It is absolutely wrong on what happened yesterday regarding the request to change the time of the vote on the BSE motion of censure. It states that Pauline Green, London North PSE, requested the House to delay the vote on the motions for resolution scheduled for voting on Wednesday at 12 noon. That is absolutely wrong. I did nothing of the sort. It misleads the media and the outside world. On behalf of my group could you please get it withdrawn immediately.
Thank you, Mrs Green. Your remarks are authoritative; of course they have nothing to do with the Minutes, but we have taken note of what you say.
Social security schemes
The next item is the report by Mrs Oomen-Ruijten (A4-0018/97), on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council Regulation (EC) amending, for the benefit of unemployed persons, Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (COM(95)0734 - C4-0116/96-96/0004(CNS)).
Mr President, the Commission's proposal is designed to enable those who are unemployed to spend longer than the three months currently allowed looking for work in another country without losing their entitlement to unemployment benefit. The Commission put forward a similar proposal in 1980 to give people freedom of movement and the best possible chance of finding work. That proposal came to nothing, but this time, I gather, it stands a good chance of success.
The conditions for transferring unemployment benefits to another country are very strict. You have to be really determined, because getting permission to do it and looking for work in other countries is not so easy, however pleasant they may be. You have to have savings behind you, because looking for work in another country means that you will get the lowest rate of benefit for the shortest period of time. This prevents abuses of the system, and means that only job-seekers who are genuinely motivated receive help. The proposals on the amount and duration of the payments and the requirement to register as unemployed and actively to seek work have the full support of the Committee on Social Affairs and your rapporteur.
There are two more minor points on which I have tabled amendments. What do we do about someone who is unemployed but undergoing training? Does that person also have the same rights if he is registered in another Member State? I have put forward an amendment on this.
Then there are the frontier workers. They too are now free to choose: whereas before they had to be covered by the statutory scheme in their country of residence, they can now elect to come under the scheme in the country where they work. This is good news, and is something which the European Parliament and I myself called for in the 1995 report by the Committee on Social Affairs.
However, there is something slightly strange here. In one Member State, Luxembourg, where there are many frontier workers, workers are free to choose, but it is the country of residence, in other words Belgium, which foots the bill. This is a proposal which may be fine for the workers themselves, since they will not notice any difference, but it is an anomaly in the system, and I think that systems which constantly need exceptions are not acceptable. The Committee on Social Affairs shares this view, and I have therefore tabled an amendment to the effect that, since the Luxembourg Government will suddenly be facing enormous costs, the transitional scheme agreed should apply for no more than five years. I would point out to our colleagues from Luxembourg that they must remember that frontier workers who become unemployed in their country have also contributed to its social security budget. So this is another point on which I have tabled an amendment.
I should like to take this opportunity to tell the Commissioner, through Mr Flynn, that Parliament has greatly appreciated working with officials at the Commission, particularly those directly involved with the very difficult dossier concerning Regulation 1408/71. I should also like to reiterate our thanks to Mr Rob Cornelissen and wish him every success in his new job. We know that Mr Verschuren, who is now also there beside you, will certainly show the same commitment in tackling this dossier, and I would ask the Commissioner to pass on our congratulations to him and his colleagues.
There is one final comment I should like to make. We have recently encountered a number of problems in dealing with Regulation 1408/71 because one Member State after another has been introducing cutbacks in social security and trying to bring it under their tax systems, which are not coordinated. I would therefore urge Mr Flynn to bear this in mind and to make sure, if we really are to coordinate social security and taxation for frontier workers, including in Regulation 1408/71, that there is only one choice. The University of Maastricht has just produced a report on behalf of employers' and workers' organizations calling for this one choice, so let us try to streamline things a little better. It is something I feel strongly about, because it could help us to solve many problems in future for our frontier workers, who are after all the daily embodiment of what Europe means.
Mr President, I should like to begin by congratulating the rapporteur, Mrs OomenRuijten, not only on her excellent assessment of the Commission proposal that we are discussing today, but also on her ability to look ahead. Indeed, certain aspects of the Commission proposal, such as those concerning the unemployment benefit rights of frontier workers, were mentioned by the rapporteur in her report adopted by the Social Affairs Committee on 15 May 1995.
Hitherto, when employed persons who have always resided in another Member State have become wholly unemployed in the Member State of employment, there has been a problem in defining their rights. The solution adopted has varied according to the type of worker involved. While frontier workers have automatically been subject to the legislation of the Member State of residence, other types of worker - in particular, seasonal workers - have been able to choose between the systems of the two Member States concerned. This has been a significant form of discrimination against workers who, every morning, have to cross a border - which is often no more than an artificial demarcation line - in order to go to work in a neighbouring locality. On the one hand, these workers have to deal with the regulations of two different countries: their country of employment and their country of residence. And, on the other, this situation represents a major obstacle to the completion of the internal market, in particular the establishment of the free movement of workers.
In this context, the Commission proposal seeks to extend the possibility of choosing between the unemployment systems of the Member State of employment and the Member State of residence to frontier workers. I therefore welcome this proposal, which will bring about a significant improvement in the circumstances of this group of workers. It is true that a number of matters concerning these workers - those relating to the health benefits of their families, for example - still have to be resolved before the free movement of workers, which constitutes a central pillar of the internal market, is achieved. But it is also true that this proposal represents a major step forward for a large number of European Union workers; and you have the honour, Mrs Oomen-Ruijten, of having promoted and fought for those workers' rights.
This report also deals with some important matters concerning the movement of persons who are in receipt of unemployment benefit. A system is proposed whereby an unemployed person who is in receipt of unemployment benefit and wishes to go to another Member State to look for work - or to accompany his or her spouse - will, for the first three months, retain his or her entitlement to benefits under the legislation of the competent state, namely the Member State in which he or she was last employed. Payment of those benefits will be made on behalf of the institution of the competent state by the institution of the Member State in which the unemployed person is looking for work. And, after the initial three-month period, should he or she not yet have found a job, the unemployed person may continue to draw benefits in the Member State in which he or she is looking for work, with some restrictions as to duration and rate.
I should like to end, Mr President, by congratulating the rapporteur and underlining the fact that this report represents a major step forward in the promotion of workers' rights - promoting the mobility of EU workers - and in the completion of the internal market.
Mr President, ladies and gentlemen, I am speaking on behalf of Mrs Hermange, as you have been informed.
The regulation under consideration today guarantees real freedom of movement for workers in the European Union, by ensuring that social benefits will be continued and social security schemes will still apply. But this text is now inadequate, given that unemployment has become an inescapable reality.
Indeed, it is now more vital than ever to enable those wishing to seek employment in another Member State to do so, and to broaden their horizons, by simplifying the relevant procedures and protecting their living and working conditions. President Chirac has, on several occasions, drawn attention to the importance of such a process, encouraging young people to look further afield and to demonstrate professional and geographical mobility.
They must, however, be given the wherewithal for this mobility, and not discouraged from finding a niche on the broader European job market. That is why it now seems necessary to me to amend the regulation in favour of the unemployed, who must be allowed to seek work in another Member State without losing their entitlement to unemployment benefit, currently restricted to three months. Someone seeking work in another Member State must be able to obtain social benefits in kind without any difficulty and, above all, must have access to health care. In this way, we will strengthen both the European social model and the competitiveness of Europe's economy, based on a skilled and well-motivated working population.
I should like to thank the rapporteur for her text and, on behalf of the UPE Group, I fully endorse this report.
I should like to add, in my capacity as rapporteur for the opinion on the Green Paper on obstacles to transnational mobility, presented by Mrs Cresson, that - as Mrs Hermange says - the scope of this regulation should be extended as a matter of urgency to cover students, since they are preparing for the future of Europe when they study abroad in another Member State. It is up to us to give them hope by recreating the conditions for a more prosperous and more humane Europe.
Mr President, I think that Mrs Oomen-Ruijten has given us an excellent assessment of the legal aspects of this regulation and the issues arising from it, so I shall concentrate in my speech on a number of points which I think the Commission and the Council should consider. If these amendments to the regulations are to be successful, there needs to be close cooperation between the national authorities responsible for employment and the payment of benefits. I myself have experience of how employment organizations in different Member States cooperate, in my case Belgium and the Netherlands. I can assure you that it is not easy to get these organizations to work together, not least because they are unable to exchange data because their computerized registration systems are not compatible, for example. The Member States do not take account of the fact that this sort of cooperation involves extra costs, particularly in border areas, and it is often difficult for the authorities concerned to find the money. This is a point that I would ask you to put on the agenda for the Council, Mr Flynn.
I also hope, and I would refer here to the report by the Committee on Legal Affairs, that these amendments to the regulations will also help to solve various problems that are still dragging on, such as between Belgium and the Netherlands, for example, where pension rights have been accumulated in one country, but neither country will pay the pension. I entirely agree with what Mrs Oomen-Ruijten said about taxation, and I would go so far as to say that national legislation should not be introduced without some kind of assessment of its impact on frontier workers.
Mr President, ladies and gentlemen, this may appear to be a technical report, but in fact it is a very political one, and I should like to thank Mrs Oomen-Ruijten for taking a step in the right direction. Until now, border regimes have been black holes in our system of social security; as far as people in or seeking paid employment are concerned, Europe has allowed the existing national social security systems to be side-stepped. Mrs OomenRuijten's proposal, which we support, is to move from that situation at least as far as a system based on the highest common denominator - and that would be better than nothing. However, in our view, if unrestricted freedom of movement across borders is really to be feasible, we need to go beyond that model to one based on the lowest common multiple: in other words, one which effectively applies the best arrangements of both the countries in question. Such a system is financially feasible, and it would clearly make cross-border job-seeking a more attractive option. For this reason, we have tabled an amendment. We take the view - and I would put this to Commissioner Flynn - that our borders must be transformed into thresholds, linking and offering access to people who are in or seeking paid employment. Europe must become a place of greater social justice where social solidarity is ensured; it cannot continue to be a black hole, swallowing up existing social security systems.
Mr President, the Commission welcomes the positive attitude of the European Parliament on this particular proposal. The Parliament shares the Commission's opinion that unemployed persons should be able to spend more than three months as currently foreseen looking for work in another Member State without losing their entitlement to unemployment benefit. You also endorsed the proposal to grant frontier workers who become unemployed the right to choose between the benefit schemes of the Member State of residence or the Member State in which they were last employed.
Mrs Oomen-Ruijten has produced a very good report; I thank her for it. She suggests three very useful amendments. The first is in line with the Commission's Green Paper on obstacles to transnational mobility in the areas of education, training and research. Mr Pompidou made particular reference to this matter as well. The second seeks to delete an exception foreseen for Belgium. That seems justified to me following the very narrow interpretation of the Court of Justice which it gave in the Spataro judgment just last June. Thirdly, the ten year transitional period on the refund to Luxembourg by the neighbouring Member States of certain unemployment benefits could indeed be reduced to five years.
There is an amendment tabled by Mr Schörling and Mr Wolf which would affect the balance of the Commission proposal and we are not in a position to accept it for that reason. So the Commission is prepared to forward a modified proposal endorsing the ammendments proposed by the rapporteur Mrs Oomen-Ruijten. I would also like to thank her most sincerely for her very kind words concerning the services and the staff and I would be glad to convey that to them.
The debate is closed.
The vote will take place today at 12 noon.
Social protection
The next item is the report by Mrs Weiler (A4-0016/97), on behalf of the Committee on Employment and Social Affairs, on the report from the Commission on social protection in the European Union (1995) and on the Commission communication - The future of social protection: a framework for a European debate (COM(95)0457 - C4-0518 and C4-0524/95).
Mr President, ladies and gentlemen, I am glad that we are about to deal with an issue today that ought to have been back on the European agenda some time ago, and I am glad that the Commission has provided us with a very useful discussion document. We have debated these matters at some length in committee, with experts and NGOs, and I am also pleased to say that both the Irish presidency and now the Dutch presidency have taken the opportunity of working with us to organize specialist conferences.
I should also like to thank all my colleagues for their constructive help with my report, and I would ask them to appreciate that I have not been able to take on board all the amendments that were submitted. I had to disregard some of them because they would have distorted the clear line I wished to take in my report, or because they tended too far towards privatization of the social security system. On the other hand, while I have a great deal of sympathy for Amendments Nos 27, 28 and 29, they are unrelated to my report, and in fact belong in another context.
Over the past six months, there has been a basic consensus throughout the debate that the European social model is a positive factor for Europe as a location for business, and that what we all need is to reform the system, not to cut it back. I should like to make it equally clear that reform does not mean harmonization. National parliaments will continue in future to decide what form their social security systems ought to take. Nonetheless, the European Parliament and our institutions need to become more closely involved in and committed to the process than they have been in the past.
Demands are being placed on us, for example as regards the urgent need for directives that will ensure freedom of movement for workers. Demands are being placed on us in terms of changing social structures and the need for measures to accompany new patterns of work in Europe: for example, atypical conditions of employment - not only part-time employment, but the many and varied individual forms of atypical employment conditions that now exist in Europe. And demands are being placed on us - and this is the nub of the matter - in terms of working together with regional and national bodies to combat unemployment, because we all know that unemployment is the main cause of the financial problems in our social security systems. That is also the reason why we have asked for an employment chapter in the revised Treaty.
One important call from the committee is that systems should be made more employment-friendly, in other words some of the burden should be shifted away from the labour factor, and new sources of funding should be found. The Member States could, and indeed should, seize the opportunity to take a more environmentally-aware approach, with environmental tax reform. We are making a proposal along these lines. It will be up to the Member States to decide whether or not they wish to include such new sources of funding in their plans.
We have worked out responses and suggested solutions to problems in Europe that are similar in all the Member States and all industrialized countries. These include, for example, the ageing of the population in Europe, the legitimate desire of women to have paid employment, and the new patterns of work and employment flexibility that I have already mentioned. We wish to pursue the debate with the Commission, the Council, the social partners, NGOs and welfare organizations in the Member States.
Ladies and gentlemen, in my report I have put forward a package of proposals. I should be grateful if you would give them your approval; if you would support the need for further work on the subject and our desire to do that work; if you would back our call for some type of institutional forum for jointly exploring solutions and pursuing the debate. I would therefore ask you to vote in favour of my report.
Mr President, I should like to thank you for giving me the opportunity to speak to Parliament on this very important subject which is before the House today.
I should like to begin by congratulating Mrs Weiler and the Commission on this report, which deals with an issue of crucial importance for the future development of the European Union, and which comes at a time when the Union and its Member States are preparing for a new phase in its socio-economic development after the introduction of EMU. It will then be vitally important to redefine the links between economic and monetary integration on the one hand and the coordination of socio-economic policy between the Member States on the other, and this can only be done through dialogue between the governments and the European Parliament. Mrs Weiler's report provides some very important pointers here.
The list of the Union's objectives in the Treaty makes it clear that maintaining high levels of employment and social protection is one of the main tasks facing the Union. At the same time, we all realize that the process of actually putting these key objectives into practice is still in its infancy. Although a great deal of important work has been done in recent years, not least by the Commission, we have still barely scratched the surface and urgently need to make more progress.
The White Paper on growth, competitiveness and employment, the Delors White Paper, is still extremely relevant to the further development of our ideas on this point. Although it is now several years old, it would be a mistake to consign this report to our historical archives, since we are still working on the development of a number of the main themes it covers, and it is now our aim to put these into practice. This was one of the reasons why the Dutch presidency felt it important to have further discussions on a number of topics arising from the White Paper during its period in office. We organized a conference entitled 'Social policy and economic performance' at the end of January in Amsterdam, where we attempted to see social policy not just as a social desideratum, but also as a production factor for generating growth, employment and prosperity in the Union, in order to have a clearer view of the synthesis between social policy and economic performance.
With the valuable input that we had from Commissioner Flynn and his directorate-general at the conference, I think I can say that we contributed to the discussion which Mrs Weiler's report here also prompts. We wish to try to make further progress during our presidency by looking in greater detail at two subjects in particular at the informal meeting of the Social Affairs Council in Rotterdam in March. Firstly, there are the employment policy indicators which should enable the Member States in future years - using the benchmarking method - to learn from the positive experiences of other Member States, and it is hoped that this will also act as a catalyst for policy coordination at European level. This should also make it possible to accelerate the convergence of labour market and employment policy, as a further important element of economic and monetary integration.
The second subject we intend to discuss at the informal Council meeting will be the need felt by almost all the Member States to bring labour costs down and thereby make it easier to integrate job-seekers with low skill levels in particular. The Commission rightly points out in the report on the economic situation in the Union that the substitution of capital for labour and the low level of investment in the Union are the two main causes of the negative employment balance which has evolved in recent years and which urgently needs to be corrected. These are the two areas in which we hope to make a contribution, and I see this as a parallel exercise to the Weiler report's proposals for focusing attention in Union policy on the conditions for generating growth and employment.
Speaking of the conditions for generating growth and employment and also social cohesion, I should also like to mention a few points which I feel should be given priority in further policy developments and in discussions with Parliament.
First of all, there is the need for greater flexibility on the labour market. The fact is that rigid labour markets can stifle employment growth and need to be adapted. But it is also true that the adaptations cannot come from just one side: they need to involve both employers and workers. This is why we wish to look at the idea of flexibility and social security at the conference in Amsterdam. Flexibility from the workers, so that they can be genuinely available on the labour market in a way which will benefit economic growth, but also greater social security and pension security, so that the employers too help to create a motivation to work, which is also important for meeting the second condition I would like to mention: creating a higher level of work productivity. In future, productivity will increasingly depend on training, greater possibilities for time off for education and so on, and also greater involvement of workers through information and consultation on company policy. This is an area where we hope to make some progress during the presidency on the theme of 'Information and consultation of workers' , taking account of the report by the Committee on Social Affairs and also, shortly, of the results of the working party led by Mr Davignon, which the Commission and the Council asked to look into this issue.
The third condition for growth and employment which I should like to mention is the establishment of greater social stability by various means, in particular the improvement and maintenance of stable industrial relations. Social dialogue with employers and workers is particularly important here, and I hope that the Social Affairs Council will make progress in modernizing social dialogue at Union level. We need to involve job-seekers much more if we are to utilize their talents and those of immigrant and especially female workers on the labour market. We need to do more to combat poverty in order to safeguard social involvement and social stability in society.
These conditions must be created irrespective of the level of affluence in the Member States. All the Member States face the same agenda, and it is also important for the Union to act as a catalyst and coordinator, and to create an agenda for achieving work and income distribution that is not based solely on market conditions or dictated by them.
In order to develop a medium-term strategy, as was also called for in the Delors White Paper, we in the Council will be discussing the issue again in Rotterdam, when we will also be looking at the role the Commission can play here. I see the Commission as a motor, examining the subject in greater detail and collating experiences from the Member States so that joint conclusions can be drawn, based in part, the presidency hopes, on a new section on employment in the Treaty which the Intergovernmental Conference is to discuss. This would provide a platform for coordination and, ultimately, a basis for complementarity which will be not just desirable but absolutely essential once the European Union achieves economic and monetary union. People will then understand that economic and monetary integration has to be linked to employment, and it will also become clear that we cannot have a strong, internationally competitive and stable single currency without genuine economic convergence and labour market convergence in the Member States.
Mr President, first I should like to thank Mrs Weiler for her report and also Minister Melkert for his overview of the Dutch presidency's position on matters relating to this report. We all have a common point of departure in this debate and an understanding that social protection is the cornerstone of the European social model. That has been very clearly stated by Mrs Weiler.
However, the challenge we are facing today is how to modernize Europe's social protection systems and how to adapt them to a new situation in a rapidly changing world without abandoning the core values of solidarity and cohesion. This is quite difficult and is going to be a complex task in which there is no overnight or miracle solution. Because of the complexity and uncertainty, I proposed at the end of 1995 the launching of a new initiative on social protection which I called the framework for a European debate on the future of social protection.
The idea was that each Member State should find its own set of solutions to satisfy its own particular systems. At the same time the ability to learn from one another and to react quickly is a key factor for success. The European Union has a valuable role to play in acting as a catalyst in this process and in learning and in adapting, and I am grateful to the European Parliament for its contribution to this debate. I am pleased that you have reacted so positively. The discussion here today reminds us of two things: firstly, the future of social protection is a complex question; secondly, the debate is an essential one and one that cannot be ducked.
In that framework for the European debate on the future of social protection, the communication from the Commission has analysed a lot of the common challenges that are facing us: how to make social protection more employment-friendly; how to improve the financing of the social protection systems and how to cope with the ageing of European societies, especially as far as old age pensions are concerned; and how to better manage health care systems. There is the other great challenge which has a clear European dimension too: how to accommodate the full implementation of the internal market with the diversity of all of the national systems; and how to better reconcile that diversity with both freedom of movement of people within the Union and the freedom to provide services.
I regard a lively debate as being fruitful and I welcome such a debate, not least because I see the rich diversity of experience, culture and opinion that exists in the Union as one of the great strengths of the Union and it is reflected in this debate. This richness and diversity are the source ultimately not of the problems, but of the innovative solutions to the problems. So the question has to be asked - and Mrs Weiler makes this point too - where do we go from here? Let us not forget that we have the clear backing of the Member States in this exercise. All of them agree that highly-developed social protection systems are important, worth keeping and worth building on. But they also recognize that preserving the systems means reforming them, not least because so much has changed since they were first put in place.
In 1992 the Council outlined in a recommendation on social protection what it saw as the common objectives which would determine the reform of these national systems. The Weiler report states in Part V of its explanatory statement that today the aim must be to continue that debate, and I agree with that. But not just to continue. We have to take on board the need to move it up a gear, to move it up to the next step. That is why I am so pleased to see Mr Melkert here today giving us an overview as to how he sees this debate progressing during the Dutch presidency. He is quite right when he says that in Amsterdam just last month at the conference which was organized by Mr Melkert on behalf of the Dutch presidency on social policy and economic performance, I announced that the Commission would soon be presenting a communication on improving social protection systems in the Union. The communication will seek to map out the next stage in this process.
This communication will have two purposes: to indicate the route along which that modernization can be pursued, and secondly to present some specific proposals for European-level support. In all of this we must get around to finding some practical and feasible solutions.
In presenting the communication we will obviously seek to take careful account of Parliament's contribution to the debate so far, as set out in Mrs Weiler's report. Today's debate has shown that this is an issue of particular importance to all the institutions and in particular to Parliament. I should like to emphasize that I very much welcome the active interest which has been shown in this debate and I hope we can count on the full support of Parliament as we carry forward this process. I believe this is one of the great debates of our time.
First of all, Mr President, I should like to welcome Mr Melkert to the House of which he himself almost became a Member some time ago, but the selection committee thought he was too young and needed more experience at national level, a recommendation which he has more than fulfilled.
I thought one of the best things about the conference on social policy and economic performance was that for the first time in years, social policy came out of the shadows, and none of the speakers felt the need to defend themselves against right-wing criticism, but spoke confidently about how important social policy is in itself and for the economy. Many studies carried out for the committee clearly show that a fair system of social security and sound economic performance are not mutually exclusive but mutually supportive, and that good social protection is not just the icing on the cake, but one of the essential ingredients of the cake itself. There is also an implicit criticism here of the way in which the European Union has launched and conducted major projects up to now. Whether it be the internal market, EMU, the information society or enlargement, the social dimension has always been the poor relation. It is therefore not surprising that there should be serious discussion in the Member States, and finally also in the Netherlands, about whether it makes sense to go through with EMU. Now, I myself support EMU and the stability pact, but we must not forget that social progress and employment are the aims, and monetary policy is simply the means to achieve them.
It is important for us to be having this debate today on the future of social protection in Europe, as discussed in Barbara Weiler's excellent report, but we must also realize that we have to start building this future now. This means reforming our social protection schemes, because otherwise they will not be affordable in future, and because at the moment they are not sufficiently employment-oriented, and so we need to try to find a balance between flexibility and security. But it should also mean developing a common economic policy which is not primarily designed to meet the EMU criteria, but should also aim to create jobs.
We need social objectives and instruments at European level if we are to balance our one-sided monetary policy. This was one of the conclusions of the conference in Amsterdam, and it is one of the reasons why we need a chapter on employment in the Treaty and why the social protocol needs to be improved and to apply to all Member States. Many of the social protection reforms needed would have to remain a matter for the national and local authorities, but as Europe becomes more integrated and with the single market, the purely national interest is less prevalent. Social cohesion in other Member States is now in all our interests. One of the most controversial issues in the debate on this report in the Committee on Social Affairs was the question of convergence. There has been quite a commotion in the United Kingdom and elsewhere about whether even the very word convergence should be mentioned in the texts, and I find this very strange. Article 17 of the Treaty, which the United Kingdom also signed, makes it quite clear that the common market is to promote the harmonization of social systems and free trade, and is to combat unfair competition. This is also spelt out in a 1992 declaration which also calls for progressive convergence, for the same reasons. It is extremely ironic that this declaration was adopted under the UK presidency, and bears the signature of one of the most Eurosceptic Tories. I hope that this will encourage all UK Members in the vote tomorrow to stop complaining about such issues.
I think this is really all that needs to be said. It is, I think, generally accepted that the various systems need to be reformed, and the main thing now is to decide how and to what extent we can win the support of the people of Europe for this.
Mr President, all of us in this House wish to see a high level of social protection in the whole of Europe, of that there is no doubt. And, if possible, in the course of time, harmonization of the social protection systems, something which is demanded, in any case, by the philosophy of the single market.
Nevertheless, there are certain basic factors that we should always bear in mind.
Firstly, the social protection systems of the Member States display many differences: differences of organization, funding differences (in Germany, France and Belgium, for example, the revenues are provided mainly by employers' contributions, whereas in the Scandinavian countries the systems are predominantly tax-funded) and differences in the levels of protection that are provided. In the Scandinavian countries the total outlay on social protection exceeds 30 % of gross domestic product. In Portugal, by contrast, it amounts to only 18 % of GDP, and in Greece it is only 16.5 %.
The second factor that we should bear in mind when we discuss social protection is that there are very many problems with the present functioning of the systems. Problems that are being created by, among other things, rising unemployment, which is necessitating the allocation of additional resources to the systems, the increase in the presence of women in the labour market and the ageing of the population, which creates a social insurance problem as fewer people in employment work to support more and more pensioners - in 1995 it took four and a half people of working age to support one pensioner, but in thirty years' time there will be only three working people for each pensioner. And, of course, there are certain structural problems which have appeared in the social protection systems in recent years.
The third factor is that spending on social protection rose from 19 % of GDP in the Union as a whole in 1970 to 28 % of GDP in 1993. At first sight that would appear to be a positive development, but one also has to look at the implications for our competitiveness in a globalized economy.
Of course we should want a high level of social protection, of course we should look towards harmonization. However, there are certain other pertinent factors that also have to be taken into account.
Firstly, economic competitiveness: if the European economy is not competitive, the social protection system will collapse in the long term.
Secondly, the quid pro quo principle (' correlativité' ), which is one of the fundamental principles of social protection systems.
Thirdly, without, of course, wishing to abolish state insurance, we should not be purely negative in our approach to the role of private insurance in the social protection system, to the role of supplementary savings, that is to say. We should look at the implications and avoid rushing into dogmatic condemnation of private sector involvement in social insurance. At the same time, of course, we must strengthen the active employment policies and encourage flexible forms of working in order to bring down unemployment.
The amendments that I have tabled on behalf of the European People's Party are based on those observations. Mrs Weiler worked for a very long time on this report. Technically it is excellent, but from a political standpoint those of us on this side have certain disagreements, which I have mentioned.
Mr President, there are currently several challenges facing our systems of social protection: a demographic challenge resulting from the ageing of the population, an economic challenge due to unemployment, and a social challenge, not least because in Europe we must preserve the concept of solidarity.
Faced with these challenges, it is not enough for us in Europe merely to adjust the present system by introducing rules designed to remove obstacles to freedom of movement; the EU must also square up to its responsibilities. The issues concerning the future of social protection are fundamental ones; they are tangible ones too for our fellow citizens, who wish to see a Europe which is closer to them, and it is through the concept of social Europe that they will gain a better understanding of Europe's problems.
It is now vital, therefore, to open up a debate at European level on the future of social protection, comparing our experiences and ensuring that a thought-provoking exchange of ideas will produce - if not immediately a convergence of views - then at least a coordination of provisions, whilst respecting national cultural differences.
However, I believe that social security schemes should certainly not be reformed in a rigid way, but must be adapted to new conditions of employment, particularly with regard to flexibility and mobility, as a number of other Members have pointed out.
I would also add that this notion of solidarity is compatible with greater personal involvement, with more individual responsibility on the part of our citizens. Furthermore, given the extent of sociological and economic change, greater protection should be afforded to the family. That is why I have my doubts about the rapporteur's proposal that, to take account of changed family structures, there should be independent schemes for men and women. I think that to individualize social security schemes in this way would in fact be detrimental to the cohesion and harmonious development of society.
Mr President, I too should like to thank Mr Melkert for coming here today, and I should like to take the opportunity to raise an issue of considerable concern to me: the democratic deficit in social security and employment. The Minister said that he wants a dialogue with Parliament, on which I believe him to be sincere, and I think he has put forward some very good proposals on the convergence of the social labour market and employment policy, and on employment policy indicators. But what guarantee do we have that once the Dutch presidency is over, the whole thing will not go off the boil and Parliament will scarcely have a say in the matter? In the meantime, life goes on and, in the follow-up to Essen, the first steps are about to be taken in the process of renewal and change on the labour market. I would point out to the House that if the Member States do not achieve convergence and, as Mr van Velzen has already said, they have to make great efforts to catch up on various issues like EMU and the stability pact, we could well find ourselves in a situation where industrial unrest makes our Europe look a great deal less solid than it does now. I would therefore urge the Minister to ensure that this dialogue between the Council and Parliament remains on track throughout the Dutch presidency.
The question here is whether we wish to preserve or change. I think the Weiler report makes a number of good points, but I also think that we need above all to dare to make changes. My proposals both in committee and in the amendments before the House are not so much about whether we need to dismantle as whether we want to change. On the subject of pensions, I do not think we need to worry about having capital cover schemes instead of redistributive schemes, and I would urge Mrs Weiler seriously to reconsider our amendments so that our group too can vote for this report, which contains a number of good ideas.
Mr President, when we speak of the future of social protection in Europe, we are at the same time speaking about the whole future of Europe. In my opinion, Barbara Weiler's report demonstrates very clearly how important it is for us to overhaul social protection systems in order to meet the requirements of a changing working environment and that we should also try to find new sources of funding for social security in order to maintain it at the same high level in the future.
The Weiler report calls for the adoption of common EU minimum objectives for social protection. I entirely agree with this. However, the issue is not an easy one to us in the Nordic countries, for reasons to which Mr Hatzidakis, among others, has referred here. We are afraid that the minimum could easily turn into a maximum. It is therefore important to ensure that common minima can always be exceeded if a decision in favour of this is taken at national level. I also endorse the view expressed in the report that the EU's social policy requires a stronger legal basis. The Social Protocol should become part of the Treaty, and it should be possible to take decisions on its application by a qualified majority.
On the subject of social security funding, I should like to stress that this is not just a question of an expenditure item, as is readily assumed. Spending on social protection pays for itself many times over. This applies both to society and to enterprises. Employees who feel socially secure are in a better position to place their creative abilities at the service of enterprises. It is not only more humane but also economically more efficient to support people when they have problems rather than allowing the problems to lead to exclusion or crime. Cuts in social protection necessitate many times greater expenditure on prisons and the maintenance of strong police forces. If we wish to guarantee the security of Europe's citizens, the answer lies rather in improving social security and social services than in stepping up policing.
Mr President, the Commission's document, which formed the basis of Mrs Weiler's report from the Committee on Social Affairs and Employment on the future of social protection, was meant create a framework for debate and to establish a basis for joint discussions. I would like to congratulate Mrs Weiler because, in my opinion, she has put her message across very clearly prior to this discussion. My own interpretation is that, if a society is unable to share its resources to achieve social protection and social solidarity, but creates divisions and social exclusion instead, that society has failed. Civic solidarity is a fundamental requirement for a modern and democratic society; it is important that we remember this in our discussions.
I also agree totally with the statement from the Economic Committee and the argument that there is reason to be deeply concerned over the future of social protection in Europe. A large proportion of the Union's activities actions are currently concentrated on promoting markets and competition. Large-scale reductions in public expenditure, convergence criteria for EMU, stability packages and high unemployment create social unrest and social exclusion. It is dangerous when economic growth and competition have to increase whatever the price, at the cost of social protection. This is why I consider our amendment proposal No.9 to be so important, where we point out that reductions made in unemployment and social benefits are aimed at lowering the general level of wages. Under no circumstances must this be allowed to fall below the current level of the minimum existence wage. This applies equally to social security benefits.
I am also of the opinion that social protection should be covered primarily by collective social insurance, in other words, protection provided by the State and a system based on a collective agreement between employers and employees. Social protection systems in the EU are all structured very differently and pitched at differing levels. For this reason I consider that harmonisation is neither possible nor is it desirable. There is a description of harmonisation in the report which, according to Mrs Weiler, is a translation error. But, looking closer at point 19, I find that I cannot support this point because it means that explanation 23 is to be included in the Treaty and it refers to Article 117, which just happens to concern harmonisation of social systems. On the other hand, I do think that coordination is required and also a number of minimum levels of social protection agreed between Member States to avoid social dumping and to satisfy employees' rights and promote free movement of people.
The requirement for the regulation of unsocial working hours is also an important point in the report as is our amendment proposal on financing social systems. We must look seriously at the idea of alternative forms of taxation, i.e. to move the burden of taxation from work to environmentally related taxes, such as the carbon dioxide tax.
Mr President, the Weiler report is an extremely important one and has come at just the right moment, in my view. When we talk to people in the street, they often see a growing conflict between free trade and social responsibility. They say that the free single market is increasingly abandoning its fundamental social role, and they give a number of examples of this. The phenomenon of relocation is now on the increase throughout the European Union, technological production methods are given precedence over labour, and there is discrimination against frontier workers. Within the Member States themselves there are widening psychological gaps, such as between those in work and the unemployed, and between young people and pensioners. This is why we urgently need a new social model which re-establishes the link between social security and the real role of the economy.
The rapporteur proposes a very useful model in which our most valuable achievements are regarded as the cornerstone of society. Of course, we need to recognize a number of facts that have affected most Member States in recent years. There have been, and still are, serious problems with financing, and most of our social protection schemes are still based on social orders which are now outdated. What I mean is that 40 or 50 years ago, it was quite reasonable for social security to be mainly financed by contributions from labour, since it was a period of high employment. Other sources of funding were simply unthinkable. But society has changed, and high unemployment, a falling birthrate and changes in family structures mean that there are fewer and fewer people to keep the system going, while on the other hand the need to fund the social security system from labour taxes has caused labour costs to rocket. In my country, for example, the difference between a worker's gross wage and what he actually receives is reaching surreal proportions. These are the sorts of conditions that kill jobs, and they are the start of a vicious circle which will ultimately undermine the very foundations of the social security systems. One of the central paragraphs in the Weiler report is paragraph 9 on alternative methods of financing, which I think presents a very useful and fair proposal.
There is just one more point I should like to make about this whole situation. In all the discussions on European monetary union, there is far too much talk about taxation and far too little about social issues. It is high time that we adopted a much more practical approach, and the Weiler report sets us an excellent example.
Mr President, when I read Barbara Weiler's report, I was reminded of a Danish song which goes something like this:
(The speaker sings) ' Tread carefully, young lady, because the stage is uneven' .
I have heeded this advice, because taking careful steps in the socio-political arena is something which for me, as a Dane, is a very important point to emphasize. As has already been mentioned, social policy is a very sensitive area in Scandinavian countries. I agree with Mr Hatzidakis that it is important for us to have a high level of social protection in Europe and in the European Union. But I do not at all agree that we should harmonize social legislative systems. What I mean is that it is important to be careful when recommending in the report that, amongst other things, there should be increasing co-ordination of social protection regulations. It is also my view that we should be careful about formulating minimum requirements, because my Finnish colleague is quite right in saying that there is good reason to fear that minimum requirements would become maximum requirements. This is what we have experienced in Denmark in the area of the working environment where the excellent Danish employment regulations we had earlier subsequently became very poor regulations, precisely because of considerations regarding competition. What I am saying is that there are possible grounds for fearing that coordination along the lines of competitiveness will adversely affect the social protection regulations. I also believe it to be an extremely bad idea to introduce social insurance regulations at a Community level based on a qualified majority.
In general it is my view that one would be misusing employees' freedom of movement in order to attribute greater legislative powers to the European Union than it currently has. I think it too much to expect that citizens in the European Union will want to move from one Member State to another. From my past experience as a social worker I can say that it is very difficult for an individual - especially if one has a family - to pull up the tent pegs and move from one country to another where the culture may be very different. I would therefore ask that considerable thought be given to this, not least in the context of the conference of governments, and that we tread carefully.
You have a fine voice, Mrs Jensen, but you caused a few problems for some of the interpreters who were unable to rise to your level.
Mr President, I hope you will forgive me for taking the floor without being able to break into song like our colleague, but I do nevertheless have a few words to say.
We can welcome the repeated statements from the Commission, and in the Weiler report, concerning the need to preserve a European model of social protection as a factor of social peace.
It seems to me, however, that the Commission must be cautioned against any attempt to downgrade our social security schemes in the name of so-called European harmonization. Since each of our countries has its own social traditions and social history, it would be more advisable to retain and restore the most advanced national schemes, and to develop the others.
It is in fact the responsibility of each state, nationally, to take clear steps to safeguard and further develop a system of social protection which guarantees everyone health insurance, unemployment benefit and a pension, but also a system that will promote and support the family.
State policy and intervention in support of the family, primarily through parental pay, should be used to boost the birth-rate, if we are to prevent our redistributive pension schemes from collapsing under the weight of our ageing populations. In social terms, it is a matter of urgency and a vital necessity to introduce a broad-based family policy in the nations of Europe.
I would add that any policy designed to unravel national social security schemes would expose our citizens to market forces or the inevitability of private insurance, both of which are completely antisocial options. Each national state should act as a guarantor and provider of social protection, and should reassert its social function.
I would also say to our colleagues that if they wish to maintain effective models of social protection, Europe must turn its back on its ultra-liberal, free-trade, internationalist economic policy, the main effect of which is to produce unemployment in Europe.
Opening our borders to international competition is totally irreconcilable with preserving our social security schemes, and the lack of social clauses within the WTO is criminal for our economies and social systems in Europe. Customs duties must be reintroduced immediately and allocated to family and social policies; a social VAT must be levied on imports so as to reduce the economic imbalances caused by differential social costs; and the terms of trade - of which we are victims rather than beneficiaries today - must be redefined. Otherwise, the good intentions and the fine social sentiments expressed here in the House today will be swept aside by the devastating effects of international economic competition.
Mr President, in recent years the problems facing social protection systems have become dangerously acute. Policies designed to curb public spending, the widespread tendency for companies to relocate outside the European Union and the placing of capital in short-term unproductive investments and in speculative stock market activities have led to unprecedented levels of unemployment in the Union.
Social exclusion and poverty are tending to encompass ever wider sectors of the populations. Those trends are likely to become more marked. We should be deeply concerned at the unfavourable evolution of social protection systems - not only on social grounds but also for economic reasons. Reducing the workforce to poverty and dissolving the social protection system cannot be a basis for any kind of growth. Mr President, we need to be worried and to take account of the risk that an untested switch in funding from work-related contributions to alternative tax solutions could lead to a total collapse of the social protection system, particularly in the atmosphere of budgetary pressure that is prevalent in all of the Member States because of EMU.
I consider it vital that the Commission should carry out an urgent study of developments regarding the ratio of workers to pensioners which is evolving very unfavourably and with unforeseeable social consequences. In addition, a study must be made immediately of the trend in production and in employment and working hours in the coming years and of the implications for the social protection system. The consequences of EMU and of the policy constraints that stem from it on social protection and on the financing of social insurance, health and education systems need to be made starkly clear. We need to understand that putting everything in the hands of the market carries enormous dangers for social cohesion. The market by itself has never in the past generated full employment, not social protection or social institutions.
It is high time we recognized that truth, for the sake of the peoples of Europe.
Mr President, the main contribution to society of the so-called 'conservative revolution' of Margaret Thatcher and Ronald Reagan was to attempt to dismantle the welfare state. Fortunately, they did not succeed; but I am not so naive as to think that the attempts to dismantle all aspects of state social protection now belong in the past. The one-track approach, which now seems to permeate and contaminate everything, insists on reducing reality to the market-place, deregulation and individualism, denying any role for the public sector, politics or the State in the structuring of society. The supporters of the new one-track approach have abandoned the most wanton elements of the past, but still maintain the urgent need to dismantle all aspects of the welfare state, on the pretext that it will not be viable in future. Clearly, they see themselves administering what today is managed by the public authorities.
But why is it that individualism is viable and solidarity is not? Why should a private pension fund be more viable than a state social security scheme? Some years ago, when we in Spain were seeking to join the common project of European integration, we did so because Europe meant freedom, but also because it provided a reference point for a society which had adopted the principles of the welfare state: indeed, in difficult times, it was the European social model that provided the backbone for our society by institutionalizing the social rights of citizens.
The fiscal crisis of the State must not lead to the dismantling or reduction of a system that has provided the backbone of our societies. It is better to think in terms of reforming, correcting and modernizing, with a view to giving rights to those who really need them. Opting to reform, correct and modernize is the best way to shield the State from its detractors. And the best way to avoid being conservative is to face reality boldly.
The common Europe which we champion as social democrats is built on the defence of human rights, pluralist democracy and social protection. In the face of the challenges now before us, which are addressed by this excellent report - defending social protection, an issue closely linked to that of employment - we cannot act timidly or stay on the back foot. Achieving a high level of employment will strengthen the prospects for state social protection. Defending flexibility and security is a commitment, just as making progress towards social convergence - and making the same efforts to achieve it as we do to achieve economic convergence - is a commitment too.
Hopefully this report - which, I repeat, is a good one - and this debate will serve the cause of progress and construction, and not that of destruction - although for that we have to continue to believe in politics, the public sector and the role of the State, to believe in ideas and values.
Mr President, it is no exaggeration, in my view, to say that the existing levels of social protection in the European Union today are by far the highest in the world. We should all feel proud to belong to the most mutually supportive society on earth. If we wish to preserve this valuable asset, however, we clearly have to increase our levels of employment. We shall only succeed in safeguarding our social protection system to the extent that we are able to maintain a strong, competitive and job-creating European economy. All the rest is mere rhetoric and populism.
Over the last few years, many people have accused the European social protection system of being responsible for the loss of competitiveness of European industry. They have tried to create a dichotomy - which in my view does not exist at all - between social protection and the competitiveness of our economies. The reasoning put forward by those who uphold this dichotomy is as follows: in an increasingly open and globalized world economy, products manufactured in Europe have inevitable added costs which those manufactured in Asia, for example, do not. Asian manufacturers thus have a competitive advantage over European manufacturers. There are two possible responses to this charge: the first is to support the dismantling of our social protection system; the second is to seek the means of ensuring its long-term survival. I am firmly in favour of the second. It is true that the existing tax burden on employment in the Member States is making it difficult to achieve a level of competitiveness that will enable us to maintain market share in competition with other countries. But we all know that price is not the only factor to determine the competitiveness of a product: there is also quality, design, innovation, and so on.
Europe must seek further ways to be competitive, alongside price reduction. In the meantime, we have no choice but to continue our efforts to increase the competitiveness of the European economy, so that our social protection system can be maintained. We must make progress with deregulation in the fields of energy and telecommunications. We must step up the training of the workforce. We must invest more in research and development, and secure more participation of the private sector in this type of investment. We must seek to bring about a monetary union in which as many Member States as possible take part, so that as much as possible of the European economy can benefit from the first-class macroeconomic environment which the union will create.
With regard to the Commission communication which we are debating today, I welcome this document, which represents a good starting-point for what must be a serious, rigorous and in-depth debate on the future of social protection in Europe. However, I regret to say that I am unable to support the report by Parliament's Committee on Employment and Social Affairs, because at the present time, I cannot endorse a report which seeks to transfer the Member States' funding responsibilities to the European Union. That is putting the cart before the horse. We must first make substantial progress with the standardization and harmonization of benefits, particularly with a view to establishing freedom of movement and the freedom to provide services.
Lastly, Mr President, there are many marginalized members of society, with physical or mental handicaps, who do not have a job and are looking for one. At the same time, there are other people who have a job, but wish to give it up in favour of social security benefits such as sickness benefit - at the expense of the taxpayer. There is a need to combat fraud on a continuous basis, to increase resources, and to promote the constant exchange of ideas and experiences between all those working in the social field.
Mr President, the subjects dealt with by the Weiler report are very complex ones, because changing demographic realities in the Union are characterized by a general increase in the average age, a fall in the birthrate and - we must not forget - an increase in the age at which young people enter employment.
All this inevitably results in a state of crisis in the present social protection system, further heightened by the increased globalization of markets and the resulting need for greater competitiveness on the part of enterprises and of the entire European economic and production system. The logical result of this must be greater flexibility in the regulations governing employment, and certainly not a further increase in tax burdens. It is not the principle of solidarity that is at issue here - indeed, we would particularly stress the importance of family protection - but the current system of social protection is no longer able to continue as it is: it is too cumbersome and too inefficient.
That is why we believe it is necessary to encourage people to arrange additional, supplementary private insurance, so that in the field of social protection, as elsewhere, public and private schemes compete against each other to increase the overall efficiency of the system, and so that new, atypical forms of employment can also be taken into consideration: the Council has blocked this issue for years, but we believe that concrete results must be achieved quickly.
This report provides a solid basis for argument. However, because it fails to satisfy us on certain points that we regard as fundamental, we do not think we can approve it, although it does include some passages of high quality.
Finally, I would like to emphasize one last point contained in Amendment No 29, where it is stated that it is necessary for multilateral agreements to include environmental and social clauses based on the model of an international labour organization. That is a point which we will support.
Mr President, a secure social welfare system is an important part of a democracy but it is primarily the responsibility of Member States. The EU can assist through coordination and cooperation. Establishing minimum standards is one way of doing this but there is always the risk that minimum standards can become maximum levels. The principle task for the EU in this area is to coordinate activity and any decisions should, as I see it, be taken unanimously so as not to change for the worse those social security systems already in place in Member States, as there is a risk that this could happen.
Today's society is at present demanding changes. The level of knowledge is constantly changing. We must establish systems and methods of ensuring that further education becomes a process for life and not, as it is today, something which takes place during the first 7-10 years. We must develop an active labour market policy which includes further education and training as a component of lifelong improvement. All forms of social dumping must be stopped.
Mrs Weiler's report is very positive in many respects. New protection systems must be developed and we must prevent variation in levels of provision. There should be a guaranteed basic pension in all Member States, but it ought also to be possible to increase this through personal insurance. A very important proposal is the change in the method of financing the protection system through alternative forms of taxation, which reduce income tax and increase tax on the use of environmental resources and energy.
Mr President, the Weiler report - and I must congratulate the rapporteur on her excellent work - deserves our support and should be paid our full attention.
But the fact is that people are so concerned with other things, with other areas which they see as national when in fact they are transnational, that very little attention is paid to the questions of social protection in Europe and its future, in what really should be the subject of a Europe-wide debate.
The two Commission communications, the basis of this report, offer food for thought in this debate and the motion for a resolution which the European Parliament is due to transform into its resolution makes good use of them through the Weiler report. But no less important, quite the contrary, is the explanatory memorandum accompanying this proposal which contains material for considerable thought and debate.
Any position based on Article 2 of the Treaty of Rome, which the Maastricht Treaty did not alter, defining the general objectives of the association of the Member States, and on Article 117, which Maastricht also did not change, or undermine, clearly imposing the principle of political orientation, almost appears strange since it is becoming increasingly necessary. The principle of social equalisation in progress represents or should represent the cornerstone and philosophical basis of the construction of a Europe forming a mosaic of different national situations and the product of cooperation and solidarity between and on behalf of its people.
We must congratulate Barbara Weiler on emphasising this legal basis and, in particular, the progressive characteristic of a dynamic which seems perverted because all that is mentioned is technical and nominative harmonisations, and divergencies or negative convergences are confronted on the social plane. Obviously this debate cannot be exhausted in the discussion of a report nor should it be. But it is already positive that we can recall that these subjects are both vital and urgent.
I only have time to make one particular remark, and I would like to draw attention to point 21 in the proposal as the subject for debate which has to remain open in terms of evolutions in employment, working time and free time. As the results of a point in the opinion issued by the Committee on Economic Questions, by Mr Theonas, I should like to say that we really must begin to look upon the social aspect as the very kernel of all discussions as well as the organisation of men and women's free time, articulating working time and leisure time, and we should not refer to 'unemployed' time because there can be and has to be, also, living time.
Mr President, what distinguishes Europe from the United States, Japan and many other countries today is a social model which is unparalleled anywhere in the world.
What in fact is the advantage of the unemployment rate in the USA being only 6 %, if almost 40 million Americans are without any kind of social cover? Let us never forget that the European social model has been shaped by history, by suffering and by the campaigns which were waged - as soon as the industrial revolution began in the late eighteenth century - in mines, in workshops and wherever men, women and children were being exploited. Let us never forget the often unequal battle fought by the trade unions.
And now we often hear it said, in various quarters, that this system is old-fashioned, out of date and too expensive. That is outrageous! Some even go so far as to hope that it will collapse.
Let us not use the building of Europe and social harmonization as an excuse to call for the dismantling of our achievements, in other words to look for a 'social lowest common denominator' . It is undoubtedly too soon to move towards complete harmonization in the fields of social protection, pensions, family policy and health. But it is certainly not too soon to coordinate all our efforts, and to bring about truly progressive and genuine reforms.
A social code of conduct is desirable as of now. We do have one, but it is not being respected. The British Government rejects both the social charter and the Maastricht social protocol, and Mr Major has taken it upon himself to undermine various directives, despite the reprimands of the Court of Justice in Luxembourg. What is the point of the Fifteen building a house together, if one of the architects rejects the plan for the foundations? I fervently hope that political change will take place very soon in the United Kingdom, so as to clarify matters in a country where casualization is spreading, and where the unemployment figures have deliberately been underestimated - by the admission of none other than the Employment Minister. Have lies become the doctrine of the British Government?
I see three major challenges in terms of modernizing and harmonizing our social security schemes. The first, and by no means the least important, is unemployment: 20 million people are unemployed and 50 million marginalized! Our social expenditure is set to spiral. We need to attack this evil at its root, by devising a fully-fledged European policy to relaunch and boost the economy in order to create jobs. The same applies to pension schemes: we are blandly told that there will not be enough young people to fund pensions by 2005; pension funds and other financial mechanisms are therefore being set up, but without any thought being given to a European family policy that would break away from the individualism which is pervading society.
The second challenge is the single currency. Once our countries use the euro, in other words when they all have the same exchange rates and interest rates, they will be left with only two weapons for attracting investment: one fiscal and the other social. In both cases, unless we are careful, we shall see a lowering of standards.
The third challenge is the funding of our social security schemes, which are too heavily based on income from employment. I believe that the burden must be shared, and that a system of funding through capital taxation must be introduced.
Mr President, will it be possible in the future to maintain the diversity which exists among the social systems of the different European countries? The Commission's report on social protection in 1995 does not give a clear answer to this question.
Everyone will no doubt agree that discussion should be encouraged and experiences exchanged at European level, which could lead of its own accord to some degree of alignment of national laws. But that is not exactly the question asked by the Commission. It is in fact asking, in a roundabout way, whether a supposedly integrated economy should be matched in the near future by an integrated system of social security.
It would seem more logical to us for diversity to be maintained, so that each country keeps the right to govern itself in accordance with the real needs of its citizens. However, this diversity will of course have to be accompanied by a regular exchange of ideas and experience at European level, and must also preserve freedom of movement for workers through mechanisms for the transfer of acquired social rights from one country to another.
The Commission does not seem entirely satisfied by this type of answer, however, since it is raising other arguments. Firstly, its document states that transnational companies, which are becoming more and more numerous, will experience increasing difficulty in setting wages in different countries and in moving employees from one country to another. This argument seems to us to reflect a vision of Europe which we cannot share. It is not convincing, and must not lead to the systematic subordination of national freedom of management.
Secondly, the Commission expresses concern about the distortions in competition which could be caused by diversity in social security systems, since companies in countries where social protection is generous might be put at a disadvantage. This is a valid question, but we are surprised that the Commission is raising it with regard to Europe, but does not raise it more often where it is a hundred times more glaring: with regard to international trade relations. That is where the Commission could operate most usefully.
Mr President, Commissioner Flynn, Mr President-in-Office, the invitation to the Committee on Employment and Social Affairs to approve a motion for a resolution on the two documents transmitted by the Commission - the communication on the future of social protection and the report on the state of social protection in Europe - confronted the rapporteur, Barbara Weiler, whom I congratulate on her efforts, with the task of clarifying the term 'social protection' , which is not to be understood simply as social security, in the sense of collectively arranged insurance, but also as including social protection provided by the government and schemes resulting from collective insurance arrangements as well as private ones.
There are two ideas that interest me. First, it is necessary to clarify the role of the European Union in the field of social protection, which must be more active and provide for schemes organized in consultation with the Member States, and support the gradual convergence of social protection systems in those States, developing a set of joint minimum criteria and preventing competition from causing a steady erosion of social protection. Secondly, and I find it difficult to go into more detail here in the two minutes available to me, some agreement will have to be reached both with the Commission and with the rapporteur on the fact that the social protection schemes will have to be adapted to the changing needs of the labour market. It is worth recalling the tendency to reduce contributions payable by employers and employees, especially those on lower incomes and, consequently, lower wages.
The buttressing of the pension system by means of supplementary insurance is to be encouraged and diversified, with a view to achieving a further reduction in the number of victims of social exclusion and guaranteeing an appropriate living standard for all our citizens, who, whatever happens, must be able to feel protected and able to look to the future with confidence.
The national parliaments must give more debating time to social security, bearing in mind the need to encourage and sustain a high level of employment. Where there is unemployment, clearly, there can be no social security. Nearly 20 million unemployed people in Europe can tell us about that.
Mr President, I was particularly pleased to hear Mr Melkert say that he feels it is extremely important for Parliament too to discuss social protection, because I have to say that I find it astonishing how some Members seem to be allergic to any mention of Community action in this field. I think Wim van Velzen hit the nail on the head when he mentioned the 1992 recommendations, when it was apparently still possible to talk about convergence and financing at European level. Now the word convergence has practically become taboo, whereas joint action at European level is actually quite possible, while still respecting the historical differences between the various social security schemes.
There are a few points I should like to make in the three minutes available to me. There is growing consensus that we need to bring down labour costs, particularly at the bottom end of the labour market among the lower-skilled jobs. All well and good. However, there is much less consensus at European level about how the refinancing of the schemes is to be organized. People are even talking about quite the opposite: ' slimming down' the schemes, selective benefits and the privatization of certain risks. To those who support this kind of modernization, I would say this: a very interesting study has been published in Belgium, commissioned by the OECD, on the links between poverty, the labour market and social security. I should like to quote two of the findings of this report. First, there is a particularly strong link between the level of social security spending and poverty. In other words, proper social security costs money. Selectivity has very clear limits. Secondly, there is a direct link between the level of unemployment and the level of poverty, and between low benefits, low wages and poverty. This does not mean that we should not be getting people back to work, on the contrary, I am all in favour of 'activating' benefits, but it does mean that we should now consign the American model to the dustbin once and for all.
I would call for a European convergence strategy which takes full account of subsidiarity and involves at least the following: firstly, urgent measures to refinance social security. I would urge the Dutch presidency to force a breakthrough in this extremely important area - there are already proposals on the table. Secondly, Europe needs to tackle the issue of social rights, and the right to a minimum wage is just one part of this. People who have less than 50 % of the average income of their fellow citizens are poor, and it is therefore clear where the lower limit should lie, in our view. Thirdly, the Union spends on average 28 % of its gross domestic product on social protection, but this figure conceals some major discrepancies. We should start to think about developing a European 'social spiral' , on which Member States are positioned according to the percentage of their wealth which they have to spend on social protection.
I hope that this debate on the Commission communication will finally lead to effective European action in this field.
Mr President, ladies and gentlemen, the communication from the Commission on the future of social protection and its report on social protection in Europe 1995 form the basis for Mrs Weiler's resolution. Social harmony is, in my opinion, a valuable asset. That is something that South Korea has had to learn by bitter experience in recent weeks. Therefore, it should not lightly be put at risk.
The fact is that we must overcome the difficulties which have emerged in Europe's various social systems as a result of rising unemployment and the growing proportion of elderly people in the population. It is important to discuss these issues at European level. However, discussion is not enough. Action is needed, and reforms are inevitable. But they should not be viewed simply in terms of reducing or axing parts of the social security net.
Efforts to improve employment opportunities in the EU, particularly for women, have not been very successful so far, to put it mildly. Under Article 117 of the Treaty, progress should be made towards harmonizing living standards and working conditions as we move forward. Unfortunately, we have not yet made a great deal of headway.
There are many problems to be resolved. Some of them arise from the multiplicity of systems and the question of freedom of movement. Earlier today, Mrs Oomen-Ruijten delivered a report on this aspect. Unfortunately, the Council representative was not present. Perhaps, Minister, it is not too late for you to express a view on that report. We would be very interested in what you have to say.
Turning now to the reduction of non-wage labour costs: non-insurance benefits are a burden on labour-intensive small and medium-sized companies and, of course, on employee contributions. This is an area where action must be taken.
Yes, working hours should be made more flexible, but not merely in order to suit employers, without regard for the needs of families and workers. Greater flexibility should only be introduced where it takes account of the interests of both sides.
I believe that active social partnership can solve many problems. But they will not be solved if employers concern themselves only with shareholder value and fail to see further than their profits. Nor will they be solved if trade unions are concerned only for those in work, without giving any thought to the unemployed. The future of social protection is a matter of great importance for the European Union. It is time for the social protocol to be included in the Treaty. Coordinating social protection systems at European level will not be easy.
I am talking about coordination: harmonization is something that will take much longer, because these systems have developed over more than a century. The situation is further complicated by the impact of globalization. In the future, appropriate clauses must be included in trade agreements to ban social dumping in the form of child labour or forced labour; these practices simply cannot be accepted as the norm. The WTO agreement in Singapore was a small step in the right direction, but unfortunately only a small one.
The rapporteur has done an enormous amount of work. How the Group of the European People's Party decides to vote on the report will depend on whether certain amendments are adopted. Unfortunately, if compromise on these points proves impossible, we shall be obliged to reject the report, and I would regret that very much.
Mr President, the rather woolly wording of this resolution and in particular the Commission documents on which it is based actually masks a barely concealed desire to Europeanize the entire social security sector, which was, incidentally, exactly what the former Commission President Jacques Delors wanted. As a Fleming, I can say as a matter of principle, and I speak with some knowledge, that this would be a very bad idea. In my own country, the question of splitting up the social security system is currently very high on the political agenda. What this means in practical terms is that both nations, Flemings and Walloons, are better off running their own social security schemes than leaving it to the federal government. So what experience has taught us in my country is that Flemings and Walloons have different ideas of what social security should involve, different priorities and very different mentalities when it comes to using and funding the scheme. Now, if we are already facing fairly dramatic problems within the common Belgian social security scheme, where there are only two nations with fairly similar levels of prosperity involved, think of the exponential increase that is likely if social security is organized on a European scale.
In short, a genuinely social system of social security would be best organized by the individual Member States and nations in accordance with the principle of subsidiarity, and this is not being selfish and by no means excludes other forms of solidarity between nations.
I also have to say that the various social security schemes in Europe have managed to achieve genuine and extensive harmonization over the last few decades without interference from European bureaucracy, and we are not in a mess, despite what some people seem to think.
Finally, it must be said that the economic strait-jacket that Maastricht is tightening around us is threatening to lead to social disintegration in many countries, and this too is a lesson that we really have to take on board today.
Mr President, I would like to start by thanking Mrs Weiler for an excellent report. Our great challenge is to combine growth and employment while still maintaining, or preferably improving, existing social protection systems. The question is sometimes asked, is there really a European social model? We have, in fact, three or four different social models in Europe. It is true that there are differences, based on historical traditions but there are also similarities, considerable similarities. Above all, every social security system is based on solidarity, solidarity with those who are sick, with those affected by unemployment or industrial injury and also solidarity with the elderly and with families.
In addition there are a number of problems or challenges for the future, and it is this which makes the discussion so interesting. The greatest challenge is of course unemployment which affects the cost of the system and its income. I think that we should create a social system which aims to prevent social dumping, and which facilitates as much mobility as possible. I do not share the view expressed by many here during the debate that we should avoid minimum standards. I think that a strategy of introducing minimum standards and the opportunity to achieve a better social standard is a truly excellent strategy for the social sector. I also think it is important that the decisions for this sector are adopted by a qualified majority. History has shown the necessity of this; we have one country which is continuously obstructing and preventing social development in the other countries.
The second challenge is that of demographic development. This can be viewed as a problem or as an opportunity. We will have a greater proportion of elderly people in Europe but this will also introduce an opportunity to create jobs.
This point is also connected with the third challenge, that is the entry of women into the workplace; the opportunity for men and women to be able to combine work with children which also involves the development of care for the elderly and for children.
A previous speaker said that Weiler's report favours the harmonisation of finance. This is not the case. On the other hand, Mrs Weiler does indicate a number of possibilities for finance. I have already mentioned the most important which is that we must reduce unemployment to reduce costs and increase employment to bring in a higher income to be able to finance the system. But there is also a question of shorter working hours and changes in tax which I strongly support.
Many say EMU is a barrier to this work. I do not think so. Naturally, I do not fully support the economic policy, I think that there are too many cutbacks and not enough growth promoting measures. But from a long term point of view a balanced budget is good for the social system as well.
Finally, Mr President: this is an important debate. I do not want to see a social system with basic protection or standard security but a system which contains both of these and a system which as far as possible is financed through solidarity in order to minimise the need to look to the private sector for solutions.
Mr President, I believe that the high level of participation in this debate bears witness to its timeliness and importance. It is rare that so many Members speak on an issue of concern to us: in this case the future of European social welfare systems, which have many points in common - as previous speakers have pointed out - in the sense that all the Member States have some kind of state and collective provision for social protection and income support for those citizens who need it most.
We believe that social protection in Europe is under threat: because there is a trend towards privatizing certain aspects of these social welfare systems; because there is growing unemployment and job insecurity, and a rapid increase in the number of single-parent families in which the head of the household is a woman; and because of the drive for competitiveness, the relocation of firms and the continuous movement of capital for speculative rather than productive purposes.
That is the harsh reality, therefore; and it is a harsh reality which the European Union has to face.
We therefore share the concern expressed by the rapporteur and draftsman at the fact that economic and market considerations are being put before social considerations. We believe that this situation must be reversed, and that social cohesion has to be our prime concern.
So we believe that there is a need for active policies on employment - a high level of employment is essential for us to meet the social security bill; for a guaranteed minimum income for those persons that require it; for the role of the State in social security provision to be maintained; for the creation of a European observatory to determine whether poverty and social exclusion are increasing or declining; and for the Member States to cooperate amongst themselves and with the non-governmental organizations working in this field.
Mr President, the two communications from the Commission and Mrs Weiler's report prompt me to offer my thoughts on two fundamental facts which I believe must be central to our deliberations. The first is demographic change, partly the result of social achievements and their success; the second is the changes in the structure and forms of employment, partly as a result of the application of the IT revolution to manufacturing and the processes of globalization.
It is from these two basic facts, I believe, that the crisis in the welfare state has arisen, bringing with it the need for us to intervene across the board in this area. The crisis in the welfare state is not just a crisis of public funding - rather, I believe, the key lies in the other aspect of the welfare state, which was the high level of employment. Unemployment, therefore, has been the main reason for the crisis. Development, of course, is one answer but it is not the only answer: it is necessary but it is not enough, precisely because in the present circumstances it does not automatically guarantee a return to fuller employment. This, then, is an area in which government must intervene, both nationally and at European level.
The first task we face, as I see it, is to tackle these new problems realistically and not to be afraid of our own ideas. I am thinking about the caution which I have noted in this House, and in the European Union, regarding such matters as reduced working hours and policies on working time. Yet these could be a valuable way of transforming restrictions and rigidity into greater freedom and greater opportunities for personal choice.
We need, then, to add new words to our vocabulary, words that could be conjugated so as to make them serve the needs of a plan for positive social change: as I said previously, reduced working hours, time policy, flexibility. It is important to realize that flexibility is not painless or free of charge and that public funding -properly and scrupulously audited and designed to encourage productive retraining of human resources - will continue to be essential. So, while our points of reference will continue to be social justice, equality and democracy, we need to redefine welfare to make it easier for men and women to move from one profession to another, from one job to another, from one place to another, from one age to another. And this is where Europe comes in, with a part to play which does not usurp the functions of the Member States but is nevertheless fundamental.
Well, then, I believe that the notion that budgetary discipline and monetary stability are sufficient to survive in the world of economics is a senseless one. The single currency and the Stability Pact, in the form of straitjackets and without a similar pact for development, will not motivate Europe; without a pact for development and without a social Europe, Europe cannot stand on its feet. So among those matters that call for greater commitment I would mention, specifically, rethinking the concept of Europe to strengthen - and certainly renew - its social model, its elements of social cohesion, protection and development of individuals and of human resources, which will be able to set their mark on a new, positive European identity.
Mr President, it seems to be becoming politically fashionable now to say that we cannot afford to maintain the European model of social protection.
Barbara Weiler says quite clearly and, in my opinion, quite correctly, that we cannot afford not to maintain that system and that we should not even want to. It would be morally wrong to remove or reduce the support that we offer to people when, for whatever reason, they are in need, be it as a result of age, disability, health or unemployment. The only way that we can act efficiently, effectively and humanely is to provide that support from the public purse and through public institutions. Hiving it off to the private sector will be less effective in terms of meeting people's needs and also inefficient in purely financial terms - it is more costly.
Apart from being morally wrong to abandon the social protection model that we have in Europe, it would be a huge mistake in practical terms. Social solidarity is not just about altruism: it is about ensuring that our society can function properly and move forward progressively.
As the rapporteur says: ' social protection systems help to establish social consensus which is an important precondition for sustainable economic development' . I strongly endorse the call in the Weiler report for the European Union not just to debate this issue but to act to ensure that Member States respect the commitment to a high level of social protection, and to assist in the convergence of social protection systems to prevent harmful competition in the single market from eroding social protection systems. We should look at making our systems more employment-friendly and seek to eliminate barriers to moving from benefits to work.
The most important point in the Weiler report - and this focuses on the real problem, the real reason why our social security bills are so high - is that we are faced with such a high proportion of unemployed men and women, so the real challenge to all of us here in the European Union is to create a Europe of full employment. The rapporteur clearly knows this and knows that you do not punish the victims of society's failures just because benefit bills are going up; you tackle the real problem, which is to get people back to work.
Mr President, I should like to say at the outset that I fully endorse the excellent report by my colleague Barbara Weiler, and the Commission's report. I shall be voting in favour of both.
Since my time is short, I shall confine myself to just one very specific point of detail, but one which I believe is of the utmost importance. Paragraph 11 of Mrs Weiler's report states that: ' the European Parliament warns against privatization of social risks, particularly in the field of health care' .
I would draw your attention, Commissioner, to the fact that our social protection as a whole will be at great risk unless we guard against a trend, in a growing number of countries, towards a reduction in health cover, on the pretext of making savings, improving management or giving beneficiaries more responsibility - all of which are valid arguments - and towards a transfer of risk from compulsory schemes to top-up schemes. On this basis, topup schemes may gain more and more ground, to the extent that, as is the case in certain fields - eye care and dentistry - and in some countries, they will become a condition for primary care, since the residual burden can be so substantial.
Indeed, unlike compulsory schemes, voluntary top-up schemes are not subject to any rules; it is the law of the market-place, of business geared to profit, which is applied to them. The danger is that welfare institutions based on solidarity, inclusion and mutual benefit will lose out to commercial firms attracted only by a growing market, whose approach would be risk selection, exclusion and individualization.
You will remember, Commissioner, the unfortunate experience of the Blue Cross foundations in the United States, which were so full of life 50 years ago, but which are now dead and buried. There we have the key to what has become of the American health care system.
I urge you as of now, Commissioner - and I have appealed to the authorities responsible for social affairs in the Commission to follow this approach - to subject the entire health insurance sector to rules which ensure solidarity, inclusion and non-selection of risk, and to make it impossible for providers to profit from illness. Conflict between insured persons and shareholders must be avoided. Health, a sector that concerns us all, cannot be regarded as a profitable market-place. That applies equally to top-up schemes.
I would urge the Commission to take up this matter, and to generate a debate on compulsory and supplementary health schemes as they affect the population as a whole.
Mr President, I have listened to the debate with great interest, and I think it has shown that there is now greater support for more detailed discussions on the whole issue of social protection in the Member States and coordination at European level. I have just one brief comment to make on what Members had to say.
It strikes me that in this discussion on support for social protection, it has been suggested that there are conflicts of interest where none should really exist. It is an accepted fact, I would point out to Mr van Velzen, that it is in everyone's interests to achieve a higher level of social cohesion, but this need not be incompatible with the existence - both now and in the future - of a wide variety of schemes. It is not scheme diversity but a communality of purpose that should guide our policy-making over the next few years.
The suggested opposition between economic independence and support for the special situations of families need not exist if men and women have greater freedom of choice both on the labour market and in bearing responsibility for the family; any suggestion of a conflict of interests here will simply lead to unnecessary polarization.
Thirdly, the suggested opposition between individual and mutual social security and pension schemes also does not necessarily exist. It is true, as Mr Rocard pointed out, that where there is no statutory obligation to provide cover, the advent of individual insurers on the social security and pensions market could bring risks that ultimately undermine the very foundations of social security. But combinations of public and private schemes are possible and are being tested in the Member States, including in my own country. It is worth developing these possibilities further, provided that a number of statutory conditions are applied.
I would warn against attempts to contrast what people refer to as atypical forms of work and the usual forms such as full-time work, in terms of the basis for the functioning of the labour market. Is it not the case that even the expression 'atypical forms of work' is increasingly at odds with what is actually becoming the norm on the labour market, and will have to become the norm if work is to be divided more fairly between men and women? Today's atypical forms of work may become tomorrow's typical forms. This is something else for the Commission to consider when it looks further at this whole issue.
In conclusion, on the subject of a European social model, I would point out that we are not yet in a position to define the broad outlines of this, but we know we must work on it if we are to be able to establish, in five or ten years' time, a system which is truly balanced: balanced between the rights and obligations of employers and workers, between flexibility and security, with institutionalized confidence in and between the social partners that will symbolize a European system which the Member States will also use as a basis for the inevitable process of convergence between employment and labour market policy. Mrs Weiler's report has been a most important contribution to this whole discussion, and it is also extremely important - if I may make so bold - that the House should approve it tomorrow, since it is vital to bridge these alleged conflicts of interest with sound arguments, and to send a political signal to both the Council and the Commission. It will also be doing justice to the visionary work of Jacques Delors in his White Paper a few years ago, which showed us exactly how greater cohesion and reliance on partnership should form the basis for the Europe of tomorrow.
Thank you very much.
I must inform you that for technical reasons it was not possible to translate, print and distribute all of the amendments to this report in all languages.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Price indication
The next item is the recommendation for second reading (A4-0015/97) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position of the Council (C4-0530/96-95/0148(COD)) with a view to adopting a European Parliament and Council directive on consumer protection in the indication of the prices of products offered to consumers (rapporteur: Mrs Oomen-Ruijten).
Mr President, ladies and gentlemen, the proposal for a directive on the indication of the prices of products offered to consumers has a very lengthy history. For years now, since as early as 1979, attempts have been made in various directives to introduce rules for indicating the prices of products, but the rules were complicated and did not seem to work. The system included compulsory and voluntary pricing at European and national levels from which exemptions could also be granted, again at European and national levels. The result was a jumble of different indications, and consumers were still not able to compare prices with one another, which was actually the aim of the whole exercise.
When in December 1994, barely six months before the transitional period expired, the Commission asked for the system to be extended, Parliament could not agree, and we asked the Commission to come up with an entirely new proposal for a simple, clear system that would apply in principle to all products, a system that would make it easier for consumers to compare prices when choosing which product to buy.
The new proposal which the Commission put forward in April 1995 followed Parliament's recommendations, which we were pleased to see. It makes it compulsory to indicate the purchase price and, where relevant, the price per unit quantity. I say where relevant, because exceptions are made to this requirement where the nature or purpose of the product makes the unit price meaningless, or where indicating it does not provide any clear information for the consumer.
Another point which I would like to clarify is the issue of wine, whisky and so on. The report includes a very clear amendment in the definitions which states that with units of measurement customarily used in the Member States for certain products, such as wine in 0.75 litre bottles, the price per litre need not also be indicated. This has meant deleting some provisions from the Council text because they were superfluous or likely to be confusing.
There are also a number of sectors which are entirely exempt from the requirement to indicate unit prices, and here I would prefer to go further than the Council and exclude from the directive goods sold in hotel and catering establishments, in hospitals, by itinerant traders, in vending machines, recreational establishments, canteens and so on.
A great deal of nonsense has been talked about price indication. People have said that the report does not take account of small retailers, a claim which I absolutely reject. We do take account of the corner shops of this world, which - I would point out to my British colleagues in particular - are to be given a six-year conversion period. And unless they already do so, they do not have to indicate prices on the shelves as is customary in large retailers, they simply have to obtain a list from their suppliers to be displayed somewhere in the shop, so that customers can see what the prices are. So I am not discriminating against small retailers by any means.
The next problem, particularly for the UK, is what constitutes a small retailer? We have tabled an amendment here giving the Member States the chance to determine who is 'small' and who is 'large' , and what exceptions need to be made. I would urge Members to look very closely at Amendments Nos 23 and 24 which, far from making life more difficult for small retailers, actually make it easier for them.
There was also some concern about the euro. A number of colleagues have said that introducing compulsory price indication will immediately mean having to show the unit price, the selling price, plus two extra prices during the transitional period. And, if there is a special offer, another two prices again. I have taken up a proposal from the Economic and Social Committee here by saying that there should be a maximum of three prices, including for large retailers. I would also ask Members to read the report again, and you will see that the euro will be in circulation long before the completion of this transitional period. The transitional period will last for six years, plus another two years for the directive to be transposed into national law, which makes eight altogether and brings us to the year 2005, by which time the euro will, I hope, have long been in circulation.
Whatever problems there may be, there are answers to all of them, as people will see for themselves if they only read the directive. In our report, I and the other members of the committee followed the lead given by the Economic and Social Committee, which delivered a unanimous recommendation. Parliament has taken this as the basis for the position it has adopted in its amendments, and I have added flexibility where necessary and where possible. I hope that you will support these amendments.
Mr President, once again it is my pleasure to compliment Mrs Oomen-Ruijten on her emphatic pursuit of these consumer interests and the care she has taken over the amendments which we are presenting here at second reading.
I want to say at the outset, on behalf of my group, that we are supporting all the amendments that were tabled in the Committee on the Environment, Public Health and Consumer Protection. We will also support, on reflection, Amendment No 24 in the name of Mrs Oomen-Ruijten and her group. I want to say why we feel this confidence at this stage.
It is not because we have no misgiving about this proposed legislation, or indeed about the burden that it may in time place upon people, some of whom will be vulnerable. Mrs Oomen-Ruijten has referred already to the position of small shopkeepers in the United Kingdom and I shall come back to that. But the bedrock principle of this proposal as amended, which I hope it will be by Parliament, will be to give consumers the power to compare prices quickly and easily, not to be misled by packaging and to assess the kind of value for money that they are receiving.
It is absolutely imperative that they get that. The directive can deliver it and I hope will do so. But it has to be able to deliver mindful of the concerns and worries that have been expressed, not just in my country, but in other Member States as well.
One of these concerns has been the definition of what a unit price is and how it can indicate not merely the kilogramme, the litre, the metre or whatever, but also that unit of quantity which is widely used in the Member States concerned. I am glad to say that I believe that the British loaf, and other items cherished in my country, can be appropriately indicated in terms of price notification.
Parliament has also said that certain products should be excluded where it would be nonsense insisting on unit pricing, such as furniture and so on. We have an amendment here which also protects, I am very glad to say, those who are selling products where the total price is not the unit price. This is what the consumer needs to know, particularly for home sellers and those who are going door-to-door with products, e.g. cosmetics salespeople and so on.
My last point is about the position of small shops with regard to implementation. It is right that we provide here for a six-year delay in implementation, that we have a thorough review before that deadline approaches and that all the Member States enlist the relevant professional organizations to ensure that small retailers are adequately informed in due time of what the provisions must be, particularly in relation to the marking on the shelf of the products concerned. There is a potential for trouble here but there also is a potential for much good for the consumer.
Mr President, I was very interested to hear what Mr Whitehead said about supporting the amendments from the rapporteur, and we shall certainly not let him forget that.
This is a very difficult directive for the European Parliament to consider. It certainly looks as though it is a good thing. Ostensibly the idea of giving consumers more information ought to be a good idea, but I contend that this has been ill thought out by the European Commission and is in fact likely, as Mr Whitehead said when he raised these misgivings, to mean that consumers have, in the end, possibly fewer outlets from which to purchase goods, as small shops may close down as a result of this very directive being put into operation.
I would like to draw attention to some of the amendments which I have difficulties with. My difficulties are shared by the other British Members.
Amendment No 5 is a very curious amendment indeed. The amendment means that the Member States will be unable to exempt sales of works of art and antiques from the unit pricing obligation. I cannot see how you would apply unit pricing to antiques. With the best will in the world, what does this mean? Does it mean that if you are selling Chippendale chairs they are quoted as price per leg, for example?
Amendment No 7 is a crucial one where the report seeks to delete the exemption for small firms. I have noted what the rapporteur has said on this about the transitional period of six years, but I think that would simply be a period of six years when some small shopkeepers would decide simply to throw in the towel and go and work for Honda - in my constituency - because it would not be worthwhile continuing to try to struggle with the extra weight of regulation which this directive means.
I note what the rapporteur says about Amendments Nos 23 and 24 regarding the possibility of putting up a list of products and unit prices. I do not think that would work, given that some even quite small shops sell a very large number of things.
Amendment No 10 deals with the question of the one-year period by which time the Commission shall review the directive. It seems to be quite extraordinary to say that the Commission shall review this directive one year before it comes into operation. What happens if the Commission then finds that there is indeed a burden of cost on small shops? It has commissioned a survey on this already. What happens then? It seems to me that the Commission's text is far better than the one being proposed in the report.
I agree that Amendment No 13 contains good and sensible exemptions, but Amendment No 18 is also useful in the sense that it draws attention to my problem with the Chippendale chairs. If it is useless and indeed meaningless to apply unit pricing to certain areas of goods, then why not allow the Commission the original text covered by Recital 7?
To sum up, I am afraid that this directive is not one with which I have sympathy. I am always in favour of giving consumers more information, but I am afraid, as I say, that the likelihood is that the extra burden of regulation which it will entail will simply mean that small shops close down and consumers' interests are hurt.
Mr President, this directive - and the rapporteur, whom I thank for all the work she has done - have set themselves two ambitious objectives. The first is to protect the consumer, and the second is to simplify the administration of the regulations. Protection of the consumer does not at present include the provision of clear price information, especially regarding any indication of the sale price per unit of quantity for products marketed in pre-packaged form, whose prices the consumer is unable to compare with the prices of similar products. The second major objective, on which I would like to dwell for a moment, is the simplification of the existing regulations.
As far as simplification is concerned, this falls within the scope of the principle of subsidiarity, for which reason it will be a matter for the individual States to say what they understand by a 'small shopkeeper' . We can imagine two possible systems: one based on the type of service, in other words self-service or traditional, and one based on floor area. Obviously, however, a store with 100 square metres of floor space is not the same thing in Greece as it is in Germany, and so it is right that it should be up to the individual Member States to determine what they will understand by 'small shopkeepers' .
There is one final aspect which I would emphasize with a degree of concern - the need to help small catering and entertainment concerns, so that they are not forced to bear overheads which would eventually have an impact on the final price of the products. The Commission has recently, and rightly, invited tenders for a product coding and reading system. We hope that this reading system will be as close to the market as possible, precisely in order to prevent some form of technological intervention from creating irregularities and disparities between small and large outlets, and to enable the entire retail trading system to respond to the requirements of a changing market.
Mr President, I would like to thank the rapporteur for her work on this directive. I think it important to stress that we must endeavour to unite two opposite views. One of these is the perspective of consumers, and the other is the perspective of companies. Some of the speakers from the different groups have already referred to this problem. We in the Liberal Group are very conscious that consumers must be able to use the internal market and to compare prices. We therefore agree with the directive and also support the Committee's amendments. Regarding Amendment No 24, our group is in favour of this.
Having said that, I would like to draw the Commission's attention to two questions. The first is that there are some situations which are not mentioned in the directive, but which I regard as important. The second is that there is more than the perspective of the consumer; there is also, for example, the perspective of crime prevention. I am thinking of the example of shops that sell gold and silver items for whom it may be particularly difficult to show prices in the window because it might encourage some people to smash the glass and steal the diamonds, gold items and precious stones on display. If prices are shown, it is obvious that thieves will only take the most expensive items. This is an important area and I would like to hear the Commission's views on how we can attempt to solve this problem.
The other is the question of how the prices are shown, i.e. the question of price marking or price indication . Price marking is a technologically poor solution if each individual item is to be marked, whereas price indication can be displayed on the edge of a shelf or in some other position. It is important that we strive for a system which does not work against technological development in the retail trade. All of us here in this hall have been through Brussels Airport where they have a very smart, informative system for giving prices in a display. We must ensure that this directive facilitates technological development in the retail trade, both for large and for small enterprises.
Mr President, Parliament adopted a number of amendments at first reading, some of which the Commission has incorporated in its amended proposal. There are just a few amendments left to which it still objects, for one reason or another.
We know what a tremendously sensitive subject this is for shopkeepers, who are all going to have to put these requirements into practice in their shops. We feel that the rapporteur has made a number of useful and practical proposals for price indication, and I think that Amendment No 15, which states that there should be a maximum of three prices shown on the product after the introduction of the euro, is particularly practical. Consumers must not be confused by having too many prices on or by the product, and I cannot understand why the Commission has not accepted this amendment. Perhaps it could give us an explanation.
I also think a clear distinction must be made between foodstuffs and non-foodstuffs. I myself would not find it so terrible if the directive only applied to foodstuffs, since the unit price is always the most useful for consumers doing their daily shopping, whereas with non-foodstuffs there are all kinds of quality factors involved which make comparisons more difficult. I fear that the Commission system is simply going to create a great deal of administrative fuss, and I cannot see how this will benefit the consumer. The procedure proposed by the Commission in the new Article 6, requiring the Member States to produce lists based on the common nomenclature, seems particularly long-winded. We are talking about thousands of products here. Fortunately, Article 7 offers scope for this requirement to be waived for a number of products. In trying to protect the consumer, we could end up going to the other extreme and creating more problems than we solve.
For the rest, I am happy to support this report.
Mr President, I too would like to compliment Mrs Oomen-Ruijten on her report. It is an excellent report and I support the call on Commissioner Bonino to initiate an information campaign dealing specifically with the difficulties of the introduction of the euro into the consumer's pocket in the year 2002.
It is very important that consumers are aware well in advance of the actual physical changeover of currency of the real worth of the euro compared with the punt. One of the issues which should be raised in this consumer campaign must relate, as has already been mentioned by the rapporteur, to the introduction of dual pricing in our shops and supermarkets in euros and in punts. This is a recommendation which I have supported as a member of the Environment, Public Health and Consumer Protection Committee.
The time frame for economic and monetary union has been set out and, as we all know, those countries who will be the first to join the EMU will be selected in 1998 on the basis of the 1997 economic statistics. I am pleased to say that Ireland is well to the front in that regard. That was initiated, of course, almost ten years ago by former Commissioner Ray McSharry as Irish Minister for Finance. Incidentally he was aided by the present Commissioner Padraig Flynn who was a member of the cabinet in Ireland at that time. This has, of course, put Ireland in the solid economic position which it is in today to meet the convergence criteria of EMU. The central banks of these countries will then converge under the auspices of the European Central Bank in 1999. In the year 2002 the euro coins and notes will become a reality and we hope be jingling in plenty in the pockets of the citizens of Europe.
However, we must not make the same mistakes that surrounded the introduction of decimalisation in Ireland in 1972. Many people, especially old people, were confused as to the worth of the new Irish coins and notes at that time and were taken in by unscrupulous dealers. We must learn from our mistakes in regard to decimalisation and ensure that they are not repeated when the single European currency is introduced.
I am confident that the Irish and European consumer organisations will support this proposal and that EMU will become a reality in the near future despite the apprehensions of certain members of the Union. We must all face up to this fact and facilitate this process as much as possible.
Mr President, there are a few points I feel I have to make to the Commission and also to other Members. First of all, I think it would be advisable for those who tabled Amendment No 24 to withdraw it in favour of Mr Garosci's amendment, Amendment No 23, which spells out for the second time the exception which applies to small retailers.
Secondly, I would point out that there is a mistake in Amendment No 15 on the euro, which states that three prices shall be indicated, whereas the recital says that they may be indicated. The wording of Amendment No 15 should be altered to read may instead of shall.
Thirdly, there is the question of whether or not the unit price should be indicated for non-foodstuffs. I agree with those speakers who commented on this, and I would draw their attention to Amendment No 18, which states that the unit price need not be indicated where it is meaningless to compare a number of products with each other, such as at an auction or for items such as nails, and so on.
Finally, I would urge Mrs Jackson to look again at the entire directive and its consequences. She has picked up a number of points from the recitals which are actually already covered in the articles. If she does this before 12.30 p.m. I think she will feel happy about voting with the rest of her group.
Mr President, I have a question for Mrs Oomen-Ruijten. I did not quite understand whether Amendment No 24 had been withdrawn. Is it therefore Amendment No 23 we are to vote on? What is meant by the words - and I will quote them in English because I have the English edition: Member States shall specify which small retail businesses shall be permitted to defer application of this Directive? What are the criteria we are to choose? Is it each individual Member State which must determine these criteria? I think Mr Garosci was quite right to point out that 1000 m² in Greece is very different from 1000 m² in Germany. How do we ensure fair competition, and how do we ensure observance of the principle of proximity at the same time? I would very much like to have an answer to this.
I would prefer to leave it up to the Member States to decide on the exceptions to the rule. The example you gave was a good one, Mrs Riis-Jørgensen. The situation in a town with many small shops in Greece is entirely different from the situation in the Netherlands, for example. I want the Member States to be able to decide for themselves what they classify as small and what they classify as large.
Mr President, the second reading on the proposal for this directive on the indication of the prices of products offered to consumers gives me the opportunity to say how happy I am with the very favourable attitude of the European Parliament to consumer protection and information. That is really what this directive is about: improving consumer information and simplifying the existing mechanisms.
In particular, I want to thank the rapporteur, Mrs Oomen-Ruijten, for the very substantial work that she has done on all of this.
As at the very first reading, the Commission supports Parliament's position. Hence, I am pleased to inform you that the Commission is ready to accept the majority of the European Parliament's amendments.
The few amendments that we cannot endorse - Nos 9, 15 and 16 - concern the dual pricing in national currencies and euros at the time of introduction of the single currency. This is not to say that the Commission is opposed to dual pricing; on the contrary, I wish to stress that price transparency is a priority in the framework of economic and monetary union. However, it is too early at this stage to lay down such detailed rules and, moreover, accompanying measures should be the subject of a global presentation.
Nor can the Commission accept Amendments Nos 23, 24 and 25. Amendments Nos 23 and 24 relate to the detailed rules of application of price indication and the Commission considers that the Member States are in the best position to determine them. Amendment No 25 cannot be accepted because it contradicts Amendment No 6, which the Commission has accepted.
Insofar as Mrs Jackson's point on Amendment No 5 is concerned - the recital on unit pricing for antiques - the Commission can empathise with Mrs Jackson's observation. However, I wish to point out again that this amendment only relates to a recital and that her point is more substantially covered by Amendment No 13, which the Commission is prepared to accept. And that particular amendment will cause the change that Mrs Jackson wants to be incorporated into Article 2 - rather than as a recital. Of course, it simply means that antiques will be excluded.
I hope that, thanks to the proposed amendments, the remainder of the legislative procedure concerning this proposal for a directive on price indications can advance now rapidly without any hitches.
I wish to thank the rapporteur again for her very good work.
If I could just add one more comment, I had some very detailed discussions with the officials from the Commission on Amendment No 9, the fifteenth recital, and the article on the euro. The aim of the Committee on the Environment is that when the euro is introduced we should not then have a system where two, four or even six prices are indicated, but only a maximum of three. The Commission sent me a document suggesting how we could be more flexible about the three prices, and it is now proposing to do nothing at all, which means that we will have the six prices. But this is not what I want. I would urge you to have another look at this with your legal experts. I have looked at it very closely, and we actually share the same opinion on the matter, but the effect of not adopting this amendment is not what either of us would want.
Then there is Amendment No 25. I myself was not in favour of supporting this. Amendments Nos 23 and 24 make it easier for small retailers to apply the system, and I would urge you to consider them.
I have no great difficulty in principle with what Mrs Oomen-Ruijten says. What we are saying is that we would like to see it in a broader context and a little later on, dealing with the 'ins' and the 'pre-ins' and the whole question of the general framework of the process. That is the only difficulty we have and we would ask you to consider that it might be better if we dealt with it a little later on.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended for five minutes until voting time)
Votes
Madam President, I should just like to make something clear to honourable Members to prevent this vote becoming a repetition of the misunderstanding which happened with the previous one. We are voting today on three - and only three - amendments which have been the subject of a negotiated compromise between the rapporteur and the Commission. Some Members may still have the ten amendments preceding these latest ones, which have already been voted on and adopted during the previous vote.
I would therefore ask you, Madam President, only to put the last three amendments to the vote, all together, partly because they have already been approved by a large majority in the Committee on Agriculture.
That is what I was proposing to do.
(Parliament adopted the legislative resolution)
I should like to congratulate Mrs Matikainen-Kallström, since I believe this is her first report in Parliament. Many congratulations to you.
Madam President, the amendment regarding Recital F is quite simple: it is simply concerned with updating certain data on unemployment in order that the most recent data available can be inserted. In Recital F, on page 4, last line, after 'rate of unemployment' we read: ' which is 21.3 % in the south, compared with 7.1 % in the north and 10.2 % in central Italy, the national average being 12.2 % (ISTAT figures - December 1996) and the community average 10.8 % (EUROSTAT figures - September 1996)' .
So as you present it, this is both simple and complicated. This simply means updating the rates of unemployment, but since there are seven or eight such rates, this might seem rather complicated.
There are a number of problems in the translations, and I would therefore ask that we should work from the original document and have the translations checked again, particularly the German version.
If I understand you correctly, you are objecting to the oral amendment.
I am referring to the written document. We should use the original document for the vote, because the translations are not entirely accurate in every case, especially in the German version. The meaning is quite clear in the original, but not in the German text.
So in short, if the House - which I am about to consult - has no objection to voting on this oral amendment, you wish the figures to be checked to ensure that everything is in line with the original version.
Madam President, I do think it is probably incumbent upon this House to produce up-to-date reports but I would also insist that the statistics are checked not only by national or regional indicators, but with Eurostat, to make sure that we have the latest, up-to-date figures and not figures which some Members may wish to insert to make their case look worse in terms of their structural funds.
Mrs McCarthy, I can assure you straight away that it is the Eurostat figures which are referred to in this oral amendment.
(Parliament agreed to the tabling of the oral amendment) - On paragraph 4
Madam President, I asked for the floor merely to point out that paragraph 4, in the last few lines, provided for the verification of certain data which could be done on 31 December 1996. This has been done, and so the proposal is to delete everything which, in the English text, comes after 'to the weak regions of Italy might be lost' . So the last sentence of paragraph 4 lapses.
So, Mr Podestà, you are proposing to delete the final part of paragraph 4, following the phrase you quoted from the Italian text. I put that to the House.
(Parliament agreed to the tabling of the oral amendment) - On Amendment No 7
Madam President, I had asked Mr Dell'Alba, as the signatory, to withdraw this amendment, except for the last phrase, reading: ' therefore calls upon the government to consider the matter more carefully' . This last phrase should be added to the original text.
In other words, you would like the ARE Group to propose an oral amendment to its own amendment. I would therefore ask for the opinion of Mr Dell'Alba.
Madam President, bearing in mind what the rapporteur has said, I would ask you to put the first part to the vote, as the rapporteur is clearly opposed to it, and then to put the remaining phrase to the vote.
Madam President, my group does not have a copy of this amendment, nor does it exist in the actual amendments which have been tabled. Therefore, I feel we cannot vote on it.
I really do think that all this is becoming very confused.
There are two solutions. Either Mr Dell'Alba agrees to an oral amendment, in other words to his amendment being limited to the final phrase, as Mr Podestà has proposed, and I would then see if the House accepts that oral amendment; or he maintains his amendment as it stands, and I put it to the vote.
What is your view, Mr Dell'Alba?
I can accept the oral amendment.
Madam President, I would simply like to make it clear that the whole original text is unaltered, apart from the addition of the phrase read out a few moments ago.
The phrase in question therefore reads: ' invites the government to give further attention to this matter' .
Madam President, I should like you to give us the sense of the amendment again, because we are voting on a text and we must know what we are approving. Would you be kind enough to say again to what paragraph and to the end of what amendment this phrase is to be added.
It seems to me that the situation really is very confused.
I shall therefore put the amendment to the vote in the form in which it was tabled by the ARE Group, and as it now stands. I think that will be much simpler, since otherwise we shall produce something very confused.
Madam President, we are going to object to that. In fact, the amendment has not been tabled and has not been circulated. Obviously it was not tabled within the deadline and I have yet to receive a very clear explanation. Therefore, on that basis we do not wish it to be moved and will vote against it.
The amendment was tabled, Mrs McCarthy. I have Amendment No 7 by the Group of the European Radical Alliance which was tabled in the proper way. Mr Podestà asked the group to withdraw it. That has not been done, but the amendment was indeed tabled.
(Parliament adopted the resolution)
I would point out that this is another instance where the translations need to be checked. Some parts of the German version read quite differently. It is therefore important to look again at the original text, including that of the amendment on assistance with the costs of training the monitoring committees. This is a particularly important amendment which is needed in the report, and I would therefore ask that it should be checked again and that the House should support it.
Thank you for pointing that out, Mrs Schroedter. Clearly, if there were to be a mistranslation of such an important amendment, or indeed of any amendment, it would be a very serious matter, and we shall check that very carefully.
(Parliament adopted the resolution)
Madam President, ladies and gentlemen, amongst other problems, Mrs OomenRuijten's report raises that of frontier workers, whose situation, I can assure you - as a Member for northern France, a frontier region - has been deteriorating in recent years.
The more progress is made in European integration and - in theory - the less important borders become, the more national, not to say nationalist, reactions are complicating and adversely affecting the lives of frontier workers. This is an intolerable situation! The Commission really must take this matter up with the Member States, and the European Union must bring forward rules which are in keeping with our principles and our Treaties.
It is, after all, somewhat remarkable that in many cases frontier workers, who might be called the first Europeans, should now regard the building of Europe as a setback in respect of their own circumstances. From this point of view, Mrs Oomen-Ruijten's report goes in the right direction, and I compliment her on it, but there is still a great deal of work to be done.
The Danish Social Democrats have today voted in favour of the European Parliament's report on the Commission's proposal to extend by three months the period in which an unemployed person moving to an EU country other than his homeland is entitled to receive unemployment benefit.
The Danish Social Democrats have a positive attitude to an extension of the existing three-month period in which an unemployed person is entitled to seek employment in another Member State. There are, however, certain points in the proposal on which we would like further clarification, to ensure that an unemployed person's situation is not made worse on expiry of the three-month period. These have to do with the administration and control of an unemployed person's benefit, and with the question whether, according to the proposal, it is the Member State in which an unemployed person is seeking work that is required to take responsibility for that unemployed person.
Recommendation for second reading by Mrs Oomen-Ruijten (A4-0015/97)
The two main subjects of this recommendation for second reading are: firstly, the protection of consumers by ensuring that adequate information is provided on product prices; and, secondly, the simplification of prices through indication of both the selling price and the unit price. This is the most appropriate - and simplest - way of informing consumers, since it enables them to compare the prices of the products they wish to buy.
Indication of the unit price will be helpful to consumers, because it will enable them to choose between products sold in different quantities.
This new system, which will replace the old system of giving only the package price, without referring to the unit price, will provide consumers with more information and increase their ability to compare and choose.
I shall therefore be voting in favour of the recommendation.
We have chosen to support the report, although we do not think that the EU has anything to say on this issue. We believe that consumer protection through price labelling on products for sale is best handled at national level. We have chosen however to support what we consider is best for the consumer, hence our support for this report.
We cannot support the amendment proposals concerning the single currency because we do not support the principle of a common currency, nor do we believe that this will ever come into being. As for consumers, we think it will be very hard for them to make sense of all the different prices which will be displayed.
Santini report (A4-0337/96)
Madam President, I hope that Mr Santini's report will bring this banana saga to an end.
I would briefly remind the House that we import just over 800 000 tonnes of bananas from Guadeloupe, Martinique, Madeira and so on, and from what might be described as former European possessions in Africa and elsewhere, with two million tonnes coming to us from Central America.
In seeking to protect its company, Chiquita, the United States - for some inexplicable reason, since it does not produce any bananas itself - decided that two million tonnes, with a customs duty of only ECU 75 per tonne rather than ECU 825 per tonne, was not enough. It obtained 2 200 000 tonnes, then 2 300 000, and is now asking for 2 500 000. Our German colleagues, or more precisely Germany, has always been very supportive of Chiquita's position, probably because all the German political parties were receiving backhanders from this multinational company. That is an open secret.
At last, thanks to Mr Santini, we have arrived not at a half-way position, but at a moderate one. To my mind, this issue is very symptomatic: it shows how the building of Europe is completely dependent on the wishes of the United States.
An increase in the customs quota would definitely benefit Swedish consumers. We would like to see a more open market for bananas on the world market. Our goal is that Swedish consumers be given a choice when buying bananas. They should be offered best quality bananas at the lowest possible price. Naturally, we would like consumers to be able, if they so wish, to buy bananas which have been produced by the best methods from an ecological and social point of view.
There are very good grounds for opposing the EU's current joint organisation of the banana market.
We are against the EU's current trade policy concerning the import of bananas. The current policy is bureaucratic, it is unfair to many countries, particularly in Latin America and leads to higher consumer prices. We cannot therefore vote for a proposal which does not reform the current system.
We support those proposals which favour the import of fair trade bananas which have been grown under approved ecological and social conditions. We consider the compromise proposal (No 16) to be much too weak to support the import of fair trade bananas.
For this reason we have chosen to abstain from voting on the Santini report.
We, as consumers, should be able to buy whatever bananas we like and we cannot accept a quota system or any other type of restriction on the type of bananas which should be given priority.
The Group of Independents for a Europe of Nations was opposed to the adoption of the amendments tabled by the Committee on Agriculture and Rural Development, but supported the final resolution contained in Mr Santini's report.
Our group takes the view that this resolution preserves the main structure of the trading preferences granted to the banana-producing ACP countries, whereas the Agriculture Committee's amendments contain provisions which conflict with the interests of those countries.
Given the unchecked globalization of trade flows, this text has the virtue of preserving one vital and effective aspect of our cooperation policy: tariff quotas. The fact is that for several years now, a campaign has been under way to outflank our traditional partners, for the benefit of the multinationals.
This is not a question of pitting certain economic interests against others, but of defending a tried and tested form of development cooperation. It is also a question of protecting those producers who have opted to apply much higher social standards than many others. I am pleased that the efforts of certain model producers have been highlighted in Mr Santini's report.
Our group is opposed in principle to the possibility of transferring ACP quotas to other producers, especially since the definition of 'exceptional circumstances' jeopardizing Europe's supply of bananas from the ACP countries does not strike us as a sound basis for a lasting relationship of cooperation.
On the contrary, this constitutes a major break with a preference system which was established for the benefit of some of the poorest economies in the world. If it is to operate effectively, this system must be based on reliability and trust, and not on constant doubt.
Matikainen-Kallström report (A4-0041/97)
The thinking behind this Energy Charter protocol is positive and the proposal contains many good suggestions and views which we support.
Regrettably, most of the positive points in the report are lost, because environmental regulations have not been included in the report, but are only to be found in an attached protocol. In addition these regulations are not legally binding, which means that they will not be a force to help change the energy system to an ecologically sustainable system. Unfortunately, it is our experience that non binding environmental regulations are rarely implemented. There are a large number of examples from within the EU of countries which have not even complied with the binding environmental decisions which have been adopted. This is not a good basis and we would have liked to have seen an energy regulation agreement which included binding environmental regulations.
Podestà report (A4-0405/96)
Madam President, I wish to make this explanation of vote on Mr Podestà's report mainly to thank him and congratulate him on his work in producing this important summary on behalf of the European Parliament on the problem of the administration of the Structural Funds in Italy, but also because I feel that something must be said about the annoyance that we, as elected Members of the European Parliament, cannot help feeling about the way in which the Structural Funds are administered in our country. As we know, an important meeting took place on 22 January between Mr Ciampi and the Commissioner, Mrs Wulf-Mathies, at which it emerged that Italy's total backlog at the end of 1996 exceeded one and a half billion ECU, equally distributed among the various Funds.
Well, in a situation of budgetary rigour, in a situation where Italy and its government are asking the Italian people to make sacrifices to secure entry into Europe, the fact that one of the founding States of the Community is in serious structural difficulties, not to say incapable of administering these funds correctly -so that we are constantly having to ask for delays and extensions, and then the national authorities are forced to step in to remedy the shortcomings of the regions - is absolutely intolerable. I would have hoped that the European Parliament would be more critical, providing more of a spur to the Italian government, not by way of intervening in its internal affairs but simply in the interests of the proper functioning of the institutions.
In particular, we believe that the Control Centre is no longer an appropriate instrument, and that what is needed is a body with greater authority and greater powers. This is the only way in which we can make up the backlog and achieve the objective of administering the Funds with greater awareness and consistency between expenditure and commitments entered into. In this hope, my group has voted for the resolution, motivated by the desire to spur the Italian government to greater efficiency in its administration of the Structural Funds.
Without wishing to question the objectivity of the rapporteur, I consider it dangerous, in principle, that Parliament's rapporteur is from the same country whose support is being evaluated. For reasons of principle, Parliament should always make efforts to use a rapporteur who has no interest whatsoever in the issue under discussion.
Botz report (A4-0002/97)
Without wishing to question the objectivity of the rapporteur, I consider it dangerous, in principle, that Parliament's rapporteur is from the same country whose support is being evaluated. For reasons of principle, Parliament should always make efforts to use a rapporteur who has no interest whatsoever in the issue under discussion.
That concludes voting time.
(The sitting was suspended at 12.45 p.m. and resumed at 3 p.m.)
BSE
The next item is the joint debate on:
the report (A4-0020/97) by Mr Medina Ortega, on behalf of the Committee of Inquiry into BSE, on alleged contraventions or maladministration in the implementation of Community law in relation to BSE; the following oral questions to the Commission:
B4-0004/97 by Mr de Villiers, on behalf of the Group of Independents for a Europe of Nations, on the Temporary Committee of Inquiry into BSE - risk of BSE transmission via certain pharmaceutical products; -B4-0006/97 by Mr Martens and Mr Böge, on behalf of the Group of the European People's Party, on the report of the Committee of Inquiry into BSE on alleged contraventions or maladministration in the implementation of Community law in relation to BSE; -B4-0007/97 by Mrs Green, on behalf of the Group of the Party of European Socialists, on the Temporary Committee of Inquiry into BSE; -B4-0008/97 by Mrs Barthet-Mayer and Mr Dell'Alba, on behalf of the Group of the European Radical Alliance, on the report of the Committee of Inquiry into BSE; -B4-0009/97 by Mr Graefe zu Baringdorf, on behalf of the Green Group in the European Parliament, on the report of the Committee of Inquiry into BSE; -B4-0010/97 by Mr Santini, Mr Rosado Fernandes, Mr Pasty and Mr Azzolini, on behalf of the Union for Europe Group, on the BSE recommendations; -B4-0011/97 by Mr Kofoed, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the conclusions of the Temporary Committee of Inquiry into BSE; -the motion of censure (B4-0056/97) on the Commission in connection with its attitude in the management of the BSE crisis.
Mr President, the European Parliament's right to set up committees of inquiry was laid down in the Maastricht Treaty of 1992 and developed further in an interinstitutional decision of 1995. To date, Parliament has set up two committees of inquiry: one into fraud in the Community transit system, and the other into BSE. For reasons of timetabling, the Committee of Inquiry into BSE completed its work before the other committee, with the effect that I have the honour of being the first rapporteur to speak in the House on behalf of a committee of inquiry.
The Committee of Inquiry had to work within certain time constraints, since the BSE crisis has had an enormous impact on European public opinion and Parliament was receiving a message of social alarm. Indeed, Parliament had been receiving this message for some time, and this led it to decide last summer to set up the committee.
The Committee of Inquiry was set up for a limited period of time, in principle three months. This initial period proved inadequate, and an extension was obtained. The committee finally completed its work on 6 February, after a marathon sitting at which it considered some 250 amendments. The committee's work took around five months, and its results, like those of all work carried out under pressure of time, will no doubt present some difficulties. I hope that as Members read this report, they will take note of any shortcomings it may have, so that these can be reviewed and rectified before its publication.
As the House will be aware, the report consists of a first part, part A, containing the results of the inquiry and the recommendations, with a series of annexes comprising the minority opinions, plus a summary of the hearings and a number of other documents. In the course of our work, we received several kilos of documentation from the Commission, the Council, government bodies, and national and international scientific institutions. Over that period, moreover, we held a series of highly detailed hearings: we had the privilege of hearing the testimony of the Presidents of the Council and the Commission, as well as that of various members of the present and previous Commissions; and we had the honour, in particular, of welcoming a number of distinguished members of the scientific community, who took the trouble to come to Brussels and give evidence to our committee on an objective basis, offering us their full cooperation. I believe that our hearings, which were chaired efficiently by Mr Böge, have produced a valuable report, which will be useful to all those who care to read it.
The Committee of Inquiry is now presenting to Parliament part A of its report, which consists of the results of the inquiry, recommendations for the future, and the minority opinions.
There are seven minority opinions, and I shall not go into them in detail, because they will be presented by their authors. I would point out, however, that the report as such was adopted unanimously by those present at the vote on 6 February. Consequently, whatever flaws it may have - and, of course, your rapporteur acknowledges those flaws - they are the responsibility of the members of the Committee of Inquiry as a whole.
The problem is that while the Committee of Inquiry had a fairly wide brief, in the sense that it was mandated to investigate alleged contraventions or maladministration in the implementation of Community law in relation to BSE, it was subject to an important restriction, which was to carry out that brief without prejudice to the jurisdiction of the Community and national courts. In other words, the committee could not act as a court of law. There are Community and also national bodies to which recourse is available for that purpose.
On this basis, therefore, the Committee of Inquiry's concern was to identify the responsibilities of the various institutions. In doing so, it found that, because of the European Union's structure, whereby responsibilities are shared between the Member States and the Community institutions, it had to focus primarily on the responsibilities of the Member States, in particular those of the British Government. There is no doubt that the BSE crisis had its origins in certain actions by the British Government which caused enormous damage, albeit unexpected and undesired.
The starting-point for the crisis was the introduction of a new method of manufacturing meat-and-bone meal from animal remains, the so-called Carver-Greenfield process. As a number of scientific experts explained to our committee, at some point the British Government relaxed the rules governing this process, with the effect that the meal was not completely sterilized. A number of the members of the Committee of Inquiry went to the United Kingdom and visited the plants in question; they found that what had been happening was that animal remains - many of which were probably infected with other diseases - had been used in the manufacture of animal feeds and allowed to enter the food chain, without any kind of control.
There is also a whole series of problems regarding the lack of identification. On the farms that we visited, for example, we saw sacks of animal feed which contained absolutely no information as to the origin of their contents. There was no way of knowing where they had come from; and this explains precisely the form, behaviour and development of the disease, which appears in isolated cases on farms a long way apart.
All things considered, with the cooperation of the Community institutions, the problem could have been tackled effectively from 1989 onwards, when the first scientific evidence that the disease could have consequences for human health was obtained in German, French and other laboratories - including, and above all, British laboratories. I believe that if, at that time, the UK Government had offered to cooperate with the Community institutions, and the Community institutions had acted in harmony with the UK Government, we could have begun to tackle the problem in 1989 or 1990, and we would now perhaps be on the way to resolving it.
There was then a second crucial period, when the UK Government attempted to prevent investigations into BSE in the United Kingdom by all means possible. Indeed, although Commission officials carried out 37 veterinary inspections in the UK between 1990 and 1994, none of those checks was on BSE. This leads us to believe that the UK Government actively wished to prevent such checks being carried out and that the Commission was not firm enough to impose them. Curiously, documents relating to the period reveal that, although detailed checks on foot-and-mouth disease in Greece and similar matters were then being carried out, there was no Community research into the major epidemic in the United Kingdom - BSE - which was then beginning to concern us.
However, I shall not go into detail on this subject, as I do not have enough time, and I should now like refer to the second main set of responsibilities: those of the Council. The Council is composed of the representatives of the Member States' governments and acts as the legislative authority. But it also acts as an executive authority - and therein lies a major anomaly.
One of the principles of our constitutions is the separation of powers.
In order to be a Member of the European Community, a state must abide by the principles of the EC. However, the European Community itself does not abide by the principle of the separation of powers - and it has even been said that if the European Community asked to join the European Community, it could not be accepted because it does not abide by that principle. And this raises a serious problem: the Council, which is the legislative body, delegates some executive responsibilities to the Commission, but it retains the fundamental power. It is as if it had given the Commission a bullet, but that bullet is on a cord, so that after each shot, the Commission has to return it to the Council. As a result, decisions of an executive nature which are adopted in the Council are then counteracted by the way in which committees made up of representatives of the Member States' governments operate - in this case the Standing Veterinary Committee. When it comes to voting in these committees, the votes are weighted, with the effect that the influence exerted by the different governments is not a function of scientific reason, but of those governments' political will or weight. In cases of diseases, therefore, the UK Government has a greater say than, for example, the Greek or Portuguese Governments.
I believe that this is a totally unacceptable system, which violates the constitutional principles of all our Member States, and that it will be unacceptable if the Intergovernmental Conference results in these executive powers being retained by the Council.
I now come to the third main set of responsibilities, which are those of the Commission. The European Parliament is accusing the Commission of weakness. That is to say, the Committee of Inquiry considers that there was a point at which the Commission did not adopt the measures that it should have. When, at one time, the governments of certain Member States were seeking to apply Article 36 in order to restrict the import of beef products from the United Kingdom, the Commission intervened - even threatening to bring an action against those Member States before the Court of Justice. We believe that was the correct thing to do, but that the Commission should have simultaneously taken action against the Member State in question and required it to comply with the relevant standards.
At one point in the hearings, I specifically asked the Commissioner responsible at the time if he had requested the opinion of the Commission's legal services. His reply was that he did not have sufficient political power, at the time, to confront the Council.
In politics, Mr President, you have to be decisive. It is a considerably more difficult activity than it appears to be, and I believe that if an institution has some kind of basic or legal power, then it must use it. At that point, and for some time afterwards, the Commission displayed tremendous weakness.
I do not wish to go into detail on all aspects of the Commission's responsibilities, but I would stress the fact that, in 1996, the British Government's threat to use its veto to paralyse Community business was met by weakness on the part of the Council and, once again, the Commission. This weakness reached the extent that the decision to lift the embargo on gelatine seems to have been taken on the basis of an inadequate preliminary report, which was then contradicted by a subsequent report making it clear that the use of gelatine - and lifting the gelatine embargo - did indeed present a possible risk to human health.
All in all, on the one hand because of the refusal of the UK Government to accept the intervention of the Community, and on the other hand because of the concentration of powers in the Council and the Commission's weakness vis-à-vis the Council and the Member States, we are now faced with a crisis which, as far as we know, has resulted in the death of 165 000 cattle - although there are apparently a further half a million infected cattle in the United Kingdom - the suicide of 23 farmers in the UK, the infection of 15 people with a new variant of Creutzfeldt-Jakob disease - which is attributed to BSE - and the collapse of the beef market. I believe it was Commissioner Fischler who said that this was the greatest disaster that the European Community had ever had to face.
The Committee of Inquiry could have restricted itself to recording these contraventions or cases of maladministration, but it seemed appropriate for it to make some kind of recommendations based on its experience and what it had learnt.
Our recommendations cover a range of topics, but one of them is, of course, aimed at increasing transparency throughout the beef sector. The Community's citizens are currently alarmed at the development of mysterious institutions which meet in Brussels, and in which there are possibly lobbies at work, and they have no assurance that the food they eat, the products they consume, are provided with adequate health safety guarantees.
Consequently, the citizens of the Community are now calling for increased transparency and information. We are proposing a series of measures aimed at ensuring the widest possible dissemination of information on this crisis and on future developments.
The Committee of Inquiry is also proposing another set of measures aimed at improving the monitoring of all health issues. At present, the very structure of the Commission, the structure of the system of scientific and other committees, is not designed to guarantee health protection. As the Community has developed, with the emphasis being placed on its essentially economic aspects, it has been forgotten that the fundamental purpose of economic activity is to protect people and enable them to develop their potential. If we continue to subordinate everything to the economic interests of particular business sectors, we shall ultimately condemn the common market and cause harm to the Community's citizens as a whole.
For this reason, the conclusions of the Committee of Inquiry are based on a wish to foster cooperation between the Commission and Parliament, not least through the creation of a joint body to monitor, over the coming months, the implementation of all the measures aimed at strengthening public confidence, enhancing the protection of public health, and improving the functioning of the Community institutions.
I believe that with this report, Mr President, Parliament is making an important contribution to the development of the Community institutions and the improvement of the welfare of the Community's citizens.
Mr President, ladies and gentlemen, this committee of inquiry has spent six months on the trail of madness, in every sense of the word. As chairman of the committee, I should first of all like to thank our rapporteur, Mr Medina Ortega, for the effort he has put into this report. Thanks are also due to all my colleagues for the commitment they have shown, and especially to our committee secretariat, which has worked very effectively.
This has been a new experience for all of us, and it certainly also involved testing out a number of grey areas in the interinstitutional agreement on the right of inquiry. In accordance with the mandate given to us by the House and on the basis of that agreement of 19 April 1995, to which all the institutions have committed themselves, we have tried to find out the truth and determine any responsibility for negligent and culpable behaviour. Despite our limited right of inquiry, there is now a wealth of facts and evidence which make two things clear.
Firstly, this Parliament is in a position to use the right of inquiry as an instrument of control at any time, and it can be applied in other cases too. This is a clear warning to everyone, and perhaps this alone will help us to move forward. The European Parliament has an obligation to our citizens, and to our citizens alone. Only by completely clarifying matters, establishing where responsibility lies and drawing the necessary political conclusions can we succeed in restoring the damaged confidence of our citizens.
Secondly, we wish to end the madness of this BSE saga once and for all, and ensure that nothing like it ever happens again. This means, of course, that our efforts must be centred on bringing about an agricultural sector based on sustainability and on production methods best suited to each type of animal. There is a common interest here, for both consumers and farmers. We also need a commitment from the Commission, the Council and Parliament that the relevant precautions will be taken, through appropriate initiatives and legislative proposals, including budgetary policy.
The details of this strange and alarming mixture of ignorance, mismanagement and misjudgement are very well documented in the report through many examples. On the other hand, of course, it is clear that errors and omissions committed in the past, in 1989 and 1990, must be judged differently - not least given the new scientific findings made since March 1996, which were not previously available. However, this does not absolve the policy from its responsibility of concentrating efforts on preventive consumer protection. In that respect, there were shortcomings. Serious technical mistakes were made in combating BSE. Many of the measures adopted and implemented in 1996 came several years too late, and practical errors committed in the past are still hampering us in combating BSE today - and not just in the United Kingdom. There was an inability to make preventive consumer protection a central issue within the internal market, and a lack of interest in doing so. I very much welcome the ruling by the European Court of Justice of 12 July 1996, which gave internal market case law a new quality in terms of health and consumer policy.
There was a shared responsibility as regards the omissions, firstly in the United Kingdom, of course, and secondly on the part of the previous Commission in particular. But the Council too did not particularly distinguish itself by activity at every stage of the proceedings, even if there were repeated initiatives by individual Member States. We are naturally aware, Mr Santer, that in many areas, the Commission can only be as good as some Member States allow it to be.
I said to you during the debate in July, Mr Santer: ' Please do not cover up the mistakes of the past' . I think that the responsibility of the present Commission is concentrated on two points. I am referring first of all to the phoney debate on gelatine. Even if no one has suffered harm because of this decision and this toing and froing, Mr Santer, do you really think that our citizens can understand such stage management and see it as a credible policy?
Secondly, I feel it has been somewhat detrimental to you in our assessment that people who used to be responsible in the Commission's services were also entrusted with the task of dealing with and responding to the questions and activities of the Committee of Inquiry. That was a strategic mistake.
(Applause) And presenting this appalling press release of 16 December at the end of the investigations, as if this committee of inquiry had never existed, struck me as an insult.
(Applause) The same applies, I am sorry to say, to the fact that at the end of the proceedings, the full set of documents requested from the meeting of the BSE Subgroup of 8 January 1997 was not forwarded to us in good time, but only selected items. After Mr Fischler had given his approval, we then received these documents late on Friday afternoon, but for the first time in the seven and a half years that I have been a Member of Parliament, my trunk has not arrived in Strasbourg. So I have not yet been able to check on this.
I think you were badly advised in this respect, Mr Fischler and Mr Santer. Our citizens are confused and dismayed, and are saying to us in the world outside: if this is Europe, then we have some serious doubts, in view of the challenges we are all facing. You should therefore see the recommendations made by the Committee of Inquiry as an opportunity to improve matters. Those who recognize and admit mistakes and learn from them are strong and acting responsibly, unlike those who minimize debate and disregard minority wishes and opinions.
On the basis of this recommendation from the Committee of Inquiry, the Commission and Parliament can become natural allies once again. Some very clear and strict recommendations were made in this respect by the Committee of Inquiry: the question of reorganization; the question of responsibility, including disciplinary measures; the question of a joint body to solve the animal meal problems once and for all; and also the legal basis, Mr Santer. Wherever the Commission has scope for interpretation, it should accommodate Parliament more than it has done in the past when determining the legal basis, even before the Intergovernmental Conference.
(Applause) Furthermore, the fact that the British Agriculture Minister, Mr Hogg, did not attend is an insult not just to Parliament, but to all the citizens of Europe.
(Applause) And it must be made clear that this is a breach of the interinstitutional agreement, which everyone has signed.
A more vigorous approach from the outset would also have limited the economic damage and would have turned out very much less expensive than the strategy of minimal debate, which has ultimately backfired.
A resolution has now been tabled which has the support of several groups. You should likewise see the text of this resolution, Mr Santer, on which we shall be voting tomorrow, as an invitation, as an opportunity to improve matters. Parliament will have to check and monitor the future progress of events, and at the moment, when things are going well, you still have our confidence. But if things are not changed satisfactorily and we see serious shortcomings, then in the coming months there will have to be a very serious debate and some very serious initiatives will have to be taken, including the question of applying Article 144 of the Treaty. We owe that to the citizens of Europe, as their representatives.
(Applause)
Mr President, with your permission, I rise to speak on the order of business.
Is there any reason why the Council has not deigned to attend this extremely important debate this afternoon?
There are no political representatives of the Council present. The Commission is well represented, and I am grateful to it for that. The Council seems to be indifferent to this matter.
All I can say, Mrs Lalumière, is that the Council was contacted by the presidency of Parliament, but replied that it was not able or did not consider it appropriate to attend today.
That is all I know, and all that I can tell you.
Ladies and gentlemen, we are dealing with an extremely important matter. Whatever has to be said to the Council will be said through the appropriate procedures, which anyone may use. But we are not going to become sidetracked and enter into a question which - however important it may be - is incidental to this debate.
I give the floor to Mr Happart, the first signatory of the motion of censure.
Mr President, I should like to borrow a remark that Winston Churchill reportedly made before the war: ' You have the choice between dishonour and war' . Mr Santer, you have the choice between dishonour and resignation. It is not too late, and it is high time.
On behalf of the institution to which I belong, and in keeping with my idea, as a democrat, of the Europe that we are in the process of building, I call on you to cease humiliating yourself, and humiliating us, by attempting to justify the unjustifiable. Do you not realize that you are building Europe without the involvement of its citizens, that you are building Europe in the interests of business and against those of its citizens? You are strangling at birth the Europe of our children, and all because you refuse to assume your political responsibilities in respect of the extremely serious affair - if ever there was one - of BSE.
In adopting this attitude, you are undermining the confidence of our citizens further still. You should be spearheading the building of a genuine people's Europe, Mr Santer, a Europe of the future. However, on reading Mr Medina Ortega's excellent report - or rather his indictment of the failures of the Commission and successive UK Governments - you will see, like everyone else, that your responsibilities in this affair require a radical and immediate sanction: the resignation of your Commission.
People will reply, and I am used to hearing this, that it is not the right moment, that there are other things to do, and that the Commission must be given a chance to put its house in order. I firmly reject these arguments, Mr Santer, because the Commission's actions, its serious mistakes in this affair, deserve a sanction. Political responsibility must be assumed! Of course, the necessary administrative steps must also be taken to punish the officials who - under your authority and that of the Commission as a whole - committed acts which exposed hundreds, if not thousands, of human lives to serious danger.
We are living in a time - it seems to be part of the current climate - in which we are obliged to make savings. We are obliged to make things pay, to be competitive - but for the sake of whom, for the sake of what? For the sake, of course, of the unbridled pursuit of profit of monetarism and high finance. By allowing a handful of - mainly British - undertakings to cheat in order to reduce the cost of producing beef, a situation was created which today, ten years on, is costing many - far too many - human lives, as well as billions of ECU to society.
Mr Santer, the way in which the Commission - your Commission - treats the European Parliament is a disgrace. Indeed, at the very time when the Committee of Inquiry was carrying out its work - which, as Mr Medina Ortega's report shows, was extremely useful and enlightening - you were approving the uncontrolled import of genetically modified maize. Your Commission is in the process of approving the production and distribution on the European market of new medicinal and other products, the harmlessness of which in the short and medium term is far from guaranteed.
Please stop telling us that we have to choose between technological progress, growth and modernity and the kind of opposition to change that will mean the regression of our European societies. What is the purpose of being modern, of making money, if in doing so we endanger human health or the future of our environment - which is the environment of our children and grandchildren?
Mr Santer, I do not know if you are a father or grandfather - and I hope that you are - but I would ask you to consider, leaving aside purely commercial considerations, what kind of planet we are bequeathing to our children. Do you not believe that the time has come for us to have the courage to make a U-turn, to start to give priority to people and their future, rather than to a handful of economic and financial interests?
With regard to research, if a decision were taken for research to be funded by the community and geared to increasing welfare rather than profits, the citizens of Europe and the rest of the world would be eternally grateful to you.
Mr Santer, I am aware that the choice I am calling on you to make - that of resigning - is more difficult for you than it appears to be to observers.
Tomorrow, the Members of the European Parliament will be called upon to vote on a resolution stemming from the Committee of Inquiry's report. If that resolution is forward-looking and explicit, I shall vote in favour of it, because it will form the terms of reference, the manifesto basis, for the Commission that will succeed your own.
On Thursday, I shall call on all the Members of the European Parliament to imagine, leaving aside partisan divisions or whatever interests they may have, that tomorrow, in a year, in five years, in perhaps ten years, their son or daughter is afflicted by the terrible disease known as new variant CJD. If that were to happen, how would they vote? I have made my choice. In collecting the necessary signatures and tabling this motion of censure, I consider that I am fulfilling my role as a Member of the European Parliament and doing my duty. Some people will perhaps call it populism. But I am not a populist! I am simply defending the health and future of our fellow citizens. Today, we must let our conscience be our guide, and not some reason of party or state.
Mr Santer, you have the choice between staying with dishonour and resigning with honour.
For the sake of Europe and its citizens, I call on you to resign. There is still time for you to do so!
Mr President, ladies and gentlemen, during this part-session, you will be voting on the report of the Committee of Inquiry into BSE. The report is extremely critical of all the main players in this affair, including the Commission, and reading it shows the need for a series of measures to be taken to rectify the shortcomings and failings that clearly exist, as well as raising questions for the future. I shall not go back over the whole history of the BSE affair here, or comment in detail on your committee's report, which was drawn up under the supervision of Mr Böge and made possible by the painstaking work of the rapporteur, Mr Medina Ortega.
As President of the Commission, I wish to assume the responsibility of the Commission before the House and explain how I see matters. I shall therefore concentrate on the part played by the Commission in this affair. It goes without saying, however, that Parliament cannot ignore the part played by the other institutions, and especially the Member States. Within their respective areas of competence, they all bear a share of the responsibility. However, I do not intend to shift the burden of repentance onto others.
The Committee of Inquiry has raised a number of questions, which I shall attempt to answer. Firstly, did the Commission favour the market, to the detriment of public health? If judged in the light of current knowledge, the approach which the Commission adopted at the time is open to criticism. But it should also be remembered that the issue was not couched in such black-and-white terms: the market or public health. Should more attention have been paid to certain isolated warnings which went against the tide of majority scientific opinion, according to which an effect on human health was extremely unlikely? It clearly should have. But I would also point out that a series of measures designed to prevent all risks to human health were taken at both national and Community level from 1989 or 1990 onwards. I would add, in this context, that a number of Commission proposals aimed at strengthening the health dimension of the internal market did not come to fruition. The Member States did not want them to. As for the Commission, I would stress the fact that it has never fallen short of implementing the scientific recommendations in full. On many occasions, it has gone beyond what has been recommended, with the aim of preventing any risk to human health.
Secondly, did the Commission withhold information or even conduct a policy of disinformation? I cannot comment on the assertions made by certain people, but I can say that the BSE issue has been the subject of two major scientific conferences, which the Commission played a key role in setting up and whose results were widely published. The Standing Veterinary Committee, which is composed of representatives of the Member States, has examined the issue at some 60 meetings.
Like Parliament, I would have liked more research to have been carried out, and in particular more research results to have been obtained. Even today, given the complexity of BSE, scientists are still unable to provide us with definite information. But the fact that progress has been made, that we are now aware of the risks to human health that BSE presents, is partly thanks to certain research cofinanced by the Community. In the light of current knowledge, it goes without saying that the research effort must be given a fresh boost. The Commission has put forward proposals to this effect. It is essential for the conciliation procedure to reach a successful conclusion, with a view to the next meeting of the 'Research' Council. The programme of research into transmissible spongiform encephalopathies must be given the appropriate financial resources.
Thirdly, has the Commission handled this crisis well or badly? I would agree that the operation of the Commission's services has left much to be desired, including under the present Commission, and I would join with the rapporteur in deploring the absence of specific checks on BSE between 1990 and 1994, whatever reasons are given for this. I am surprised at how the scientific committees are managed: there is a lack of transparency, coordination and rigour. As your report makes clear, there is an urgent need to review both the organization and the functioning of the Commission's services and, more generally, the system for preparing and taking decisions. The work of your committee has provided us with an opportunity to carry out such an in-depth review.
Fourthly, did the Commission yield to political pressure from the British Government? I wish to give a clear answer to this question, since the Commission's decision to provide for a conditional lifting of the embargo on gelatine has been portrayed in this light. Political representations were certainly made on this issue by a national government - as they are on many other dossiers - and that is quite normal. Believing that our decision to impose the embargo was unjustified, the British Prime Minister did everything possible to overturn it, including bringing an action before the Court of Justice. He called incessantly for the embargo to be lifted. My response was polite - as it should be - but also firm: it was no. All our action has been guided by the principle to which I have consistently held: that our decisions must be based on the best available scientific information. This is likewise the principle underlying the Florence framework agreement, which was adopted by consensus by the Heads of State and Government.
You have criticized the way in which scientific consultation is carried out. I accept this criticism, as I said earlier. But it is quite a different matter to say that we took risks with public health to please Mr Major. That is untrue. To date, the embargo remains intact, and the Commission has not granted any authorizations to export British gelatine. And, in the current state of knowledge, it is not prepared to do so.
Lastly, did the Commission operate a policy of obstructing the Committee of Inquiry's work? I take this accusation very much to heart, Mr President, since I never allowed the slightest doubt to exist about my desire for the Commissioners and the services of the Commission to cooperate fully and in good faith with the Committee of Inquiry. How could it be otherwise in a democracy? We forwarded all the documents that were requested, which ran to thousands of pages. Certain notes appeared in the press before they came to the attention of the Committee of Inquiry. I agree that this is regrettable, but is it really enough to justify accusing the Commission of deliberately obstructing the inquiry? We refused nothing. Everything was made available - even certain highly confidential documents that the chairman of the committee was able to consult on the spot.
I read in the Committee of Inquiry's report that, in invoking Article 3(3) of the Joint Decision, the Commission supposedly violated the spirit of that decision. I would point out, however, that Article 3(3) forms part of the Joint Decision, and as such automatically applies. This is the article which governs the appearance of officials before committees of inquiry. It states in particular - and I quote - that: ' the officials or officers in question shall testify on behalf of, and in accordance with the instructions of, their government or institution' . However, I can assure you that no Commission official who appeared before the committee received instructions from the Commission as to the answers that he or she should give. I have here a letter, dated 30 September 1996, which Commissioner Fischler sent to the Director-General, Mr Legras, and the Director, Mr Mansito, which says, and I quote:
I understand that you have been called to testify before the Committee of Inquiry on BSE this week. As you know, it is the view of the Commission - and my own view - that testimonies by Commission officials on the subject should be frank and complete and should not downplay any weakness that the Commission may have suffered from during the period under review and the reason for its actions.
Mr President, before looking to the future, I should like to reply to an oral question which refers specifically to the implementation by the pharmaceutical industry of measures to prevent the transmission of BSE. Since 1991, the pharmaceutical industry has been applying extremely stringent measures. As for the Commission, it has already taken steps to prohibit the placing on the Union market of those cosmetic products containing animal tissue which present a high risk of infectivity, and is now studying the possibility of introducing a similar ban for medicinal products. Naturally, the results of the meeting held at the Agency for the Evaluation of Medicinal Products in London will be published.
Mr President, ladies and gentlemen, I should now like to focus on the specific lessons that I have drawn from this affair, and set out some proposals which, I hope, will correspond to your recommendations for the future. For the sake of our citizens and consumers, the measures to be adopted must serve to remedy the shortcomings highlighted in your report. Those shortcomings exist in the following areas: the administrative structure of the Commission; the system of scientific consultation; the decision-making procedures; the control mechanisms; and the Community legal bases. The Commission will take action in all these areas, either directly or by submitting proposals to the relevant bodies. It also intends to raise some fundamental questions as regards the European Union's political priorities and the nature of the CAP.
The Commission has already begun to take action, by adopting an initial set of measures last week. A group of Commissioners with responsibility for food safety matters, which I shall chair, will henceforth provide the necessary political impetus and coordinate all the Commission's actions in this field. Furthermore, we have launched a radical reorganization of the Commission's services dealing with human health, on the basis of three principles: firstly, the separation of legislative responsibilities and those involving scientific consultation; secondly, the separation of legislative responsibilities and those involving controls; and, thirdly, the improvement of transparency and the dissemination of information throughout the decision-making process and the control measures.
In future, all the relevant scientific committees will be placed under the authority of a revamped DG XXIV, which will therefore also deal with consumer health. They will be overseen by a multidisciplinary scientific committee which will serve as a steering committee. The formulation of scientific opinions and the drafting of legislation will be clearly separated. A unit for the evaluation of health risks and the monitoring of foodstuffs, which will report directly to the new Director-General of DG XXIV, will enable the Commissioner responsible, Mrs Bonino, to respond rapidly to events.
It goes without saying that Mrs Bonino's role will not be confined to forwarding scientific opinions to her colleagues with responsibility for agriculture and industry. She will also be closely involved with these Commissioners in drawing up legislation on the basis of those scientific opinions.
I have asked Mrs Bonino to present, within the next few weeks, the changes that will be made in the wake of this administrative reorganization, which is only a first step. These changes will be guided by the following principles: the rigorous selection of the best scientific experts, who can provide the necessary guarantees of their independence; the decompartmentalization of the work of the different committees; the wide dissemination of the opinions of the scientific committees, including through the creation of a data base accessible to the public via the Internet; and the taking into account and dissemination of minority scientific opinions.
Mrs Bonino will be contacting Parliament in the future, with a view to discussing all these issues before the proposals are finalized.
With regard to controls, we have also decided to separate the relevant departments from those responsible for drawing up legislation. Thus, the Veterinary Inspection Office in Dublin will report to DG XXIV. I continue to believe that the creation of an independent agency, as proposed by the Commission, represents the best solution, and I would urge the Council to reconsider its present negative position on this matter.
In any event, there is one thing that I must stress. Whatever structure emerges from the reorganization, the Union must provide itself with the necessary resources and staff to carry out appropriate controls. The Commission will do everything necessary in its areas of responsibility, but it will need the support of this arm of the budgetary authority - Parliament - when it proposes a supplementary and amending budget.
Clearly, ladies and gentlemen, this administrative reorganization will have an impact on the staff involved. There will be a new distribution of tasks, and there will be changes. The Commission is, at present, looking carefully at the available resources, and particular attention will be given to the quality of the staff assigned to DG XXIV. I would add, in this context, that should it be ascertained that any member of staff has acted in a manner warranting sanctions, the procedures provided for in the Staff Regulations will be applied. However, I should like to quote a sentence from the report by Mr Mattei, a Member of the French National Assembly, by which I was greatly struck: ' The failures can be attributed less to people than to the ambiguities of a system in which the public health implications of the single European market have not been fully taken into account' .
I believe that we should reflect on this sentence, and engage together in a fundamental rethink of our farming and food production practices. Clearly, a far-reaching appraisal of the future of the CAP is essential.
Indeed, can it really be maintained that BSE is an accident of nature? Is it not rather the outcome of a model of agricultural production which favours productivity at any price? Does not the drive to minimize costs, without regard for the laws of nature, lead in the long run to far greater costs for society? Would we now be faced with this crisis if we had followed the dictates of common sense and not treated ruminants as if they were carnivores or cannibals?
I therefore welcome the idea of a scientific conference on meat-and-bone meal, to be convened jointly by the Commission and the European Parliament. The Commission is already working on proposals for the reform of the CAP, which it will present following the conclusion of the Intergovernmental Conference, in the context of the financial package for the future and with a view to enlargement. This reform will be based on the idea that Europe's agricultural policy must be geared to a greater extent towards quality, the protection of the environment, animal welfare, a return to natural production methods and the simplification of Community laws.
This is not always a foregone conclusion in the different Member States. We shall all need courage and determination, but that will not be the end of it, since the questions raised - questions which, in truth, affect the whole of society - require answers which go beyond the purely agricultural sphere. We shall increasingly be faced with difficult choices concerning new products and technologies - in the field of biotechnology, for example.
I strongly advocate the progressive establishment of a genuine food policy which gives paramount importance to the protection of consumer health. In this sense, I am in favour of systematic and compulsory labelling, and I also believe that we should consider setting up an independent agency which is geared to the Community's specific needs, drawing on the positive aspects of the US Food and Drug Administration. Respect for the subsidiarity principle, which all of us support, must not be used as a pretext for blocking the development of a credible European health protection system, which is an essential corollary to the single market.
Today, we are increasingly seeing that our decision-making mechanisms do not necessarily enable us to keep up with the phenomenal development of science. The answers to these difficult questions - which have ethical, scientific, social and economic aspects - must come from the whole of society. In this context, I am proposing that the Commission and Parliament organize together a major interdisciplinary conference on the subjects of food and health.
In the same perspective, the Union must be provided, as a matter of urgency, with the necessary means for taking action. I see two essential requirements here. The first is to involve the European Parliament in the decisionmaking process to a far greater extent in future. Under the present Treaty, and in line with the thinking behind the Commission's internal reorganization, we shall in future be favouring the use of Article 100a for all proposals whose main subject is veterinary or phytosanitary matters.
Above all, however, we shall be attempting to persuade the Member States, at the Intergovernmental Conference, to follow our proposal - which coincides with yours, moreover - to make all legislative decisions subject to the codecision procedure. And I am expecting them to have the courage to apply this principle to the CAP as well.
(Applause) The second imperative, Mr President, is to grant the Community genuine powers and responsibilities in the area of health. Yesterday, the Commission tabled a specific proposal for a substantially revised Article 129 at the IGC. This proposal provides for three major improvements: firstly, improved coordination of the Member States' policies; secondly, the implementation by the Community of the necessary harmonization measures in the public health sector; and, thirdly, codecision on all health matters.
I believe, Mr President, ladies and gentlemen, that the time has come to create a Europe of health.
Mr President, I shall conclude by saying that the BSE affair is one of the most difficult crises that I have had to face in my long political career. In my testimony to the Committee of Inquiry, I said that, in many respects - for me and, I hope, for a number of you also - it formed a lesson in humility.
I understand the strong feelings that it provokes. Mistakes were made, not least by the Commission. We must acknowledge that, but we must also keep a sense of proportion. Above all, we must all learn from this crisis and provide for the reforms that will make the European Union a more democratic and a safer place to live. The whole Commission is committed to making its contribution to this process, for the sake of Europe and of its citizens.
(Applause)
Mr President, the Socialist Group welcomes and endorses the report and recommendations of the Committee of Inquiry into BSE. This Parliament is today demonstrating that we take our role of monitoring and controlling the unelected institutions of the European Union very seriously. This is the first time that the powers given to us in the Maastricht Treaty to investigate alleged contraventions or maladministration under the auspices of a committee of inquiry have been used. My group wants to pay tribute to those colleagues who have been engaged in the committee of inquiry. They have worked hard to identify and expose the tragic series of events which have devastated the beef industry across Europe, ruined the livelihoods of so many farmers, rural workers and people engaged in the ancillary food business and, worst of all, has led to debilitating illness and death for some of our fellow citizens and put so many others at risk.
I wish to make clear that for my group at all times the paramount concern has been the health of the people of the European Union.
The work of the committee of inquiry has demonstrated unequivocally that the blame for the BSE crisis lies fairly and squarely on the shoulders of the current British Government.
It was its single-minded, blind, ideological commitment to deregulation that led to a catalogue of disastrous decisions on which BSE evolved.
(Applause) My group has long believed that a simple commitment to deregulation is as outmoded and dangerous a concept as is a simple commitment to regulation. What is needed is appropriate regulation: regulation to protect the health of the public and regulation to secure the safety of consumers is, in our view, necessary in a single market.
The BSE tragedy is a sad and dramatic example of what can happen when the health of the public and the safety of consumers is sacrificed on the altar of business expediency and profit-enhancement.
(Applause) The British Government is to blame not just for the impact in Britain but because, by its mismanagement of the crisis, far from containing BSE in Britain it allowed its contaminated animal foodstuffs and infected calves to continue to enter the market and food chains in the rest of Europe. This really was negligence of the worst sort. I am confident that all decent-thinking British people know that if such games had been played with their health and safety by any other government in the European Union they would be unforgiving. The British tabloid media would do well to ponder on that fact before they indulge in any further xenophobia on this issue.
(Applause) The sight last night of the British Minister of Agriculture, Mr Douglas Hogg, being saved from a motion of no confidence in the House of Commons on his mishandling of the BSE crisis by a disreputable political fix with the Ulster Unionist Party really beggars belief! If, as we are assured, beef from Northern Ireland and other specified herds in Britain has not been infected in the same way as other beef in Britain, why was it not acknowledged months ago, thereby saving Northern Irish farmers from the catastrophic financial consequences of recent months? Why is it that the British Government only agrees to pursue so-called special measures when it faces a motion of no confidence in the House of Commons? It is this kind of cynical, opportunist behaviour which destroys confidence in Britain and the rest of Europe and demonstrates that the British Government does not put health and consumer safety - let alone economic good sense - at the top of its agenda.
Mr Douglas Hogg, the hapless Agriculture Minister, refused to come and give evidence to our committee of inquiry, despite the fact that all the governments in the Union - including the British Government - had given an undertaking that they would support the work of Parliament's committee of inquiry. Last night in the House of Commons Mr Hogg said that it would be an abnegation of British sovereignty for him to give evidence to us here. He is one of those who argues that sovereignty in a democracy rests in its parliament. I am one of those who believes that sovereignty resides in the hands of the people.
(Applause) However, the Council cannot hide from criticism in this affair. It succumbed to pressure from the British Government; it watered down Commission proposals in the Agriculture Council and generally used the elite club of the Council to look after national interests rather than those of the people of the Union. It reinforces the view of my group that the Council, when acting as a corporate body, hides behind the members' individual democratic legitimacy and acts together in a secretive and unacceptable way.
I want to say now to the President of the Commission that this was a disaster waiting to happen. The European Commission is culpable: it was not as if the Commission had not been warned that its structures and decisionmaking on food safety and public health were seriously flawed. As long ago as 1989 in the Raftery report this Parliament stated: ' If we want a genuine single market for food then we must establish a genuine, independent, strong and open regulatory body which will be seen to put the interests of consumers above those of producers, processors, distributors and the catering industry.'
Yet again, in March 1992, in my report on the reform of the Scientific Committee for Food this Parliament said: ' The process of achieving a satisfactory scientific base for matters relating to food safety will be judged by Europe's consumers according to whether it is sufficiently independent, transparent and effective.' In that report Parliament demanded a single unit in the European Commission to deal with food under the auspices of the consumer policy service, a common food policy, an independent scientific committee for food, proper consumer representation on that committee, transparency in the appointments made to the committee and proper consideration of the public interest in areas of food and consumer safety. How much more could this Parliament have done to demonstrate that European decision-making in food safety was in a mess? The litany of shambolic decision-making, lack of accountability and evasiveness shown by the Commission and its officials throughout the BSE saga has left the Commission weakened and vulnerable. So, sadly, it has taken a crisis of this magnitude to create the conditions for change.
If the President of the Commission is to be believed, then change we shall have, and we welcome his statement. But we are not content with promises. That is why in our resolution to wind up this debate we commit ourselves to watching very carefully just what action the Commission takes to fulfil its promises made here today by its President. If the reforms are not genuine, appropriate or fast enough to deal with the recommendations of the committee of inquiry, then my group will join with others in tabling a motion of censure on the Commission at an appropriate time in the months before or during November of this year.
Finally, my group will not support the motion of censure on the European Commission before this House today. We do not consider it an effective political strategy to censure this Commission before it has had the opportunity to put its own house in order. We are interested in a serious attempt to reform in the interests of public health. Furthermore, we are convinced that a successful motion of censure at this stage would simply lead to an institutional crisis which would last for months and not do one single thing to strengthen public health or consumer protection at European level.
(Applause) There are those who consider that the publicity and chaos which would accompany the dismissal of the Commission would somehow cleanse the system. My group does not believe that to be the case. That the President of the Commission has come here today to set out before this Parliament a package of reforms which, if carried through, should go some way to really cleansing the system, is a tribute to those who have worked so hard in the committee of inquiry and a measure of the effect which this Parliament, if it takes its powers seriously, can achieve.
The committee of inquiry identified the faults and the reforms necessary to end those faults. It is now our political responsibility in this House to see through those reforms to completion, and we intend to do so.
(Loud applause)
I should like to begin by congratulating the chairman of the Committee of Inquiry, Mr Böge, the rapporteur, Mr Medina, and all the other committee members. Our group endorses the findings of this report. The description of the mismanagement that occurred at the height of the BSE crisis between 1990 and 1994 is absolutely incredible. In 1990, it had already been scientifically proved that the infecting agent could be passed from one species to another, and this should have added urgency to the scientific research being carried out. Yet the research results from 1990 onwards were meagre, to say the least. Between 1990 and 1994, veterinary BSE inspections were suspended in the UK. The Medina report says that the then Commission attempted to hide the truth and to blame Parliament for the suspension, whereas the decision was actually taken by the Commission itself, having caved in to pressure from the UK. During the same period, with the sole exception of the directive on embryos, no Community legislation on BSE was passed at all.
Between the extraordinary Council meeting on 6 and 7 June 1990 on the first BSE crisis and 1994, in other words over a period of four years, there was not one single Council debate on BSE, yet it was during this period that 75 % of the cases of BSE were identified in the United Kingdom. In mid-1990, France and Germany considered imposing trade restrictions on British beef, but Commissioner MacSharry threatened to take them to the Court of Justice. The Medina report also says that there is written evidence that the then Commission supported a policy of disinformation towards the general public which also affected the Community institutions themselves, in that when the supply of genuine information was cut off and the Commission was no longer doing its job, the Council too was kept in the dark. The report identifies the UK Government as the body mainly responsible for the BSE crisis, and it points to six occasions when successive governments violated Article 5 of the Treaty and refused to obey the rules of fair and transparent cooperation. As you know, Article 5 of the Treaty sets out the principle of loyalty to the Community. However, the Council is also to blame for the passivity and delays in fighting the epidemic in the UK, for taking wrong decisions and providing poor coordination in protecting public health, and for the disinformation of the public.
The Committee of Inquiry's report makes it quite plain that the previous Commission also made serious errors and showed critical failings during the period of mismanagement at the height of the BSE crisis between 1990 and 1994, and that the political responsibility lay with Commissioners MacSharry and Steichen.
We think that Commissioner Fischler should take the opportunity in this debate to explain the two errors which he is accused of making in the report. However, as the Committee of Inquiry said, the political consequences of this inquiry will be felt in the changes of structure, policy and personnel which have to be made in order to repair the serious omissions and errors of the past. The Commission's political responsibility now lies in carrying out these fundamental reforms, because, as the Medina report says, this will serve the Committee of Inquiry's purposes better than simply dismissing the Commission outright. Our group therefore confirms that it has confidence in the Commission to implement these reforms. It needs to take urgent action to restore the credibility of the European Union by giving public health and consumer protection precedence over economic interests.
Ladies and gentlemen, would even Dr Faustus ever have thought of breaking with an age-old tradition and feeding meat-and-bone meal to ruminants? How has anyone ever dared to take risks with infant foods? It is quite obvious that the Commission has a clear legal basis here for exercising its powers under Article 129 in the field of public health and Article 129a in the field of consumer protection. There is an important issue here for the IGC. The Commission must quickly bring forward proposals for setting up an independent 'public health protection' unit. We must support the introduction of codecision for agricultural matters. We must have a general ban on feeding meat-and-bone meal to ruminants or waste products from sick animals to other animals.
Individual disciplinary measures must be taken where officials have acted incorrectly, Mr President of the Commission. Those responsible must be punished for their mistakes. The public must not be allowed to think that no sanctions are being taken. Our political position is this: we reject the motion of censure, and we reaffirm our confidence in the Commission to carry out the necessary reforms, but if they have not been carried out within a reasonable period and at the latest by November this year, we will be obliged to withdraw our confidence.
Mr President of the Commission, we worked together in the Maastricht negotiations on a new Treaty on European Union, and even at that stage we identified certain inadequacies. We were forced to accept a compromise that we intended to improve at the forthcoming Intergovernmental Conference. We have now reached a stage where many of our fellow citizens no longer believe in what we are doing at European level. Social problems, the despair that people feel when they are faced with unemployment and see no future for their children, the despair they feel in the face of international organized crime, the mafia, the drugs problems, and the despair they felt when their very health was put at risk, must make all those in positions of responsibility in the European Union who are currently preparing the new Treaty realize that not only must our decision-making procedures be changed - though this too is important - but we must also try to get to the very heart of the social problems that millions of people face and the fear they feel, and we must let them know what we are doing about it. I hope that the BSE tragedy has brought this home to all those responsible for giving the European Union a more hopeful and human face once again.
(Applause)
Mr President, ladies and gentlemen, on behalf of the Union for Europe Group, I should also like to congratulate most sincerely the rapporteur of the Committee of Inquiry into BSE, Mr Medina Ortega, its chairman, Mr Böge, and all the members of the committee on the exceptional quality of their work, despite the numerous and unacceptable obstacles put in their way in carrying out this task.
The report before the House today is well-documented, precise and objective, and does not confine itself to recording the serious failings on the part of the European institutions but, in a very responsible way, seeks to propose measures to remedy those failings and ensure that unacceptable bad habits do not persist. I would even say that the members of the committee have done more. After listening to Mr Santer, I feel they have achieved a miracle: the Commission was suffering from blindness, but suddenly it can see clearly what is going on in its departments.
The committee's report nevertheless remains a crushing indictment of the functioning of the European institutions as a whole. The revelation of such widespread failings fully justifies the loss of confidence in the European institutions on the part of our citizens that we are witnessing today. The total and deliberate lack of transparency in the conduct of European affairs prevents the instruments of democratic control - Parliament and the press - from performing their function on a day-to-day basis.
Furthermore, this lack of transparency allows national or private lobbies to prevail over the Community or general interest. These lobbies have virtually taken over some Commission departments, as well as the extraordinary advisory scientific committees, whose variable geometry is determined by the particular interests that are being pursued in them.
More seriously still, the Committee of Inquiry's report reveals a de facto abdication of responsibilities by the Commission and, to a lesser extent, the Council: by the Commission, in its inability to resist the political pressure of certain Member States; and by the Council, in the effective delegation of powers to management committees with no political legitimacy.
Consequently, from 1990 to 1994, the Commission carried out no veterinary checks whatsoever on the United Kingdom's measures to combat BSE, for the sole reason that it would have annoyed the authorities of that country.
Lastly, the report reveals that, in the implementation of Community policies, there are grey areas in which the responsibility for taking action is poorly defined. This ultimately results in each institution passing the buck to the other institutions, or to the Member States, in a show of total incompetence.
If we wish to restore the confidence of Europe's citizens in the Union's institutions, there is an urgent need to take action. Should this take the form of imposing a political sanction, through an immediate vote of censure on the present Commission - which undoubtedly bears some of the responsibility for the failures identified, although a much smaller share than the British authorities - or on the previous Commission, whose President we would have liked to give evidence to the Committee of Inquiry?
For my part, I believe that if we wish to be effective, we must enjoin the present Commission to take all the measures within its remit proposed by the Committee of Inquiry, as a matter of urgency. It is a question, above all, of establishing transparency in the decision-making process - something which is fundamental to all democratic activity. If the Commission does not do so within a reasonable period of time, then we must not hesitate to censure it. We should interpret the proposals for the reorganization of the Commission's services and for the reform of the consultation and inspection procedures, which Mr Santer has presented, as a sign of goodwill which will have to be confirmed.
Over and above this, however, I believe that the report of the Committee of Inquiry should be forwarded to the Intergovernmental Conference, so that the representatives of the Member States can draw the necessary conclusions from it as regards the structure and functioning of the European institutions.
In sensitive areas such as public health - and, in future, public security, if it is decided to bring the third pillar into the Community domain - is it not appropriate to make it absolutely clear who does what, so as to eliminate the grey areas which serve as a pretext for failing to take action when it is necessary?
Is it sensible to transfer powers and responsibilities without ensuring beforehand that the recipients of those powers and responsibilities are able to take them on? Is it possible to guarantee that a Commission with 30 members will be capable of functioning in accordance with the principles of collective responsibility and independence from the Member States that are laid down in the Treaty?
The Member State governments that will soon be facing national elections, and the Members of the European Parliament who will be standing for election in 1999, will be judged by their answers to these questions.
Let us take advantage of the coming months, ladies and gentlemen, to give a positive response to the concerns of our fellow citizens, which the BSE crisis has highlighted to an extraordinary degree.
(Applause)
Madam President, the report from the Committee of Inquiry is now been presented, and it is our responsibility to determine what consequences the report will have. We have already heard a response from the chairman of the Commission, Mr Santer, and I would like to refer back to this.
In 1986 BSE was quite unknown. No one knew much about it, but it was thought to be similar in nature to scrapie in sheep, not infectious and not transferable to humans. This was at the start of the disease. But on 20 March 1996 the British Government admitted that it could not be ruled out that the disease could be transferred to humans. At the same time there emerged a new form of Creutzfeldt Jakob's disease which affected young men in particular. These announcements spread panic amongst consumers and the beef market collapsed. It is clear that consumers were nervous, since the disease - if it could be transferred - did not manifest itself for 3 to 7 years. The Commission was very hesitant in dealing with this, and Parliament was not satisfied. It was therefore decided, as a provisional solution, to set up this Committee of Inquiry to determine whether, on the basis of the Treaty, this new Committee could really serve the purpose of resolving those problems in the Commission which people felt were unresolved.
On behalf of the Liberal Group I am able to say that the task has been resolved by the Committee. This has involved very intense, but justified, criticism of the Commission, about which more can be read in the report. There is also strong criticism of the British Government. Most of all it is difficult to understand how the British Government, which initially took the right decisions, allowed 5 years to pass before implementing them. This is why BSE was able to become so extensive, and why it was carried over to France, Switzerland and Portugal. But it is not we who elect the British Government; that is the responsibility of others.
We are left with the question of how we are to protect consumers. I can say that our proposal to separate consumer protection and veterinary control is a right solution. I must say, however, that it is not so easy to implement because we come up against the principle of subsidiarity, and states tend to defend this jealously. But I am in favour of having a supranational body which can control the national authorities and inform them as to what the problems are.
Finally we come to the question of confidence and loss of confidence. Parliament has shown that it is equal to the task of controlling the Commission. It also has power to assume the Commission's role if it feels that the latter is not fulfilling it correctly. The Committee's work shows that we have brought to the Commission a number of proposals which we expect it to examine and to resolve on the basis of the principles we have put forward. I can now state that the Commission is ready to go a considerable way, further than I had expected. Before the autumn comes we will see how far it is able to go in practice. Otherwise we have the weapon of article 141, namely that of bringing a vote of no confidence, preferably after the summer holidays, if the Commission does not live up to what it promised and to the wishes we have expressed. So I believe Parliament has been given significant powers, and these are being used, but they must be used sensibly. One must never misuse the significant powers one has been given. They must be used with care, and I believe that this is what will happen in the autumn if the Commission does not live up to its own formulations.
Madam President, the members of our group have signed the motion of censure after reading the conclusions of the Committee of Inquiry. However, I can assure you - and I can assure the Commission - that we had no preconceptions with regard to this motion. The Medina report lays bare the serious political and administrative errors committed above all by the British Government, with the complicity of the Council, but also by the Commission, both in the days of Mr Delors and under the current presidency of Mr Santer.
The report leaves no room for doubt. The way in which the Commission dealt with the serious BSE problem, which turned into a crisis with incalculable social, economic and health consequences, was disastrous. The Commission is charged with having put economic and political interests before the protection of public health and consumers. The previous Commission failed to ensure the necessary veterinary controls, and it is clear that absolutely no checks on BSE were carried out in the United Kingdom between May 1990 and June 1994.
As for the present Commission, there is the unacceptable lifting of the embargo on gelatine, and its attempts to conceal the truth and shift its own responsibilities onto Parliament when the latter decided to carry out this inquiry. The fact that the Commission's mishandling of the crisis has had consequences for human health, cattle breeding and the Community budget which to a large extent can no longer be rectified is particularly grave.
For all these reasons, we are fulfilling our difficult duty of tabling a motion of censure. The European Parliament must fulfil its obligations and exercise the powers of control conferred on it by the Treaty. The British Government is subject to the control of the House of Commons. The European Commission must answer to this Parliament - which has repeatedly called for increased powers, without having exercised successfully those it already has.
The Committee of Inquiry's conclusions make clear the vital need for this motion of censure, which calls for the Commission to assume responsibility for the errors and omissions in its handling of the BSE crisis over a period of seven years, in accordance with the principle of the continuity and collegiate nature of the Commission, although the actions of the successive Agriculture Commissioners are particularly reprehensible.
Today, we should be expressing political condemnation of acts committed in the past - the recent past - before putting forward recommendations for the future or giving such a favourable welcome to Mr Santer's statement, which was more like an optimistic speech of investiture.
While recognizing the good intentions of those who are confusing the past and the future in their resolutions and threatening to table a motion of censure in a few months' time - in November, so they say - we profoundly disagree with their approach, which is not in keeping with the European Parliament's basic duty to exercise control, or with the priority of tabling an unconditional motion of censure, without any strings attached.
In a democracy, the majority decides, but the minority may be in the right. Today, the rightness of our stance is based not only on proper parliamentary procedures or Parliament's unavoidable duties. Beyond opportunistic motives or party discipline, it is based on our position as Members of Parliament and defenders of the health and interests of the European citizens who elected us.
I should like to end by adapting a traditional saying: ' Friends of Plato, but friends of the truth even more' . The European Parliament must be a friend of the Commission, but a friend of the truth and Europe's citizens even more.
Madam President, ladies and gentlemen, the Committee of Inquiry has carried out its task. I should particularly like to thank the chairman, Mr Böge, and the rapporteur, Mr Medina, for the excellent work they have done. There was a good atmosphere in the Committee of Inquiry. Every effort was made to bring the truth to light, and this is also reflected in the report we have presented.
When we began our work, we were almost speechless at what we encountered. You tell us, Mr Santer, that it could not be known at the time how dangerous this BSE disease was. If this was not known at the time, then no measures could have been taken, and we would have had to say: we do not know this, or we take a different view. But that did not happen. Measures were taken, but they were not implemented. The ban on feeding animal-based meal was ignored.
What did happen? Animal-based meal was used as feed up to 1995. One has to assume that all the mad cows went through the cycle of being fed animal-based meal, and 700 000, a million or one and half million animals at risk from BSE - we do not know how many - entered the human food chain. It was said to us: we had no powers to carry out inspections.
It finally turned out that between 1990 and 1994, 37 inspections were carried out in the United Kingdom. However, BSE was removed from the check-list, in other words tests were carried out on meat quality in the United Kingdom, but no longer on BSE. It is quite clear that an inquiry report in 1990 revealing scandalous conditions in British slaughterhouses was deliberately mislaid in the Commission; it did not reach the political leadership. So far, we have not been able to establish where it went astray.
Attempts have been made to discredit scientists, the opinions of minorities have been trivialized and the WTO has been used as a tool. I do not need to spell out the details once again. You have seen the report of the inquiry - and in any event, it is incredible. And all this justifies a vote of censure against the Commission.
If we are saying that we do not wish to hold this vote of censure now, it also has to do with the fact that we know you are an expert when it comes to making announcements, Mr Santer! You have made an excellent speech today, and it is somewhat difficult to send you packing after such a speech. But while we hear the message, what we lack is the belief. We want actions, not words. That is why there was quite a long and intense debate on this vote of censure in the Committee of Inquiry, and I then made a proposal to suspend the vote.
It was thought that you might say today: this is of no interest to us. Then we would have tabled the motion of censure. The votes are here, and we have collected the necessary one tenth of Members' signatures. But it was clear to us that you would make these announcements today, so we are putting you on probation for a year, and we shall see what is produced by these demands. You have dealt with them today, and I have to say I am surprised at the generosity and also the determination with which you have announced reforms. If they come, there will not be a vote of censure in December, that is fairly clear. If they do not, then the vote of censure will be held.
Make no mistake, Mr Santer - you cannot, as in the past, pick all the good things out of Parliament, do what suits you and file away the things that do not. Through this committee of inquiry, Parliament has gained a new degree of self-confidence. After BSE, nothing in Europe is the same. We shall have our say on issues of health, nutrition and agriculture. We shall no longer allow an arrogant administration - which is still in place and of which you are now the political leader, namely this Commission - to think that it does not need to take any account of the proposals and initiatives of the European Parliament. If Parliament's proposals had been implemented, if we had had a right of codecision when the mad cow problem was at its peak, then this BSE crisis would not have assumed such proportions. We should very probably not have had to deal in this way with the consequences which may lie ahead of us.
So I would say that the point is definitely to use this crisis to move forward, to give the European Parliament the rights it needs in order to exercise legislative control over the administration and to ensure that the Commission moves in the right direction. I am particularly grateful to you, Mr Santer, for saying that we must embark on a fundamental overhaul of the agricultural policy. These have always been our demands. If we proceed in that way, we shall not experience another crisis, but benefit the people of Europe, do our job properly and assume our political responsibility.
Madam President, Mr President of the Commission, when, despite strong resistance, Parliament decided to set up a committee of inquiry into this affair, I did not expect the facts revealed to be so serious. The final report, which is an excellent piece of work, is utterly damning. And I note that the comments made since the beginning of the debate this afternoon have all been extremely critical.
What is to be done? Will words be matched by deeds? What can Parliament decide on this issue, which relates to human health and demonstrates the extent of the aberrations that can be produced by an economic system which puts profit above all other considerations? More than other people, perhaps, I am strongly affected by these aberrations, since the similar - though less serious - tragedies which I had to face when I was France's Minister for Consumer Affairs, from 1981 to 1984, have left their mark on me.
We should like to apply sanctions to those principally responsible, which - as the report makes clear - are the Council and certain national governments, first among them the British Government. Unfortunately, however, the Treaty provides us with no means of imposing sanctions on the government of a Member State. Nor do we have any power to bring civil or criminal actions against the presumed culprits. Only the victims or their families can do that.
We do have a political means available, however, which is to adopt a motion of censure against the Commission, on the grounds that the report indicates that it too made serious mistakes. We are afraid of this high-profile and powerful weapon. So we are turning to the idea of a conditional or deferred motion of censure. Certainly, I endorse the recommendations put forward by Parliament with a view to improving the way in which the Commission is run.
Let me point out, however, that the proposed approach of a qualified motion of censure goes both too far, and not far enough. It goes too far, in the sense that it will allow Parliament to pursue its recommendations to the extent of interfering in the Commission's areas of competence by leaving the constant threat of censure hanging over it. And it does not go far enough, in the sense that we fear that many of the advocates of this approach do not actually wish the motion of censure ever to be adopted.
Furthermore, the qualified motion of censure only concerns the Commission's future conduct, and not its past actions. However, the report lays bare the Commission's past errors, including the incontestably bad organization of its departments. Moreover, Mr President of the Commission, the reforms that you have initiated - which are a step in the right direction and will be of help to the Commissioner responsible for consumer affairs - clearly demonstrate the extent to which the controls were badly organized.
The report also reveals the damage caused within the Commission by this culture, by this productivity-driven approach geared solely to the market, in which the protection of consumer health is pushed into the background.
Ultimately, Mr President of the Commission, it is because we wish to have strong European institutions that we also wish those institutions to be politically responsible. The two things are connected.
Mr President, your admissions, your promises of reforms, your commitments are not enough. There is a need for a more powerful political gesture to exorcise past misdeeds. We believe that the Commission is not so fragile that it is in danger of being shattered by a political crisis. On the contrary, we are convinced that the Commission's authority, its credibility in the eyes of public opinion and its confidence will only be increased if it acknowledges its mistakes and fully assumes its responsibilities, including those relating to the period prior to the new team taking office. Clearly, this need to assume responsibilities applies equally to Parliament, which must adopt the motion of censure, since failing to do so would make it seem inconsistent.
Madam President, I never, in the first instance, believed we needed a committee of inquiry. Unfortunately, what I have listened to today has proved that to be correct. I have listened to the debate and my worst fears have unfortunately been confirmed.
No one can claim any glory from the present problem, not the United Kingdom Government and most certainly not Mr Hogg - I would not defend them for one moment - nor the Commission or the Council. Yes, mistakes were certainly made. We must learn from them and make sure they never occur again. We help no one - certainly not the consumer or the farmer - by further hyping the situation and making outlandish statements that are unprovable and are simply designed to get into the newspaper headlines.
The benefit of hindsight is the most wonderful thing of all. We all can sit here today and be total experts and make no mistakes. I agree with the chairman of the committee when he said that we must bring BSE to an end once and for all. BSE must be wiped out but that will take time. We have seen other outbreaks in other countries recently.
I would, like to address one point to Mr Santer, because he stated here today - and I think it is important that he made that statement - that he wants a better environment and higher standards of control in food. I agree with all that but will he ensure that the food imported to the European Union will be of the same high standards? Will he also ensure that the farmers of the European Union do not have their hands tied behind their backs while others in the world are allowed to produce what we are not allowed to produce in the same way? If you want high standards then make sure it is universal and right across the board.
It is also unfortunate today that Mrs Green decided to turn this very important debate into party politics. I welcome her recognition of the high standards in Northern Ireland. I welcome the fact that she said that our farmers have been unfairly treated because they never should have had the ban placed on them in the first place. I have no doubt that Commissioner Fischler will take that very much to heart. I am not going to be parochial today but I am sure Mrs Green would not deny any small political party anywhere the right to achieve the best for all their people, would you Mrs Green?
Could I suggest further to Mrs Green that she takes another look at the figures because the figures I saw this morning showed that Mr Blair lost by 13 votes. Now there are nine Ulster Unionists in the House of Commons and maybe Mr Blair should have got all his as Labour members out if he wanted to win.
Could I also say to Mrs Green, as a final point, that some of her former party leaders were also very generous to my party when they came along to have discussions with them. And I have no doubt that some day in the future they will be back again if the occasion arises. I thank you, Madam President, very much for your patience and I want to make it very clear that I will not, in any way, be supporting any motion of censure against the Commission.
Madam President, after the death of more than 167 000 cattle - a veritable massacre, the infection of a further 800 000 cattle and their entry into the food chain, the suicide of more than 20 farmers, the death - their brains destroyed - of some 20 young people, after a six-month inquiry and two hours of debate, what stands out is the hypocrisy prevailing everywhere. And the explanation for this - perhaps the only one - is the belief in a Messiah which lies behind this whole affair.
What do we see? Hypocrisy across the board! Hypocrisy, in the first place, with regard to the civil liability: after all, someone manufactured this meal! It did not fall from the sky, as the representative of the British Government would have us believe. And that someone is the de Mulder brothers in the United Kingdom. No one talks about that - except perhaps Mr Medina Ortega, who says somewhere in his report that he has his doubts. And someone, or some people, imported this meal into France! Again, they could have been traced from customs documents. We know their names - Caillot, Glon - but we do not talk about that.
The British Government just stood by, it let things go, it allowed exports - it let people be poisoned! And now compensation will be provided on the basis of solidarity, rather than responsibility. The British, pure as snow, will not have to pay - not even for their international responsibilities. But their hands are not clean.
And there is hypocrisy with regard to the political responsibilities. You are not alone, Mr Santer, I will grant you that. Fortunately for you, you have accomplices - because if you did nothing, the Council did nothing either! And the European Parliament: what did it do? Mr Happart alerted it to the problem in a number of oral questions in the House. I myself said to Mr MacSharry in this House, on 11 September 1990, that there was a risk of a zoonosis, that the source of the infection would spread from the United Kingdom to the rest of Europe, and that there was a need to take preventive measures! Parliament was aware of the problem. Mr Vasco Garcia drew up a report on the subject, and Parliament said and did nothing! At the same time, the media remained silent for six years. The Castille note, which 'Libération' published in 1996, had appeared in the consumer magazine 'Que choisir?' as early as 1990. But what had they all got to hide? What were they covering up? Why, Mrs Bonino, as they say in Italy, the 'omerta' ?
The explanation is the belief in a Messiah! The obscurantist Euro-federalist sect is like the Jehovah's Witnesses. Young people die of new variant CJD, and there is silence. There was silence between 1990 and 1994 because the Messiah - the single market, the Maastricht Treaty - was coming. But if in 1992, the people of France had known that cattle were being fed the remains of sheep that had eaten the remains of infected cattle, the French President could have bleated all he liked about his prostate: the Maastricht Treaty would never have been ratified in the referendum of 20 September 1992!
That is what they were protecting. And what are they protecting today? I listened to your speech, Mr Martens. You have a prodigious talent, but what do you use it for? You suggested that we should remain silent once again, because this time it is the single currency which is at stake! So poisoning was allowed in the name of the single market and the Maastricht Treaty, and now it is continuing to be allowed in the name of the single currency!
Mr Santer donned a penitent's robe with a cord of British leather. He came shuffling his feet. He humbly begged our forgiveness, it is true - but then there is the question of genetically modified maize. He forgot to wear his penitent's robe then. Nothing has been learnt from the BSE tragedy. The same mistakes are still being made. Adopting the motion of censure is the least that we can do.
What is now at stake, ladies and gentlemen, is the credibility, the legitimacy, of the European Parliament. If you refuse to understand that, you will, like all members of religious sects, create a rod for your own backs.
I have received eight motions for resolutions pursuant to Rule 40(5).
Madam President, Mr President of the Commission, on 16 July 1996, in response to a request from Parliament, Mr Santer made a statement on behalf of the Commission on the BSE affair. He attempted to calm things down, although we were confronted with evidence that certain Commission departments had pursued a deliberate policy of disinformation and concealment, during the time of both the previous and present Agriculture Commissioners.
It is true that Mr Santer declared unequivocally in his statement that the protection of human health was the Commission's paramount concern. In fact, however, it took Parliament's painstaking inquiry to force the Commission to take action. Mr Santer said in his statement, as he is saying now, that he wished to involve himself personally in this matter. I sincerely hope that he is successful, but we should not attempt to conceal the profound lack of confidence that has taken root in this Parliament, as well as amongst the general public, in the Commission's ability to turn things round.
The Committee of Inquiry's report reveals maladministration on a breathtaking scale by the main players in this affair - the British Government, the Commission, and also the Council. Reading it should be widely recommended, as a kind of civic instruction manual for the future citizens of Europe. It strikingly illustrates the fact that the single market - whose praises we sing - can produce the worst excesses if the market is allowed to regulate itself and the rules on health and consumer protection are not applied.
I should like to draw four conclusions from this inquiry and report. Firstly, the very existence of this document is an inescapable fact for the Commission, as well as for the Council and the British Government. It should be made very clear to the general public that the European Parliament's right of inquiry, and the way in which it has exercised that right, represent a step forward for democracy in Europe. It demonstrates that impenetrable European and national bureaucracies can be forced to become more transparent. It demonstrates that the elected representatives of the European people can make the truth prevail in the face of compartmentalized and arrogant administrations.
Secondly, we should not try to conceal the terrifying truth that emerges from this report. The pursuit of profit and the logic of economics have prevailed, to the detriment of consumer health, because the main political actors - the British Government, the Commission and the Council - wished it to be that way. Overcoming this philosophy will be extremely difficult. You will need a great deal of energy and willpower to do this, Mr Santer. Above all, you will need the support of those European political forces which do not talk solely in terms of profit, deregulation and liberalization, but which wish to see a prosperous Europe in which human and natural values are respected.
Thirdly, a number of Members are seizing on the BSE crisis in an attempt to discredit the Europe of the Maastricht Treaty. From the far left to the far right, there are many people who wish to take advantage of this affair to push Europe into a crisis that will permanently weaken it and give rise to the widespread re-emergence of nationalism, the ending of the process of economic and political integration and, ultimately, new confrontations between the countries of Europe, weakening it for good. The Socialist Group will not join in this game. It will not support the motion of censure, because it embodies the very opposite of a desire for reform. We wish to give Mr Santer and the Commission, and the Council too, an opportunity to put their house in order. In a few months, we shall be able to assess the changes which they will have set in motion.
Fourthly, the general public is clearly entitled to ask how Parliament intends to follow up the report of the Committee of Inquiry. In other words, what means does Parliament have available of bringing pressure to bear on those principally responsible? As regards the Member States' governments, it is of course up to the national parliaments to assume their responsibilities. But the Member States must also stop protecting senior European officials who were appointed from their national administrations. If the head of the Commission is unable to take the action he thinks fit in respect of these officials, in the interest of the Community, then it will never be possible to establish a different culture.
Mr President of the Commission, I personally am confident of your success. I am not sure whether it is enough that are you are personally bringing all your weight to bear on this issue. You must also have strong allies within the Commission. We can only hope that the President of the Commission is successful. If he is not, he will emerge discredited and weakened, with his powers diminished. No one wishes to see that. So go ahead, Mr Santer! Do not hesitate to be ruthless this time!
Madam President, ladies and gentlemen, what we are discussing today is not just another of those political and technical problems, some important and some less so, that normally occupy us, but a matter which has almost certainly cost the lives of 16 people to date and has plunged the single market into the deepest crisis it has faced since the day it was first set up.
In the light of that, what matters is not political tactics or defending one's own party: what matters is the need to do everything possible to ascertain the truth and prevent any possible repetition of these events, and here we must be guided first and foremost by our own consciences. That was the principle which motivated the work of the Committee of Inquiry, and the results presented to Parliament today bear witness to that.
The basic conclusion which I am sorry to have to draw from those results is that both the United Kingdom and the Commission and Council of the European Union, which bear the main responsibility for what has happened, have in essence attached more importance to commercial interests than to the protection of animal health and, above all, human health.
What we have learned makes it absolutely obvious that a radical change is needed in the way such crises are handled. As far as the United Kingdom is concerned, it is only recently that there have been positive signs of this change occurring; now it is the turn of the European Union. We need to see a structural change in the internal organization of the competent Directorates-General: we therefore welcome the plan to create a single unit for the protection of public health which will undertake the functions previously entrusted to various administrative personnel, between whom there was absolutely no coordination.
In addition, the powers of the veterinary inspectorate must be increased, guaranteeing it what it has certainly lacked previously, which is a stable function and adequate independence. Similarly, scientific research must be stepped up into BSE and into the variant of Creutzfeld-Jacob disease, something on which the European Union has hitherto spent very little.
I also hope that an immediate start will be made on a complete review of the comitology, involving the Intergovernmental Conference where necessary. This will allow matters to be handled less secretively and more efficiently in future, which is essential if the citizens of Europe are to regain confidence in their institutions.
Finally, to relieve some of the pressure on the beef and veal market and do something tangible to set consumers' minds at rest, everything necessary should be done immediately to introduce compulsory labelling enabling everyone to identify the origin and quality of the beef or veal he is buying.
All the initiatives I have called for here are included in the reforms promised today by the President of the Commission, and that gives us cause for optimism. However, I now come to consider more specifically what emerges from the report regarding the responsibility of the European Commission, and it is clear that the Commission was unable, or worse still unwilling, to act sufficiently quickly to deal with this crisis.
Although it is true that we cannot censure the Commission that is now in office, because it bears only part of the responsibility, most of which lies with the previous Commission, it is equally true that we can nevertheless require the Commissioners, subject to a very precise time limit, to adopt a policy of reform and rectification, unless it wishes to share the responsibility of its predecessors and of those others, headed by the United Kingdom, responsible for the general mismanagement of this crisis.
In calling upon the European Commission to follow the lines recommended by the Committee of Inquiry, with the threat of censure if it fails to conform to those recommendations, our intention is not to discredit the Community system but, rather, to strengthen it. After all, a Commission and Council that are more transparent, more attentive to the needs and protection of the public, and freer of the pressures exerted by lobbyists and national governments, together with a European Parliament exercising democratic vigilance over the actions of the other institutions, cannot fail to provide the sound basis that we want Europe to have.
Madam President, anyone rising to speak after two hours of debate obviously has a problem in finding anything new to say. I shall try to find something new, by expressing a regret felt, I believe, not only by myself but also by many other members of the Committee of Inquiry - a regret that we did not hear the person who might perhaps have been the best witness to, and was a participant in, the events of the recent and more distant past. I refer to the former President of the Commission, Jacques Delors, whom some of us would have liked to question. The proposal to call him was put to the vote, and those of us, myself included, who were in favour lost by the narrow margin of seven votes to six. I believe that many clarifications that we would like to have today, for which we are asking the present Commission, could have been obtained from that dominant figure, and that the decision not to involve him was probably prompted by an excess of respect.
Speaking at this late stage, now that the questions of responsibility have been clarified and the history of this affair outlined, I have the opportunity to look directly to the future and put forward a number of concrete proposals. So I shall begin by asking the President of the Commission to apply Article 169 of the Treaty, whereby the Commission over which he presides may call upon the United Kingdom to make some form of reparation - not merely moral reparation, I hope - to Europe's citizens as an appropriate penalty for the harm caused to the other Member States. And I also call upon him to draw the attention of Europe's citizens to the content of Article 215 of the Treaty, which tells them how to take action against the European Commission and the other institutions to obtain compensation for damage they believe they have suffered because of the malfunctioning of the European institutions.
I believe that if the Commission were to take this action it might make it clear to the public that there is a desire to make good the damage caused. I believe, ultimately, that although there are some who want to see heads roll immediately, there are many who would be more interested in seeing proposals in place that might remedy the damage.
The result of this would be a more appropriate and controlled application of Article 175, by the terms of which the European Parliament can bring an action against the Commission for its failure to act and indeed may do so precisely because the Commission has not invoked Article 169.
None of this, clearly, rules out - I have specifically clarified this with the Legal Service - the possibility of applying Article 144. We in the UPE Group are in favour of the deferred censure, partly because of practical considerations. As has already been pointed out several times in this House today, dismissing the Commission would, among other things, prevent it from taking immediate and concrete action to implement the conclusions of Mr Medina Ortega's report. We would like to see immediate action, and we cannot help wondering how that could be achieved in the absence of an operational Commission.
At this point I turn to look the Commissioner, Mrs Bonino, straight in the eye. Public health: the burden will be yours, and I do not envy you your task!
I call upon the European institutions to have the courage to approach the crucial subject of safeguarding the health of the public, with resolution and with all the available scientific data. Their first task will be to try to answer a fundamental question: what causal relationship is there today between BSE and the old and new forms of Creutzfeld-Jacob disease?
At the outset of the inquiry, some six months ago, the answer offered by the scientists seemed to be a macabre echo of Pontius Pilate: ' There is no reliable scientific proof of the existence of transmissibility to man, but nor is there any proof to the contrary.' Good, or rather bad! After six months of effort, the testimony given by a handle of courageous scientists enables us to rewrite that verdict, more or less as follows: ' There is no reliable evidence that the old form of Creutzfeld-Jacob disease derives from the BSE epidemic, but suspicion is growing, in the light of evidence of vertical and horizontal transmission between animal species.' That suspicion is growing, especially, with regard to the new form of the disease, which has taken fifteen human lives within a few months - fourteen in the United Kingdom and one in France. Just a statistical freak? I can't believe that! Similarly, our doubts increase if we look at the older statistics. In the last five years, in the European Union, there have been 302 cases of death caused by the 'old form' of this disease in the United Kingdom alone, as against a Community average of 30-50 cases. Another coincidence? Once again, I do not think it is just a case of misleading statistics.
So this research is needed urgently, and that consideration will be in our minds as we vote tomorrow. We will vote for a 'soft' censure, or else the day after tomorrow, on Thursday, we will vote for a censure involving immediate resignations.
Let me remind you that, whatever our decision may be, we must be aware that the choices of the European public will depend upon it for at least 15 years. Because, Mr President, that is the grim length of time which the scientists have said will be necessary to verify the effects of the possible spread of BSE, through Creutzfeld-Jacob disease, to thousands and thousands of European citizens - not just the British!
Madam President, I am absolutely sure that an immediate vote of no confidence against the existing Commission would be absolutely wrong. It would be futile in that the culprits are elsewhere and go further back in time. Having said that, and having heard the President of the Commission's speech today, if that is ruled out and the things that have been demanded in this report are performed upon, then that judgement on this Commission should be left to another time. If this Parliament decides to go for the soft option we have to follow through if those targets that we set are not actually met.
One of the things that has struck me particularly during this hearing is the situation between 1990 and 1994 when the BSE crisis was at its height. The UK Government passed the correct legislation in good faith but then failed to make sure that it was implemented properly. In addition the Commission failed to check that those particular regulations were being implemented. It is indeed ironical that while inspections were taking place throughout countries outside the European Union to make sure that the imported products were in order we had a major problem and a major health risk in our own animals here in the European Union.
One of the other things that has particularly suffered is the credibility of government. In the United Kingdom we had assurances from scientists for many many years who said there was no risk to human health and then that was overturned very suddenly. There was also supposed to be no risk of maternal transmission and yet that was changed and what we have now is a lack of confidence among consumers and the population generally about what the government is telling us and the scientific evidence we are being given publicly.
I am particularly concerned that Douglas Hogg did not come to the Committee to give his opinions. That was a sign which was interpreted by my own constituents as being cowardly. He was seen as not representing the views of the British Government sufficiently and as saying 'I am guilty' by implication.
I am concerned that there is still under-reporting elsewhere in the European Union and we have to make sure that this is seen as a European problem and not just a British one.
Madam President, on behalf of the Confederal Group of the European United Left - Nordic Green Left, I should like to congratulate the rapporteur, Mr Medina, the committee chairman, Mr Böge, and all those colleagues with whom I had the pleasure of sharing many hours of hard work in the Committee of Inquiry into BSE.
Mr Santer, the seriousness of the Commission's failings in its handling of the BSE affair, and the risks to public health which they produced, are clearly demonstrated by the Committee of Inquiry's report. The Commission neglected its legislative and monitoring duties during much of the period in which the disease was developing, placing political and economic interests before the protection of public health and giving rise to serious human, social and economic consequences. Moreover, in their appearances before the Committee of Inquiry, the Commission's representatives sometimes acted in bad faith, concealing information and often preventing the committee from carrying out its work effectively.
The fact that the Commission even attempted to shift its responsibilities to Parliament is extremely serious. Mr Santer will recall his appearance before the committee and the series of exchanges that we had with him concerning Parliament's supposed denial of funds for research.
The Commission is a collective body, and the principle of continuity within the institutions makes it responsible for all its actions, regardless of the particular composition of the College of Commissioners. It is argued that not all Commissioners bear the same degree of responsibility, but the collegiate nature of the Commission makes its responsibility a collective one.
As part of the institutional framework, the European Parliament must call for responsibilities to be assumed, and if Members read the Committee of Inquiry's report carefully, they will have no doubts about calling on the Commission to assume its political responsibilities in full. The fact is that the extent of the committee's recommendations was made necessary by the scale of the responsibilities incurred by the Commission, the Council and, of course, the British Government.
Only part of Mr Santer's speech referred to the committee's recommendations. However, I should like to ask Mr Santer a question before the House: why now, at the last moment, these measures, these administrative changes, this desire for transparency and improvements? Why now, Mr Santer, given the seriousness of the BSE affair? I have absolutely no doubt that the conclusions of the Committee of Inquiry, as well as the threat of a vote of censure, have forced the Commission into presenting these proposals now.
I have no wish to call into question the good intentions of the majority in the House, which wishes to introduce the new procedure of a suspended and conditional vote of censure. But while my group offers to cooperate fully in ensuring that the committee's recommendations are implemented, I should like to draw attention to certain factors that are inherent in a motion of censure.
A motion of censure can be tabled to call for responsibilities to be assumed that were incurred in the past. The effects of the mishandling of the BSE crisis are irreversible, and the seriousness of the Commission's failings in its handling of the affair, and the risks to public health to which they gave rise, are clearly demonstrated by the Committee of Inquiry's report.
I believe that this is the fundamental question, therefore. In my view, any other course of action by Parliament will side-step the issue of calling for responsibilities to be assumed for what happened in the past in relation to BSE. The Commission must fulfil its role, but not under the threat of a vote of censure or any other means of coercion. Moreover, I do not believe that it is Parliament's role to exert this kind of pressure. With regard to this matter, Parliament must not engage in considerations of political expediency. If we fall into that trap, we shall be guilty of the same sort of behaviour for which the Commission is being criticized. In the face of such serious responsibilities, I believe that the only instrument of control available to Parliament is a vote of censure. That is why my group supported the tabling of a censure motion.
Mr Santer, you made a slip, at the end of your speech, when you said that the time had come to create a Europe of health. This highlights, to my mind, in the clearest and most basic terms, the issue that we are debating today: the fact that the protection of public health and of consumers is a fundamental principle of European integration should never have been called into question. Consequently, Mr Santer, I consider that the Commission should now perform an act of dignifying European political life by submitting its resignation. If it submits its resignation and, tomorrow, the Council...
(The President cut the speaker off)
Madam President, on a point of order. I thought this House should know that just a few minutes ago in the House of Commons the British Prime Minister John Major, in answer to a question about the report from the Committee of Inquiry which we are discussing this afternoon, referred to it as 'a load of tosh' . For those of you who do not know that word it means complete and utter rubbish. So the British Prime Minister considers the report we are discussing this afternoon to be a load of rubbish. When Mr Nicholson accuses me of making this partypolitical, perhaps everybody can now understand why.
Let me avoid using an agricultural expression, since this word rubbish refers to our specific findings. One of the expectations of the European public is indeed that we should make progress with the major goals of European integration, but another is that, where necessary, we should take our pitchfork and clear out the stable. That is what is involved here, not least as regards the detail.
Madam President, in view of the comments which have just been quoted, one can only hope that the Prime Minister's political career will one day be buried underneath this rubbish.
You have asked here today, Mr Santer, where we would be if common sense had prevailed in the past. Certainly, we would be living in a more democratic, more social and more ecological Europe, instead of in an uncontrolled market and under the rule of technocrats.
However, it is not the task of the European Parliament to bid a sad farewell to common sense, but to demand it and to exact retribution when it is ignored. Did it really take you 16 deaths and 23 suicides among ruined farmers in the UK, Mr Santer? Did it really take you the necessary, but nonetheless barbaric destruction of more than a million cattle? Did it really take you the amount of ECU 10 billion in compensation to realize that there was a lack of common sense in the EU's policy, to discover the need to control economic interests through that policy and to safeguard human dignity?
But common sense has not simply ceased to prevail in Europe - people in positions of responsibility have stopped behaving sensibly. The Commission too has given economic interests and political considerations priority over common sense. Who forced the Commission, Mr Santer, against all common sense - and here I quote from the report - to play down the problem of BSE from the outset; to give the beef market priority over human health; to pursue a policy of disinformation which ultimately interfered with the Community's ability to legislate; to ignore the warning voices of scientists; to have blind faith in industry lobbyists? Who forced the Commission into inefficiency, political weakness, and a policy of concealment and obstruction towards Parliament? Perhaps it is the fact that, in its heart of hearts, the Commission also believes in and has committed itself to an aggressive neo-liberal ideology.
Is it not true to say that this dominance of economic interests over common sense and human dignity extends across the whole agricultural sector? Do we not see the same attitude in the brutal imposition of the convergence criteria for entry into monetary union, with its acceptance of escalating unemployment figures, growing poverty and social crises? Do we not see the same attitude in the Commission's decision to authorize genetically engineered maize, with the same disregard for warning voices and the same subservience to industry? Do we not see the same attitude in the role played by the Commission at the Intergovernmental Conference, where it has not put forward dynamic proposals on the comprehensive democratization of the EU, the development of a social area in Europe and an ecological alliance?
Make no mistake about it, Mr Santer. If the Greens are proposing a qualified motion of censure today, it is not because the Commission does not deserve to be censured, but because there was no prospect of us securing the necessary majority, because the failure of such a motion would have been portrayed by you as an acquittal, and because through a qualified motion of censure, we see a slight chance of opening the door for the return of common sense, after its period of exile from the European Union.
Madam President, as well as being highly damning of the UK authorities and the Council, this report also proves that, through its failure to act and its negligence, the Commission played along with the ultra-liberal system which is at the root of this crisis, without regard for animal or human health. People have died in this affair, but we do not have the courage to make legitimate use of our powers with an immediate vote of censure! How many more cattle will have to be slaughtered, how many more deaths will there have to be, for some of our colleagues to stop regarding - with unacceptable contempt - the immediate tabling of a motion of censure as mere posturing?
Let us not confuse the past and the future. There is no point in shilly-shallying with a delayed-action motion. What is done is done. Let us come to the House on Thursday to censure the Commission unequivocally, by virtue of its continuity as an institution, and in spite of the pressure that is being brought to bear on some Members. Let us not disappoint the European citizens in our countries, regions and constituencies, whom we represent. They are expecting us to defend them with courage and determination. Let us not give them further cause to doubt the political establishment. They must be able to believe in us, so that they continue to believe in Europe.
Madam President, Mr President of the Commission, a few hours before the vote on the motion of censure, my personal opinion today - harking back to Mr Castille's personal opinion, to which you referred last July - will be a positive one. Cast your mind back, Mr President. On 16 July 1996, in view of the information that he had in his possession, Mr de Villiers threatened to table a motion of censure if a committee of inquiry was not set up. That same day, despite numerous reservations on the part of some colleagues, the decision to establish a temporary committee of inquiry into the handling of the BSE crisis was taken. Today, now that its work has been completed, what conclusions can be drawn?
Undoubtedly, Mr President, the Commission made some serious mistakes in its handling of the BSE affair. It consistently favoured the internal market. It consistently neglected consumer health. It also discredited the breeders, who were justifiably proud of their stock, and condemned European taxpayers to spending considerable sums of money which could have been better used in other, job-creating, sectors. And when I say that the Commission made some serious mistakes, I am of course thinking of both Commissions: the one headed by Jacques Delors, and your own.
Mr Medina Ortega's report is undoubtedly damning for the Delors Commission, but I would also point out that, at the beginning of June 1996, you yourself authorized the lifting of the embargo on gelatine. When I questioned you at your hearing, Mr President, you stated, and I quote: ' The decision of 10 June to lift the embargo on gelatine was taken subject to certain conditions' . You went on to say, and again I quote: ' This shows that we have exercised all prudence in the matter' .
In that case, Mr President, why was the fact concealed from the Committee of Inquiry that the lifting of the gelatine embargo made it possible to authorize the export of British food, cosmetic and pharmaceutical products containing gelatine? Why did I have to wait for press reports to inform me of the results of the Commission's meeting of 8 May? Why did the representatives of the Commission's services deliberately attempt to conceal the facts from the Committee of Inquiry by passing the buck back and forth as the hearings progressed? One might think that the man in charge was not bold enough to dismiss those who were not fulfilling their duties.
For the future, Mr President, are you able to assure us that the European Agency for the Evaluation of Medicinal Products in London has carried out an assessment of the risk of transmission of Creutzfeldt-Jakob disease through pharmaceutical products such as vaccines, and that the results of its research will be published? Can you tell us if the Commission intends to implement measures involving the destruction of high-risk or contaminated products?
As regards the Committee of Inquiry's conclusions, I should like to put Members on their guard against the attempts of some people to take advantage of this institutional crisis to do harm to the common agricultural policy. Some people are already calling on the Commission to support their bid to obtain codecision powers in agriculture at the Intergovernmental Conference. Finally, Mr President, you will have noticed that the very large majority of our group had the courage to sign the motion of censure. It goes without saying that we shall be voting in favour of it - an act which, until proved otherwise, amounts to a major show of political responsibility. I hope that our responsibility will be matched by yours.
Madam President, ladies and gentlemen, the Alleanza Nazionale delegation fully endorses the conclusions reached by our Committee of Inquiry. There is no doubt, after all, that the Commission underestimated the seriousness of the epidemic, gave precedence to commercial interests over the protection of public health, failed to ensure that the interests of Europe as a whole took priority over the specific interests of Britain, and mishandled the conclusions of the expert reports and scientific opinions, failing to translate them into the appropriate and obvious political decisions.
We should remember that the Commission, despite various alarm signals and questions - I recall one by Mr Muscardini from 1994 - was unwilling or unable to provide detailed information on the market in bone-meals, at the very time when those meals were being identified as the pathogenic agent of BSE; it was unwilling or unable to relate the information and warnings coming from the European press, among other sources, to the possible connections between the disease affecting cattle and the transmissibility of that disease to man; its handling of relations with the British political and health authorities was suspect to say the least, perhaps even; it proved excessively vulnerable to pressure exerted by the manufacturers of bone-meals and companies operating in the beef and veal industry.
But this relates to the past acts of the Commission, and only the learned authors of the Maastricht treaty could do worse than this Commission. The worrying thing is that these negligent attitudes, in spite of the verbal assurances from the new Commissioners of their complete availability have been repeated at least in the behaviour of some of the Commission's officials and services, who have supplied only some of the documents requested and have given testimony designed more to defend the personal positions of their colleagues than to help uncover the truth.
Ladies and gentlemen, in this predicament what is at stake is our credibility - the credibility of a European Parliament whose prerogatives, powers and representative status are unknown to the European public, or at least not seen by the public in their true light. If the present Commission - which clearly has no political responsibility for the acts charged against the previous Commissioners - were to fail to censure, in decisive terms, those of its officials who have not only committed culpable and criminal errors in the past but are still, even today, persisting in a conspiratorial and perverted attitude, then this House would suffer grievously in the eyes of European public opinion.
The Alleanza Nazionale delegation, then, condemns the performance of the previous Commission, considers that a motion of censure against the present Commission would be inappropriate and excessive, but proposes that the European Parliament should - if the Commission disregards the content of the Medina Ortega report - set in motion a whole series of measures, including obstructive measures, designed to block and scale down the prerogatives of the Commission in the field of Community legislation.
Mr President, the media have often referred to the subject of today's debate as the 'mad cow business' . If it is a business, I must say it has been a very ugly business. I believe it will be very much your responsibility, President Santer, to explain to us today whether this ugly business can become a good opportunity for the future of the Commission. More than many other debates, which are often comprehensible only to the initiated, dealing with pillars and harmonizations, today's debate is an acid test of our willingness to voice the concerns of the European public. I believe it depends on you, President Santer.
I am well aware that the greater responsibility lies with the former Commissioners, but the fact remains that you represent an institution whose essence is its continuity, and its duty today, first and foremost, with all due solemnity, is to undertake a serious and self-critical analysis of its conduct in the BSE affair. I take due note of the fact that today, for the first time, you have referred to 'errors' including errors in the Commission's conduct. That, however, is the necessary condition to give credibility to proposals for the future and the new undertakings which you have given, and for sending that clear message that European public opinion is waiting for.
I am one of those who value some of your decisions regarding the future. They may be seen as steps in the right direction. But I do have two serious doubts. The first is that transferring the controls and committees to DG XXIV does not solve all the problems because it leaves the examination of legislation with DG VI and DG III. It is therefore likely to prove to be merely a partial adjustment, not the radical change that it should be - a change which, incidentally, should in terms of strict logic have taken place some years ago, on the basis of normal principles of proper administration. The point is, in essence, that we must know not only who processes the opinions but who commissions them and what use they make of them after they have been obtained. My second doubt is that the idea of groups of Commissioners for human health or the creation of super-Commissioners, however much they are personally appreciated, would not make a great deal of difference. We need strong political direction of the Commission as a whole.
President Santer, that is a task for you, and for you only! After that, you are free to organize things as you see fit. The important thing is that you should take political responsibility for what is your task. It is the continuing impartiality of the Commission, as such, which must be guaranteed. The handling of BSE under both your predecessor's and now your own leadership, at least as regards the lifting of the gelatin embargo, has shown how fragile that impartiality - which is enshrined in the Treaty - really is, and the extent to which it yielded to political pressure exerted by the British Conservative Government, in the name of that Realpolitik of power relationships which, when you meet at the Breydel, should be kept strictly outside the doors.
Those who oppose the censure motion are right to fear the danger that, by dealing a blow to the Commission, the symbol of supranationality, they will give too much free rein to the national governments, which are incapable of cooperating among themselves. We on the Committee of Inquiry know something about this - a British minister felt that we were not worthy to meet with him. But this argument does hold water if the Commission demonstrates every day that it is supranational, especially regarding those fundamental questions on which no concessions can be made. Otherwise, it is we who will become the Eurosceptics. Why keep all this apparatus in being if the Community technocracy is going to yield whenever it wants a quiet life?
Mr Medina Ortega's excellent report has highlighted the fact that the greatest responsibility lies with the government of the United Kingdom. Recently, John Major thought he could teach a lesson to this old Europe of ours by pointing out the superiority of his own country's social model. It was sufficient to remind him of this ugly business of BSE to show him how much his social model costs. This was chance happening, but the result of unbridled deregulation which has drastically impoverished the public, veterinary and health services.
But the Commission too has failed in its duty, and that is a serious matter, Mr President. I cannot see that the Commission's responsibility for its acts is greatly mitigated by the stubbornness of the British. That is why I consider it impossible to reconcile the desire to defend the virtues of the acts of your former and present colleagues while at the same time announcing credible adjustments and changes. We cannot wait; BSE is not the only issue. There is the whole subject of transgenic plants - soya and maize. The fact that one of your Commissioners, President Santer, has denounced hasty decisions cannot set the European consumer's mind at rest.
Not only that, but there is the whole business of the Common Agricultural Policy, There is the problem of Parliament's right of codecision. But problem number one is the problem of decision. Too many declarations by Commissioner Fischler, too few decisions consistent with those declarations. Impressive documents, from Madrid to Cork, but once again no action to follow. Instead, when it comes to the facts, I have a feeling that reverse gear may already have been engaged. So there is a need for clarity. Unless the whole arsenal of market politics is reduced, it will be difficult to concentrate on other priorities such as the environment and the safeguarding of consumer health. Subsidiarity is not valid. If you try to keep everything alive artificially there is a danger that you will kill off the old without creating the new.
I should like to offer my congratulations to my friend and colleague Mr Medina Ortega for his report. It constitutes proof of the fact that the European Parliament has been able to combine democratic representation with efficient operation. Now it is up to this Parliament, as a whole, to make use of its legitimate supervisory powers to ensure that the work done by the Committee of Inquiry is something more than a handsome but futile gesture!
Mr President, first I should like to thank Mr Böge for the very competent way that he chaired the many meetings of the committee. I would also like to thank Mr Medina Ortega for reflecting in his report the many views that were put forward by members of the committee, many of which we have heard repeated ad infinitum during the course of the day. I have to take issue with many of the points that have been made.
Unfortunately, because of personal reasons, I was not present at the final vote. The chairman understood my position. I would have voted against the report had I been there. I have submitted a minority report which sets out the chronology of the action taken in the United Kingdom since 1986. To do this, having been a member of the committee, would not normally be my style. Indeed, as many members will accept, I tried to convince by argument and amendment within the committee. However, at the end of the day I was confronted with a text which was so blinkered in its approach, so faulty in its assertions and, it has to be said, so unfair in its criticism of the efforts that were made in my country at all levels to combat BSE that I felt I had to put the record straight. I cannot summarize that report now because there is not enough time but I wish to make one or two points.
At the outset I declare an interest. I speak as a farmer whose cattle herd has suffered from BSE. I have, therefore, witnessed personally the action programme and the dedication of the scientists and veterinarians in trying to get this problem and the measures taken to try to control it fully understood. One recognizes of course the overriding factor of human health. From 1989 to 1990 the measures that were taken in my country were designed to protect human health. It should be emphasized again and again that no scientist has yet been able to establish a conclusive link between BSE and the new variant of CJD.
The report recognizes the amount of money spent on research. Mr Medina referred to this. There is also the related research and the amount of money put in for the Meat Hygiene Service. More has to be done, as Mr Santer himself accepted, in this whole field of research. However, the assertion that obstacles were put in the path of scientists is certainly not supported by the evidence that I heard and to suggest that nothing or too little was being done to eliminate the problem from our farms, is an insult to our farmers. It is a slur on the professional integrity of all those involved in the eradication programme. So the idea that there has been sort of British conspiracy within the Commission is utterly fanciful and unworthy of a report of this House.
Never in the history of agriculture - and I have been there for quite a long time - have so many healthy animals been destroyed and in such a short period of time. A further cull, as we know, is on the way and this clears the way for the five points that were agreed at Florence. From this committee's work, the public was entitled to expect establishment of the facts and acknowledgement of the efficacy of the measures taken. Criticism of past mistakes is certainly important. We can all benefit from that in the sense that we recognize its importance. But I regret that not more members of the committee felt able to visit Britain to witness the level of progress and the achievements which have been made over the last ten months. Those who came were positively influenced by the measures they saw in operation. Today I welcome the proposal that has been made by the President of the Commission to hold an inter-disciplinary conference so that consumers can look forward with confidence to the quality standards we all want to achieve and to a Europe devoted to health.
Mr President, concern for public health must the overriding consideration for everybody associated with the food industry. In this regard the role of farmers and processors is crucial. The role of legislators and their enactment and enforcement of food and public health regulations are also central to a safe food industry. The BSE crisis is a disaster for both consumers and producers alike. Consumer confidence in beef is at an all-time low, and consumers expect and deserve better from us. The Committee of Inquiry has made an important contribution to the debate and in this regard we must congratulate the rapporteur, the chairman and the members of the committee.
My colleagues, in my group from Ireland, will not be voting in support of the censure on the Commission. However, while I agree with the general thrust of the compromise resolution, I would like to express my reservations regarding paragraphs 4 and 5. I would certainly prefer if the references to manipulation and culpability were amended. The link between meat and bonemeal and BSE is clearly established. The enforcement of the ban is central to the elimination of BSE. More importantly, the implementation of an effective traceability programme from producer to consumer is crucial to the overall success of our campaign to restore consumer confidence.
This raises the question of the safe disposal of offal from the meat-processing sector. It has huge environmental and cost considerations. At the outset of this debate I advocated an urgent research programme into the safe use of this material. I now reiterate that call.
I was pleased to hear President Santer acknowledge that mistakes were made by the Commission. Of course mistakes were made. And mistakes were made by this Parliament. We are all human and we belong to human institutions. It is my view that no Commissioner, from MacSharry to the present Commissioner Fischler - and I include as well Commission officials - would deliberately embark on a campaign to endanger public health. Nothing I have heard in this debate would cause me to change my mind. Judgement on the action of the Commission must be based on the circumstances at any given time. It is easy to be the hurler in the ditch. It is easy to evaluate past events with the wisdom of hindsight. I believe that all of us who are committed to resolving this issue now have a profound responsibility to work together in a cohesive manner, with the interests of the consumer and producers in mind. We have correctly spent time examining the origins of this crisis. Now is the time to set out a comprehensive strategy to address the situation in relation to the future.
Mr President, I should like to congratulate not only the Committee of Inquiry but also all the national parliaments, including the House of Commons in the UK, for ratifying the Maastricht Treaty which made this committee of inquiry possible. I think we can say that no national committee of inquiry could have achieved what this one has, and I think it has clearly extended the vital powers which this House enjoys. I naturally also share the view that public health must always take precedence over market interests. As every speaker has already said, many mistakes were made, but I do not think it right to table a motion of censure at this stage. We can do so later in the year, if necessary.
I agree with what the Commission said, that there must always be a division of responsibilities between the policymakers and the policy monitors. I welcome the plans outlined by President Santer, and we look forward to seeing them implemented. I also think that we need more research at European level. In the past - and with BSE this was too much the case - it has only tended to be carried out in the United Kingdom, which might make people suspect that the results were given a one-sided interpretation. I too am in favour of having a quality assurance policy for agricultural products, but I only hope that farmers will also benefit from this, which has by no means always been the case.
Finally, we have seen that the non-public decision-making procedures in the Commission, on the CouncilCommission circuit, in the management committees and so on were not enough to prevent the most major crisis imaginable in the beef sector in Europe from occurring. The only solution is to have more openness, which means greater codecision powers for the European Parliament.
Mr President, the Committee of Inquiry's damning conclusions make the responsibilities clear: the primary responsibilities of the British Government - whether Lord Plumb likes it or not - which cynically allowed the export of contaminated meat-and-bone meal that was banned on its own territory; the responsibilities of the manufacturers; and those of the Member States' governments - and there are no representatives of the Council here today. Moreover, the report is a complete indictment of the Commission: negligence, administrative failures, a policy of disinformation and, above all, deliberately cynical decisions.
During your hearing, Mr Santer, you took cover behind scientific opinions in an attempt to justify your decisions. But scientists as such do not take the decisions, and I would quote Guy Debord: ' However much they participate in the decision-making process, they can only influence it by associating themselves with one of the clans, or by gaining the confidence of one of the politico-bureaucratic cliques which vie for power and take up important scientific and technical issues for show, or which, far more often, need experts to dress up in scientific clothing decisions that have already been taken and have other motives' .
You have confessed the motive for these decisions - and I mean 'confessed' , because this was indeed a crime, and may prove to be a crime against humanity if an epidemic has to be declared in a few years' time. That motive was the establishment of the single market. That has been the Commission's priority since 1989. The dogma of the free movement of goods was transformed into the freedom to contaminate cattle and humans.
And what of public health? It was, as Mr Santer told us during his hearing, a matter of concern to the Commission. No, Mr Santer! Public health is a duty, a responsibility, and as the philosopher Emmanuel Levinas put it, responsibility does not sleep and leaves you with a furrowed brow.
That is why our group has used the procedural means available and joined with Members from other groups in tabling a motion of censure. We need to set about reforming the CAP in such a way as to free it from an economic rationale which is leading to an over-intensification of farming, resulting in damage to the environment and product quality. We need to curb the measures to liberalize and deregulate public services in the areas of human and animal health, we need to provide for funding to compensate the victims and, above all, we need to ensure the continuation of research. Because the only way to compensate those suffering from the disease, Mr President, is to ensure that they can be treated in the future.
Mr President, I have a minute's speaking time left, which I should now like to devote to you, Mr Fischler. The main thing is for a different agricultural policy to be introduced which serves to strengthen a rurally based economy. That is what is said in the report, and it was confirmed by Mr Santer. I should like to point out here that we have adopted a number of decisions in Parliament, for example the one on clover in relation to set-aside. You will know that baby food is now only meant to be produced from organically farmed products. You know that Parliament does not wish to see the use of genetic techniques in the area of organic food. You are aware of the House's views on genetically engineered maize. You know that some points are still in dispute as regards the legislation on trade in seeds. On the whole, you support the socio-ecological approach to the countryside. I therefore think we must take Parliament's decisions seriously and engage in cooperation, not least with regard to milk. If we can manage to get the cows back in the fields through a reform, then the bull will carry off Europa once again, of that I am quite sure!
(Laughter and applause)
Mr President, with mad cow disease we have seen ten years of total unconcern and criminal slackness, for the sake of ever greater profits. The main blame lies of course with the United Kingdom, which allowed meat-and-bone meal to be produced under extremely dubious conditions. Decisions were taken on the basis of biased recommendations, and studies were commissioned and paid for by the beef industry itself. This seems incredible in itself, yet the Council of Ministers just stood by and watched. For years, the Commission allowed a situation to continue where no veterinary checks on BSE were carried out, and the present Commission too must share responsibility for this.
Senior officials said that they were forced to give in to political pressure. There were even attempts to sabotage the Committee of Inquiry, and the truth about gelatine was simply brushed under the carpet.
In any normal democracy, those responsible for blunders like this would be dismissed. That is why we support the motion of censure, but the text which goes furthest is not even being put to the vote, on the orders of the biggest groups, which is an example of Parliament too evading its responsibilities. President Santer has now made a public confession, and I only hope that he puts his statement into practice.
Mr President, the report by the Committee of Inquiry blames the UK Government and the Commission for a number of serious errors. The Commission is accused of taking too much account of the market and too little of public health, of not having obtained independent scientific recommendations, of having made light of the problem for too long, and so on. Although the previous Commission was to blame for most of this, the present Commission does not escape the criticisms. While scientists advised caution, the Commission lifted the ban on exports of gelatine, tallow and semen from British bulls. However, as far as we are concerned, there is no question of a motion of censure: it is easy to condemn with hindsight.
What matters now is how far the Commission assumes its responsibilities with regard to the failures mentioned in the report. Its announcement that it is to set up a new directorate to coordinate consumer policy and public health is a step in the right direction, but it still needs to make its policy much more transparent, and to improve research and monitoring in cooperation with the national authorities.
The recommendations in the Medina report will be an excellent test here. However, not everything it contains has our backing. Its calls for the codecision procedure to apply to the CAP would certainly increase Parliament's powers, but have nothing to do with the BSE problem. And the recommendation to restructure the CAP by promoting extensive agriculture is not relevant to the beef sector. Discussions on this must take account of broader issues such as food supply, farmers' incomes and environmental protection.
Mr President, ladies and gentlemen, the BSE affair has cost many human lives and jeopardized or indeed destroyed the livelihood of many cattle farmers. It has created uncertainty among consumers throughout Europe and has cost the European taxpayer billions of ECU. In its report, the Committee of Inquiry into BSE - for whose excellent work I would express my great appreciation - has drawn attention to the failings on the part of the United Kingdom, the Council and the Commission. The report makes these clear through numerous examples.
However, I do not wish to become absorbed in the detail of the report, which shows above all the great shortcomings of the present concept of Europe. My concern is to demonstrate that the shortcomings which have been identified are symptoms of a sickness that is inherent in the system. The report of the BSE inquiry shows that the institutional structure cannot function as it exists at present. The control mechanisms cannot work, where they exist at all.
My concern is the fact that the Commission has assumed de facto responsibility for legislation, without ever securing democratic legitimacy from the citizens of Europe. My concern is that the Commissioners and the officials of the EU are acting without transparency, that they arbitrarily pass on or withhold information. My concern is the way in which responsibility dissolves into a labyrinth, so that ultimately no one is responsible. Finally, my concern is whether, even though all these defects have been revealed by the committee's report, there is any realistic chance of holding the Commission and all the other players to political account.
I very much regret that, on the basis of the present legal situation, the motion of censure on the Commission also affects Commissioners who have no responsibility in this matter. However, the findings of the Committee of Inquiry into BSE do require measures to be taken. Only in this way can the European Parliament live up to the image it seeks to have. For this reason, we shall support the motion of censure tabled by Mr Happart.
Mr President, Mr Santer, you have been praised here by one of my colleagues, whom I respect, for making a courageous speech. Admittedly, the thought did occur to me that he had received the text of a speech from you which you had not given me. I also listened to you carefully. Considering that from tomorrow, as is to be hoped, the sword of Damocles will be hanging over you and your Commission in the form of a vote of censure, I found what you said to be no more than a speech of advance notices. And at no point did you say anything specific, as I should like to illustrate from a number of examples.
For instance, you said that the Commission's services are being reorganized, staff are being reallocated, and there will be changes in posts. You said for example that there will also be redeployments in positions of responsibility within the Directorate-General for Agriculture, involving individuals who have held responsibilities in the past and who are still working. Is that what you announced? You said that the budgetary resources would be examined so that Mrs Bonino can actually do the work which she will no doubt perform extremely well. What do you mean by examined? How is she to do the work if you do not give an assurance that the budgetary resources will be made available?
You said at another point - I am sorry, now I have intruded on the territory of the chairman of the Committee on Budgets, and so with great regret I take that sentence back, but you and Mr Samland know what I mean - but we do not need lip-service, what we need apart from a transfer of responsibilities is a transfer of money - cash, to put it quite bluntly.
You said elsewhere that Mrs Bonino was to be involved in the legislation. That would be excellent - nothing would have more support from me. But did you say, for example, how you intend to deal with something as simple as the dispute over the paper on future food policy, which the Commission announced over a year ago and which we are still waiting to see? And why are we still waiting for it? Because the Commission cannot decide between Mr Bangemann, Mr Fischler and Mrs Bonino. I shall tell you how you should decide, and you can announce this here today, Mr Santer! This belongs to Mrs Bonino! She handles consumer policy, she represents the interests of consumers, more so than Mr Fischler has so far - with apologies to him - and in any event more than Mr Bangemann does. So say something specific to us on that, Mr Santer!
You said that a food agency is under consideration, a kind of FDA. You have often said this. You have already said it on other occasions in a similar way: it will be considered! I do listen to you with some degree of attention, Mr Santer. It may not always be an undiluted pleasure to do so, but I do it all the same. You have already said this before. So do something about it! Do something and say to us: we shall set up an FDA, a Food and Drug Agency or a Food Agency. Do it! We have been calling for this for a long time here in Parliament. As you will be aware, Parliament is generally light years ahead of the Commission, and that applies here as well.
You said at another point that at the Intergovernmental Conference, you would support a change in the legal basis for the agriculture sector from Article 43 to Article 100a, and that you would support a separate legal basis for health policy. I know that you will only be able to persuade the Heads of Government to accept this with the backing of your own institution, and with our support. So please first try to persuade your own colleagues! Persuade Mr Fischler that Article 43 is not the right legal basis, and also Mr Bangemann. Above all, please persuade Mr Flynn that we need a separate legal basis for health policy. During the investiture of the Commission, he denied that there was any such need when answering a question from me on the subject in the relevant committee. Please do that, Mr Santer, and also tell us exactly what you have in mind on these issues.
Tell us also, Mr Santer, how you intend to change the common agricultural policy. Tell us here and now that you will support, in principle, the idea of subsidies now only being granted for quality, and no longer for quantity; that from 1998, the budget will be framed differently, in conjunction with ourselves and the Council. Say that to us! These are all specific things which you could have said. If you had said just two things from this whole list, I would have been satisfied and grateful. But you did not do so. Do a favour for us, Mr Santer: you have brought a gentle breath of air into the Chamber and sent a light breeze through it; try to raise a proper storm for once, one which really blows through the minds of your fellow Commissioners and those of the Council of Ministers. That is really what we need!
Mr President, Mr President of the Commission, ladies and gentlemen, I should like to begin by congratulating the chairman of our committee, Mr Böge, on his work, and the rapporteur, Mr Medina, on steering his excellent report to a successful conclusion.
We are currently engaged in a long and momentous political debate, in which I shall endeavour not to repeat what has already been said. Momentous, because of the importance of the subject under discussion: BSE, about which hardly anything is known - neither what the pathogenic agent is, nor how it is transmitted. Momentous, in terms of its unusualness in this House - since this debate is being followed throughout the European Union, as it concerns human health, and that is an extremely serious matter. Momentous, in terms of its development - from the establishment of a committee of inquiry to the tabling of the first ever motion of censure on the Commission, because of the seriousness of the facts revealed by the inquiry. The first ever motion of censure tabled in this Parliament, ladies and gentlemen: that is no laughing matter.
This affair has a past, a present and a future. It has a past, in which the facts and the responsibilities of all the main players are clear: the British Government, as the main protagonist; the Council, with its silent support in meetings of ministers; and the Commission, as the institution which not only gave others a free rein, but did not do what it should have.
It has a present, and here I should like to be more specific. We are dealing with an issue which we now know affects human health, and in respect of which neither silent support, nor giving a free rein - or turning a blind eye - nor political alliances are acceptable. The obligation to safeguard public health is paramount. And we would give a bad impression - and even worse, abuse the democratic mandate bestowed on us by our electors - if we failed to condemn these events. In this affair, Mr President of the Commission, Commissioners, there is a great deal for which the Commission must be called to account.
With regard to the gelatine issue, for example - a phoney debate, as Mr Böge calls it - it is once again clear that political decisions are being taken over the heads of the scientific committees and against their advice, for reasons which at best are purely economic. However, what is more serious, especially serious in my view, is the lack of openness and cooperation on the part of certain Members of the Commission, who have still not provided all the documentation requested by Mr Böge, even though we shall be voting on the matter tomorrow.
Mr Santer, this is not a responsibility of the previous Commission. It is a responsibility of the present Commission: it is your responsibility. We all know how the College of Commissioners works, and if it has failed to abide by the interinstitutional agreement - as it has done - which requires it to make such documents available, it may be by accident or for some other reason. But even if it is by accident, it is still unacceptable. If this is the way it has behaved in this affair, what are we, or the Union's citizens, to think of the lack of coordination, information, control and transparency that prevails in DG VI, or the demotivation of its officials, who see responsibilities moved up and down and back and forth?
The Commission should have made a gesture of magnanimity and self-sacrifice by assuming the individual political responsibilities which exist and by subordinating these individual interests to the interest of the institution as a whole. Because sometimes, Mr Santer, you have to lose a battle in order to win the war. And the war, in this case, is a war for the credibility of the European institutions - and more particularly the Commission, which as a result of this sorry affair is losing its accumulated stock of credibility and giving ammunition to the critics of European integration, whose numbers have understandably increased as a result of the Commission's lack of sensitivity in some of the policies that it presents.
I would urge you to bring forward a practical, viable and forward-looking plan: not cosmetic changes, but genuine reorganization.
Changing the Directorate-General is not enough. Do not increase the amount of bureaucracy. Discuss the plan with everyone involved, and do not expect miracles or individual saviours. Stand by it, and require everyone else to stand by it in equal measure. That is your challenge, Mr Santer, and your duty. In any event, Parliament will know how to make good use of its powers and fulfil its duties, the first of which is to demand that the protection of consumers' health should be guaranteed. And that is what all the citizens of the European Union are calling for and insisting on today.
Thank you, Mrs Redondo. Ladies and gentlemen, I am aware of the great importance of this debate and the difficulty of summarizing your views in the limited amount of time you have available. Nevertheless, I must ask you, with all due respect, to try to keep within your speaking time as far as possible, since otherwise the speaking time of later speakers will have to be reduced.
I am not making a value judgement about your various speeches, but I must ask you to organize your speaking time carefully. And you should know that when you hear the hammer, it is your responsibility to end your speech, not mine.
I would stress that these remarks are not addressed in particular to Mr Rosado Fernandes, who now has the floor for three minutes.
Commissioner, if I had not signed the order paper for a motion of censure, I would almost be on your side and apologise to you for the tons of words which come out of this Parliament. In fact we are a 'word factory' ! And you, at the Commission, very often are not an 'action factory' . In this respect I should say that, at this moment of truth, which reminds me slightly of a certain type of Spanish or Portuguese spectacle, there is a whiff of adrenalin, as some people seem to be afraid of others.
Of course, I think that the Commission should be punished because, as it is the body chosen by governments, it is also a sort of joint government commission. And, of course, it is not an elected body. It is meant to be the guardian of the treaties and to do its work. But there have already been too many censures. Censures could also be made against the European Parliament because, instead of cruelly passing an immediate censure motion it has opted for an even crueller system, that of delaying the killing.
People have been afraid in the past. They have raised all kinds of arguments - that there was a government vacuum in Europe, that the market has been given preference over people's health, as we all know that the Commission could have defended both the market and public health, in the same way and at the same time. One thing does not prevent the other!
The fact that is that impunity was used and it still exists throughout the European Community because, for example, I am against making the United Kingdom the only 'scapegoat' . The truth is that other countries also could have reacted! The truth is that the Commission could have reacted! The truth is that when Commissioner MacSharry - who is also in the dock now - prevented countries from blocking the sale of meat, the countries could have done it themselves. Political cowardice does exist, and there is nothing to be done about it. That is why there is now that whiff of adrenalin I spoke of! And of course, it seems that we are in a minotaur situation. I must confess that I cannot see any labyrinth at my door, I do not see any need for Ariane's thread to get me away from the minotaur and, of course, for that reason I voted against the censure motion.
I think it was high time for the European Parliament to shoulder its responsibilities, shake off its fear and get rid of this smell of adrenalin. I know that it is very difficult to do so. But personally I find that it is not so hard for me to do so and also I rather like many of the present Commissioners.
Mr President, a vote of censure on the Commission at the present time is inappropriate.
This motion of censure is not only regrettable, but will be counterproductive for our image, since it forces Parliament to adopt a confrontational stance towards the Commission, although we know that it will ultimately back down. Furthermore, Parliament is aiming at the wrong main target.
The villain of the piece is not the Commission, and certainly not the present College of Commissioners. The Temporary Committee of Inquiry's report is quite clear on that, moreover.
I have no wish to play down the serious operational failures on the part of the Commission's services during the period when it was headed by Jacques Delors. However, as everyone knows, the villain of the piece is first and foremost a national government over which we have no say. That government, which is currently approaching an electoral campaign, should celebrate the fact that it is the Commission that is in the dock, whilst its own clearly documented crimes are quietly forgotten. In these circumstances, a vote of censure is inappropriate, disproportionate and excessive.
Furthermore, the Commission is making amends for its past mismanagement and implementing a series of internal reforms designed to prevent a repetition of the mistakes that were made in its assessment of the seriousness of the crisis and in its handling of it.
This is the price of maintaining an institution's credibility, and I believe that Parliament has successfully performed its monitoring role by stirring things up and forcing a reorganization. I am confident, Mr President, that in similar circumstances in the future, the imperatives of human health will take precedence over any other considerations.
This call to order as regards the priorities which must always be observed is a fine victory for Parliament, which has essentially won its case.
Mr President, members of the Commission, ladies and gentlemen, I only have a short minute and I should say that the tabling and approval of a censure motion against the Commission is the only logical political consequence of the Medina-Ortega report.
It is justified, inter alia, because:
1.the conclusions and findings of the final report of the BSE Committee of Enquiry clearly and unequivocally place all political and administrative responsibilities with the Commission; 2.the motion of censure is the only regulatory instrument at the Parliament's disposal to demand the Commission to take its responsibility and to make both effective and credible its powers to monitor the action of that Commission; 3.since the Governments of some Member States, in particular the United Kingdom, bear clear political responsibility for this matter, only its institutions have the powers to act; 4.it is unacceptable to penalise the Community staff responsible, functionally and administratively, for the BSE crisis without penalising those who guided it and gave orders; 5.since the Commission is a collegiate body, it is not possible nor have provisions been made for an individualised motion of censure; 6.the political responsibilities of the current college of Commissioners have been clearly demonstrated; 7.the tabling and approval of the motion of censure could contribute to a proper demonstration of the political independence of the European Parliament vis-à-vis the Commission, the national governments and national electoral strategies, and could contribute to the political and public credibility of this Chamber and its elected members vis-à-vis their electors.In the end, the motion of censure is the only political way of replying to the anguish of the families of BSE victims.
Mr President, there is a rather grim joke going around the Palace of Westminster that the British Government's interpretation of BSE is 'blame someone else' . How can anyone place any trust whatsoever in the present UK government? First of all, we have Mr Hogg who has boycotted the Committee of Inquiry set up by this Parliament. He is matched by Michael Forsyth, the Minister responsible for Scotland, who has been boycotting Brussels for many months. His only contribution was to try to ban the flying of the European flag in Scotland on 'Peace in Europe' day. These are the people that are asking us to blame the Commission and not them.
Yesterday, Mr Hogg said, and I quote: ' There is a strong case for Northern Ireland. The case is very powerful and I will urge the Commission accordingly' . On the same day, Lord Lindsay, his junior Minister was saying in Brussels: ' I categorically deny that there has been any special deal for Northern Ireland' . We hear today, on the grapevine, that £9.4 million is being spent in Northern Ireland. I would like some confirmation, if the Commission has it, of these details.
Five months ago, the same Lord Lindsay had the effrontery to tell the Scottish farmers that Scotland can lead the UK out of the beef export ban. Such irresponsibility and contradiction has to be recorded in the annals and in the record of this House. What concerns me most is who pays the price for this incompetence? It is, of course, the beef exporting farmer that I represent in Aberdeenshire and Angus and also the Northern Ireland farmers. They are being made the scapegoats and it is time we pinned that blame where it belongs.
Mr President, in the absence of Mr Paisley which is duly noted, may I say that this is an important day for Parliament and for the institutions we are building. Both the chairman of the committee and the rapporteur rose to the level of events. This report has been described today in the British House of Commons as 'tosh' by our Prime Minister. I would translate tosh as a term of infantile abuse that has no place whatsoever in our deliberations on this report. It is up to us to make the Commission put its own house in order and to say to the Council of Ministers that a catastrophe like BSE has to be tackled by common measures, not by recourse to national pressures, however powerful they may be, or nationalist prejudices, however extreme. Nor do we want witch-hunts or soundbite sensationalism when we are assigning blame.
BSE has devastated my country and when I assign blame in this I do not shirk the United Kingdom's responsibility. I am the only British member of the committee who is prepared to say, not with perfect hindsight but with sober judgment, what we should have done after the Southwood report in 1989: in the matter of tackling infected feed, in removing it from the animal food chain, in not preventing the continued export of this material, in the arrogance with which we looked at scientific advice if it came from independent sources and - most of all - in the failure to examine the possible links between BSE and CJD, something which was described as inconceivable by a British Minister only six months before he had to get up and admit to its likelihood, there is a measure of blame for the United Kingdom. We cannot bluster about the previous ten years. Things have changed since April 1996 and rightly so. However, the refusal of the Minister to come before the committee, like the so-called beef war that was waged against the European Union, has wasted precious goodwill to no purpose.
Having said that, we found no evidence whatsoever of a sinister conspiracy between British officials and their compatriots in the Commission. What we did find in the Commission was a dreadful inertia - all those notes about no more meetings on BSE and so on. The President of the Commission has to take that into account now in what he does. We should hold the Commission to a programme of institutional reform which separates producer interests from consumer concerns. I shall vote against an immediate vote of censure, but President Santer knows that the jury is out on the reform programme he has outlined today. We want to see throughout Europe that our food concerns and our health concerns are placed in the hands of those who are not themselves too beholden to the great producer lobbies, however legitimate those may be in their own right. It is because of this that I want to dissociate myself from those who say either that the Commission should be immediately censured or that reparations should be sought from the United Kingdom, without the slightest heed for the legality or practicality of such a measure.
What we are trying to do is find European solution for what is - like it or not - a European problem. It needs a strong consumer directorate and Mrs Bonino's personal involvement in the monitoring of human and animal health backed by changes in the common agricultural policy to bring about a food sector that is humanely and effectively run.
I want to echo my colleague Mrs Roth-Behrendt in saying that the real test is how much strength the President of the Commission is prepared to put behind the consumer directorate. When we see the dreadful shilly-shallying over a Green Paper on food policy over the past year, we have to say not just: ' What are his words?' but 'What are his actions' . I say to him today that green rhetoric is not enough, red-blooded action is needed as well.
Mr President, ladies and gentlemen, Mr President of the Commission, Commissioners, the main part of my speech will take the form of a letter - I hesitate to say a satirical address - to Mr Santer and his team, but firstly I should like to say something to the President of Parliament.
I do not believe that Parliament has increased its stature by its choice of date and time for the vote on the motion of censure. Indeed, scheduling the vote for Thursday afternoon seems to me to be particularly provocative, when we know that the majority of Members leave Strasbourg after voting time at 12 noon on Thursdays. I fear that, once again, we shall have the air of opportunists, if not political schemers.
You are a convinced European and an optimist, Mr Santer, and I also know that you are fond of Bordeaux wines. That is why I like you, and why I wish to do you a favour. I shall therefore be calling on my parliamentary colleagues to vote in favour of the motion of censure against you and the Commission. And why? Because, while the responsibilities that can be laid at the door of the British Government are enormous, while those borne by the Delors Commission are clear, your Commission also bears a share of the blame.
The Commissioner with responsibility for agriculture, Mr Fischler, is sitting next to you. He deliberately put the BSE dossier under wraps for at least two years. Six months ago, he started to relax; then he clamped down, and he sometimes concealed important information, as you well know.
Mr Fischler, you are of the same political persuasion as me. You are a man of honour. If, as I think you do, you believe in Europe, you will resign. You will do us a service, and you will do a service to the Europe in which you believe.
Mr Santer, this is a damning report. I believe that the European Union has failed in its duty to protect public health and its citizens. All of Europe knows it. The Union's citizens will therefore fail to understand why such a serious misdemeanour is not punished.
That is why I shall be voting in favour of the motion of censure. The moment that you and your Commissioners leave, the Union's citizens will begin to have faith in a Europe that is courageous and transparent enough to dismiss you. And by going, you will enable the Europe in which you believe to move forward. And then - rest assured - very quickly, in a few months, because the Member States' governments will wish to see you return - you are a good administrator and a good politician - you will come back with most of your Commissioners: Mrs Bonino, for example, who performs her duties extremely well, and even Mr de Silguy and Sir Leon Brittan. Of course, you will have to let some of them go - especially Mr Fischler, and perhaps certain others - because their time is up and there is a need for change. At that moment, the European Union will make a fresh start with a better image - thanks to you. And that is why, Mr Santer, I shall do you a favour and support the motion of censure.
Mr President, perhaps this is a dream. In any event, please ensure that it does not turn into a nightmare.
Thank you, Mr Bébéar. Let me give you a provisional answer to the part of your speech addressed to the President of Parliament, and remind you that Rule 34(5) provides that the vote on a motion of censure shall not be taken until at least 48 hours after the beginning of the corresponding debate. I think the timetable is tight enough. Secondly - and I regret to have to say this, Mr Bébéar - it should not be forgotten that Thursday and Friday are also working days during the part-session, and as valuable as any others.
Mr Brinkhorst now has the floor for one and a half minutes.
Mr President, this debate may be of historic significance if it means that, as Mr Santer said, the iron ring that has surrounded the CAP for 40 years is finally broken. This may happen, but I have seen no conclusive evidence of it so far in this debate. The Commission has finally realized that power and monitoring power are two different things. Consumers have been ignored for far too long, and this is why so many people here in the House are keen to see action instead of words. Do we really have to wait until November? It is not in the interests of either the Commission or Parliament to wait nine months for practical steps to be taken. The Commission will not have Parliament's confidence until these measures have been implemented, as Mrs RothBehrendt said. How many people will be involved? What will the budget be? Whom will it really be monitoring? People's suspicions will not be allayed until these measures are in place, so I hope we can agree on September rather than November. I see that the Dutch presidency has sent a representative, and I have to say that as a Dutch Member I am extremely sorry that the presidency is not here in person, since it gives the impression that it is covering up for the stonewalling attitude of the UK Government The fact that the Council is not here simply shows the arrogance of power. I would have expected my presidency to behave rather differently.
Mr President, the responsibility for the BSE crisis is shared by many, but real responsibility lies with the Common Agricultural Policy and all EU institutions are responsible for that, including Parliament. It has created production conditions of an extreme, stressful and artificial nature. It has crossed national boundaries and facilitated the spread of disease via animals and foodstuffs. It has encouraged an imbalance in the location of slaughter houses leading, as a result, to animals being transported over unreasonably long distances. It has, to put it bluntly, been developed on the belief that plants, animals and the soil can be treated as dead material.
BSE is the first great warning to those who have conducted this policy for decades. The free agricultural market is an outdated idea, it must be replaced, root and branch, before an even greater crisis befalls us.
Mr President, everyone is joining forces today to condemn a serious operational failure on the part of the Community institutions. In an attempt to be objective, however, I would point out that the Commission proposed a ban on the export of British meat-and-bone meal to the markets of the other Member States as long ago as 1989. That proposal was rejected by the Council. There was therefore a known risk. The Commission should have adopted a different, more cautious approach, it is true; but this is a very long step from saying that we wish to lay the principal blame in this affair at the door of the Commission - a step which I believe it would be absurd, if not dishonest, to take.
The main culprit in this affair is undoubtedly the British Government. It is clear that if, from 1988 onwards, it had adopted the necessary slaughter measures and banned the marketing of meat-and-bone meal, the outbreak of the disease could have been halted.
The BSE crisis was caused firstly by the criminal negligence of the British Government, which only acknowledges the existence of Europe when it wishes to promote its own interests. It was also caused by the conspiracy of silence on the part of certain Member States, which instructed their experts in the Standing Veterinary Committee not to divulge information regarding the affair. In these circumstances, an immediate vote of censure on the Commission does not make sense. A conditional vote of censure is appropriate, however. But who should be punished, and how?
Sanctions must be imposed on the British Government, which is guilty of seriously violating the rules of the internal market and organizing a large-scale economic crime, and which should be brought before the European Court of Justice. Sanctions must also be imposed on those Member States which connived in the trafficking of British meat-and-bone meal, especially Belgium, which was at the hub of this trade, as revealed by the Mattei report to the French National Assembly.
I believe that it is important to get to the bottom of things, and to identify the real culprits and punish them. The prestige of Parliament and the Union in the eyes of the citizens who will ultimately be our judge depends on this.
Mr President, as we all know last night in the House of Commons the British Agriculture Minister, Douglas Hogg, survived a vote of censure by the skin of his teeth. All the more reason, therefore, for us to explain here today, from a European perspective, the crass incompetence of the British Government's handling of the BSE crisis.
There can be no question but that the Medina report is a trenchant condemnation of the British Government and a powerful exposé of the mistakes of the Commission.
Like Mr Whitehead, I have reservations about some of the recommendations in the report, but in a most graphic way I recognize that it shows that the British Government was slow to respond to the unfolding crisis. The reports demonstrates how measures were enforced half-heartedly and it highlights the sheer incompetence of Douglas Hogg's vacillating administration.
Last week the British Government made a highly emotive attack on the Medina report. But what was significant was that no attempt was made to contradict one of the central messages of the report: that it was the British Government which was principally responsible for BSE because of the deregulation of the meat-rendering industry in the early 1980s.
Similarly, I have to say that I have yet to hear a reasonable explanation of why Douglas Hogg was unable to attend the committee of inquiry's meeting. Given that the Permanent Secretary, Mr Packer, who attended in place of Mr Hogg, informed us that BSE was an act of God, we perhaps should be grateful that Douglas Hogg did not attend. If Mr Packer blamed God for what happened, goodness knows whom Mr Hogg would have blamed!
This report shows that the buck stops with the British Government. As was stated in yesterday's Financial Times, for 11 long years the government continued saying that British beef was completely safe, despite the contrary evidence which was emerging.
The result has been that 15 people have sadly died of Creutzfeldt-Jacob Disease; farmers and farm workers alike have suffered unprecedented hardship; the British taxpayer has had to fork out £3.3bn, and over one million cattle have been culled.
The British Government's policy of non-cooperation was, as we all know, a farce. Douglas Hogg's charm offensive throughout Europe was a disaster and the British Government declaring that the Florence agreement was good, then bad, then good again served only to cause confusion and dismay.
Despite all of this, the ban on British beef remains to this day. Surely the lesson for the British people is that for the ban to be lifted the Conservative Government has to be removed. Let us hope that this will happen in the very near future.
Mr President, one of the most important roles of the European Parliament is the monitoring of the actions of the Commission. The monitoring by the European Parliament's Committee of Inquiry of the various aspects of the bovine spongiform encephalopathy affair, involving the United Kingdom, the Council and the Commission, has been assiduous, despite the shortage of time and the fact that certain circles in the Commission were not always helpful, principally with regard to the furnishing of important documents, some of which have still not been made available. The Committee of Inquiry has carried out its monitoring without bias, and the results are clearly stated in its report, which presents the facts, attributes responsibility as appropriate and makes recommendations to prevent the same sort of thing and the irregularities in the workings of the Commission happening again. Allow me to recall that one of the labours of Hercules was to clean the Augean stables. I believe that the chairman of the committee and its members and the rapporteur have performed a similar, herculean, task.
Ladies and gentlemen, at this crucial juncture, as the work of the intergovernmental conference nears completion, we must examine the European Union's priorities and ask ourselves how best we can serve the interests of the citizens of Europe to whom we are responsible. We must be scrupulous and satisfy the citizens' sense of justice. The Commission has to be put on a new course, and that can be achieved only through a restructuring of its services and, above all, through the adoption of new basic principles. To that end, the fairest way forward - one which combines sanctions with the requirement for a new approach - is a conditional expression of censure. Acceptance by the European Parliament of the report of the Committee of Inquiry into BSE will entail, of itself, the attribution of responsibilities as between the United Kingdom, the Commission and the Council and, also, to senior officials. In my view, Parliament should adopt a rigorous and condemnatory approach. That approach will also be constructive because of the things that are being demanded from the Commission. Firstly, that it should put its house in order and initiate the requisite disciplinary action against the persons responsible for the mismanagement, regardless of their seniority. Secondly, that it should forward a proposal, in the context of the intergovernmental conference, concerning the application of the co-decision procedure to the CAP. Thirdly, that it should move quickly towards full reorganization of the scientific committees and to ensure that their operations are based on purely scientific criteria. Fourthly, that it should reorganize the directorates-general, in cooperation with the European Parliament, in order to establish a suitable structure for effective protection of human health and the environment. Espousal of the precept that the health of human beings is the fundamental priority, and that it must, of course, take precedence over the financial expedience of the common market, is imperative.
We believe this to be the only way of ensuring that the citizens of Europe can regain full confidence in the actions of the Commission and be convinced that it is the true guardian not only of the treaties but also of their health and the environment. If the Commission fails to act quickly, and in accordance with the Committee of Inquiry's recommendations, you can be sure, Mr President of the Commission, that December will be the final month of your Commission. Do not think that you can fool us with half-measures. We want full compliance with the committee's recommendations and immediate withdrawal of your authorization, which is still applicable, of the lifting of the ban on gelatin. We ask you to rescind that decision immediately.
Mr President, ladies and gentlemen, I should like to concentrate on three points. Firstly, of course, the relationship of trust between many Members of the House and the Commission has been shattered. However, the most important thing has to be that political conclusions are actually drawn from this whole scandal, that reforms are introduced. Here I would like to address Mr Fischler personally as the Agriculture Commissioner. I sometimes have the impression that you are in a rather protected position, because there is no vote of censure on individual Members of the Commission. But you will be judged on whether you do two things now. And these are my second and third points.
It will not do for a country or a government to cause enormous damage and then not to have to pay for it. A great deal of money has been spent on repairing the damage. This must be retrieved - if necessary through an action before the European Court of Justice. That is very important. And there is another point on which you should be focusing, as Mr Santer also said in his speech: the principal mistake in this series of events was a misguided agricultural policy. And you are responsible, Mr Fischler, for seeing that a change takes place here, a move away from an industrial agricultural policy and towards an ecological policy. You will be judged on that basis, and we shall link the question of censure to that point.
Mr President, despite the lack of clarity in your announcements, Mr Santer, most Members will no doubt attach your speech to the decision which I hope we shall adopt by a large majority tomorrow, because then in a few months' time we can check what has become of them.
I have the impression that there is a large measure of agreement with the Commission here in the House that there can be no cost-cutting when it comes to protecting the health of our citizens. That has always been the case, but the principle has not been observed. The policy has not been adapted to it. The British Government stands at the head of the chain of cause and effect in this failure, and the Commission has failed as well. The Council of Ministers has not covered itself with glory, and we should also exercise some degree of self-criticism: despite early warnings from the committees, for example, we did not produce a majority for any radical change in agriculture policy.
So, was BSE a matter of chance? Was it an accident? It was not. One of its causes was the British Government's complete misunderstanding of deregulation, and also to some extent the mistaken idea of deregulation put forward by the Commission and some sections of Parliament. Another cause was the misguided agriculture policy. I am not speaking out here in favour of some wonderfully cosy form of small-scale agriculture. We have large units; if we have large herds, then large areas go with them. These too can make ecological sense, but we certainly do not have both things at the moment!
I am quite sure you need a new Director-General, Mr Fischler. If someone is responsible for fire prevention and does not do his job properly, you cannot then employ him as a fire-fighter! That is not on, believe me!
I would say quite clearly once again: we in Parliament cannot simply make demands. We need to play our own part in the forthcoming reforms, and I will certainly be appealing to many colleagues on these lines. When we come to tackle a reform of the agriculture policy - and not just here in Europe - I shall be reminding them of what has been said here in connection with BSE. BSE was not a matter of chance! And the Union must play its part. We first have to change what is no longer acceptable in our European Union, for example the way in which we produce meat. We do eat meat! We are omnivores, after all. But then we must consider certain things with regard to animals, and also with regard to human health. And we need to do this throughout the world. Unless the EU, with its strong market and from its general position of strength, also uses international agreements to try to change this way of producing agricultural goods, then not only will BSE have been a painful and unpleasant warning, but there will be worse to come, since if we go on behaving as we have done up to now, worse things are guaranteed!
Mr President, as a member of the Committee of Inquiry I voted for and I fully support the Committee of Inquiry's findings and recommendations. The British Government was found to be responsible for starting the disease, for taking inadequate steps to prevent its rapid spread and, up to very recently, to eradicate it. I hope that has now changed.
In particular it was found that the British decision to alter the manufacturing process which lowered sterilization standards for meat and bonemeal used in compound feeding stuffs for cattle allowed the emergence of the disease. Whatever savings in fuel were achieved, this reckless change in standards has now cost consumers, taxpayers and especially farmers several million times more than any possible savings. Having eventually banned the use of meat and bonemeal the British Government then completely failed to implement its ban. Worse still, it allowed contaminated meat and bonemeal to be exported without restriction, thus contaminating herds in neighbouring EU countries.
I welcome President Santer's statement today, but since 1989 the European Commission has been slow to recognize the seriousness of this disease and it failed to supervise the British response. It allowed contaminated meat and bonemeal to be traded freely throughout Europe. Furthermore, the Commission carried out practically no veterinary inspections in the UK at a time when tens of thousands of animals were being infected annually in that country.
The Commission's lack of activity since 1989 in respect of BSE must rank as one of the greatest failures of public administration in recent history. Most, but not all, of the fault lies with previous Commissions, as the report clearly establishes.
The report from the Committee of Inquiry incorporates a number of amendments which I tabled because I believe that BSE spread outside Britain mainly through exports of contaminated meat and bonemeal. I have therefore included in the report a call for legislation to ensure meat and bonemeal is never again used in ruminant feeds and that ruminant feeds cannot be produced on any premises where meat and bonemeal is present. The committee also accepted my proposal that meat and bonemeal be sold only under special licence and that, in addition, a full list of ingredients be displayed on all compound feeds. Obviously these rules must be implemented in all Member States and backed by strong legislation.
Moving to the future, for the future we must double our efforts to eradicate the last remnants of this disease and restore public confidence in the high quality of our food products. We must work incessantly to convince our own consumers and customers in exports markets that our beef is safe and wholesome. The Commission must implement all the recommendations in our report and this must be done efficiently and immediately.
I will support the conditional motion of censure if the Commission does not satisfy our demands. Our position is very clear. We require strengthened monitoring and a reinforcement of current eradication measures. We require a reorganization of the Commission's personnel and a refocusing of policy. We require immediate progress in setting up the veterinary agency in Ireland to accurately supervise this work.
Mr President, the report by the Committee of Inquiry gives a clear picture of the major problems underlying the BSE crisis, the events which led to the problem and its causes. I should like to thank the Committee for this.
The BSE crisis has understandably shaken consumer confidence in beef. To restore that confidence will be the Commission's principal task in dealing with the crisis from now on. According to the report, the previous Commission underestimated the BSE problem and concealed its seriousness. The Commission neglected its duty to monitor compliance with veterinary rules in the internal market. Under the Treaty, the Commission is responsible for monitoring compliance with Community legislation in the Member States. The Commission is responsible for instituting legal proceedings against any Member State which violates Community legislation. I should like to know how the Commission intends to shoulder this responsibility. At the various stages of food production in the Union, the BSE crisis has already cost more than ECU 2 billion. Those who have been forced to foot the bill are innocent farmers, whose support has been cut and is continuing to be cut. What damages should be paid by those who made mistakes?
I support the conditional vote of no confidence to compel the Commission to take those unavoidable decisions to enable it to monitor Member States' compliance with Community legislation. The effectiveness of the common market is at stake here. This is particularly important because food safety and human health are affected. If necessary, the Commission should introduce heavy, conditionally suspended fines for breaches of Community legislation wherever there is a danger to human health.
Mr President, BSE is an extremely serious and unprecedented issue, which has incalculable implications for human health. This epidemic was only able to reach the proportions that it did because the necessary measures were not taken in full. Can you imagine there being an outbreak of swine fever without the health authorities taking determined action to eradicate it? Similar action to eradicate mad cow disease should have been taken from the outset.
The Committee of Inquiry's excellent report, drawn up by Mr Medina, has a twofold merit: firstly, it lays bare the responsibilities of all the main actors in this affair; and, secondly, it proposes a set of measures designed to prevent such a crisis from ever happening again.
Responsibility must first be laid overwhelmingly at the door of the Conservative British Governments of Mrs Thatcher and Mr Major. Those governments promoted deregulation, with disregard for any considerations of public health. The disease first developed because the British authorities relaxed the rules governing the manufacture of meat-and-bone meal, in order to reduce costs. The appearance of the disease did not perturb either the authorities or the agri-foodstuff industry, which regularly dismissed any thought of a crisis and, in particular, any risk to human health.
Subsequently, the British authorities failed to carry out the inspections necessary for the introduction of eradication measures. Then, once meat-and-bone meal had been banned, the UK Government made no attempt to prevent its export to other EU countries. Lastly, the UK Government brought unacceptable pressure to bear on the Commission not to carry out any inspections, and even when, in spring 1996, the BSE crisis turned into a public health catastrophe, the Conservative British Government displayed an incredible lack of good will in its implementation of the measures to eradicate the disease.
The European Commission also bears responsibility, though to a lesser extent. The Committee of Inquiry revealed the serious mistakes made by Commissioners MacSharry and Steichen, and certain members of their departments; but the present Commission is not exempt from blame either - especially Mr Fischler. The Commission at first opposed the imposition of an embargo on British beef and meat-and-bone meal. Subsequently, it slowed down the adoption of simple precautionary procedures designed to inactivate the infective agent in meat-and-bone meal. Then it lifted the embargo on gelatine. I was listening to what you said earlier, Mr Santer. That decision was taken, and it was only suspended because the industry decided that the embargo should be maintained. In any event, I think that this raises questions concerning the Commission's political responsibility. Finally, let us not forget that the Council of Ministers also bears a share of the responsibility.
In the light of such a damning report by Parliament's Committee of Inquiry, sanctions must be imposed. We cannot stop now. They must be imposed on the Conservative Government of the United Kingdom, in the form of an order to pay damages, but also on those who were guilty of errors within the Commission. But it is not only a question of punishing past mistakes; it also a question of preventing such a crisis from ever happening again.
In your speech earlier this afternoon, Mr President of the Commission, you announced your reforms. Placing health safety matters under the authority of Mrs Bonino: excellent! Tabling reforms at the Intergovernmental Conference, along the lines of what I proposed three weeks ago: excellent! But that is not enough. There is also a need to punish the failures which have been identified and, first and foremost, to make an issue of the UK Government's financial responsibility, as called for in the Committee of Inquiry's report.
Mr President, given that Parliament, through Maastricht, has acquired the right to use a collective vote of censure as a parliamentary weapon, every Member of this supreme representative body within Europe should handle it responsibly. In the vote on the Medina report, 16 members of the Committee of Inquiry voted against the limpest of motions from the Socialist Group, so that the report which is now before the House was adopted without the planned recommendation for a qualified vote of censure. The press was full of this, as we know. Now we are retrieving the situation with some appropriate resolutions, which we shall be voting on tomorrow.
This opposition - on my part too, I would point out - was not ducking the issue and did not reflect a lack of courage, quite the opposite. The motion in question amounted to an even more toned-down vote of censure, no time for it being set and the date of December 1997 being deleted. Those who threaten to use a vote of censure - of whatever kind - from the very beginning of an inquiry, and then in the end produce only the limpest forms of words, are damaging not only themselves, but Parliament as a whole, since everyone can see the reason for the lack of enthusiasm which has been mentioned: most of the Commissioners who would have to go would be from the ranks of the social democratic group!
Furthermore, the main point at issue here is surely not to demonstrate the guilt or innocence of the Commission which is now in office. For us as elected representatives, the point must rather be our duty to restore to European consumers the confidence which they demand and deserve. In other words, we MEPs would be well advised to join with the Commission in forming a counterbalance to the Council, rather than acting against it, above all in the light of the negotiations currently taking place at the Intergovernmental Conference. That does not prevent us from expressing our views to one another plainly and frankly, and that is the point at issue today here in the House.
What is to be done? On the basis of the recommendations in the Medina report and Parliament's resolution, the Commission should now rectify its omissions as quickly as possible and correct the flaws which have been highlighted by the Committee of Inquiry. The statements by President Santer indicate that the Commission is ready to do so. However, should this not be carried through within a reasonable period of time, contrary to expectations, in other words by the end of this year, then we should not just raise a warning finger, as was the case with the vote in the Committee of Inquiry, but would really be obliged to hold a vote of censure pursuant to Article 144 of the Treaty.
Many positive things can be said about mad cow disease. Without mad cow disease it would have been more difficult to incorporate animal welfare as a key principle in the new EU treaty. Regard for animal welfare could have hindered the EU's and Great Britain's acceptance of an epidemic with hundreds of thousands of sick animals. Without mad cow disease it would have been more difficult to stipulate that cows should only be fed with food their digestive systems can tolerate, i.e. one should not try to turn herbivores into carnivores, which is what happened when lorry-loads of meat and bonemeal were sent out from factories to cattle breeders. Without mad cow disease attention would not have been focused on the fact that Great Britain has failed in its monitoring of meat and bonemeal companies and has not ensured that export bans were complied with, preventing EU inspectors from checking for mad cow disease on their visits to Great Britain. Without mad cow disease not so much attention would have been focused on the special committee system which is decisive for much of the agricultural policy, or on the fact that scientific experts are actually regarded as merely an extension of the authorities themselves. Without mad cow disease not so much attention would have been focused on the fact that the EU decides on agricultural policy in a more restrictive manner than for other areas of policy, even though the agricultural policy is one of the longest-standing areas of cooperation and this remains the area which accounts for half of the EU budget. The general directorate for agriculture is certainly in need of a good airing. Article 43 is now out of date, and the European Parliament does not have any influence over this. Witnesses from the Commission have constantly spoken about taking account of the internal market, but they have made recommendations against the background of article 43. This is not consistent.
Without mad cow disease we would not have had this golden opportunity which can now be used to the advantage of openness and democracy. We do not want a Committee of Inquiry which is able to provide us with masses of documents which we should have received automatically. The EU must have transparency in its administration, and mad cow disease helps to illustrate this need. Without mad cow disease there would not have been the same drive in favour of a real consumer policy. Our appreciation that the regulations governing marking must be in order has increased.
What we most need now is a reform in which those responsible for agriculture take account of health, consumers' rights and animal welfare, and in which they are not allowed to shirk their responsibility. Those responsible for agriculture must also be made jointly responsible for a policy on foodstuffs. The production of foodstuffs is, after all, the main point of an agricultural policy; one should not therefore be able to shirk responsibility for ensuring that food products are healthy. When health and consumers' rights are the main issue, any reasonable person will understand that we must have the necessary time for the Commission and the Council to alter their routines and for the government conference to change the legal basis. A vote of no confidence now will divert attention from the necessary reform of the EU in favour of a superficial debate on scapegoats, and this would be senseless.
Mr President, as members of the Committee of Inquiry we have carried out our work honourably, we have gathered facts, exposed abuses, identified those responsible and made recommendations. Now the House must decide on the political follow-up to all this, and I hope that common sense will prevail.
An immediate motion of censure condemning the Commission's policy naturally appeals to some people's imagination, simply because they hope it will look good in the media, but it would be a destructive step to take at a time when we are trying to give people constructive reasons to have confidence in us. What is more, the mistakes which caused the problem to escalate are not the fault of today's Commission, but of the United Kingdom, previous Commissions and the Council, whose presidency is conspicuous by its absence here. And an immediate motion of censure would mean postponing other measures which cannot be delayed.
What we must do, ladies and gentlemen, is not provide bread and circuses for the public, but prove that we are capable of using the instruments of power available to us as they were intended, so as to ensure that we have a policy which guarantees the highest possible food quality. We have already heard a great deal of talk about how to achieve this. If everyone comes to realize that the long-term interests of farmers and consumers go hand in hand and acts accordingly, then we shall be back on the right track.
It is also time to put the spotlight back on ethics again. Ethical considerations make life easier because they rule out certain choices from the start. This is not one of my own ideas, it was an idea that was put forward by the President of the present Commission at a bioethics conference at the end of the 1980s. I leave it to you to judge whether actions speak louder than words.
Mr President of the Commission, Commissioners, for the time being we are happy to accept your statement of intent, but we also expect you to act on it. How far you succeed will determine whether concern for the public interest is restored to its rightful place, which is why we shall have to monitor your actions very closely. But there is another reason why we must hope that you succeed in implementing your planned reforms and Parliament's recommendations: our vote of confidence at the end of the year will depend on it.
Mr President, reading the excellent report by Mr Manuel Medina was a shocking experience. It revealed the tangled web in which all concerned are involved in one way or another. Behind everything else, however, one senses the urgent desire of the government of one Member State to play down the BSE problem, even to the extent of blackmailing the other institutions. It is unfortunate that at least the previous Commission's officials and the Council, partly for this reason, on a number of occasions actually covered up the suspicions which had arisen, thereby preventing prompt measures to resolve the problem. The investigating bodies set up by the Commission with an advisory and monitoring remit later turned out to be very one-sided, and their scientific competence has also been called into question by Parliament's Committee of Inquiry. The main responsibility for the BSE crisis rests with the British Government. The previous Commission also bears a large measure of responsibility for the cover-up and for its indifferent management of the affair.
Now it is necessary to carry out quickly the measures which Parliament's Committee of Inquiry has recommended. The present Commission should be judged above all in the light of the seriousness with which it bears the responsibility now conferred on it and how quickly and effectively it acts upon the Committee of Inquiry's proposals for improving administration and monitoring. The most important thing is the health of the European public. Mad cow disease must be eliminated and at the same time measures must be taken to ensure that nothing similar can happen in the future.
A vote of no confidence in the Commission would not now promote the attainment of these objectives. In future it must be possible for Community decisions on human and animal health and the required Community legislation to be based on scientific knowledge which is as sound and impartial as objectively possible. Decisions which have been taken must be adhered to, and it must be possible to check effectively enough that they are watertight. The subsidiarity principle must not mean that one Member State has the right to deceive the others and to ignore Community legislation concerning human health while at the same time expecting the others to display budget solidarity, so that it is the others that end up having to pay.
This is also a serious reminder to the Intergovernmental Conference of the areas where flexibility must not under any circumstances be permitted. It has already been said repeatedly here what is basically at stake: an agricultural policy in which it is imagined that nature can even be altered so as to turn ruminants into carnivores.
Mr President of the Commission, ladies and gentlemen, I should like to begin by quoting from Karl Valentin: ' Everything may already have been said, but not yet by everyone!'
An unqualified motion of censure on the present Commission is not an appropriate political means of doing justice to the findings of the Committee of Inquiry. The committee has indeed identified some serious breaches of consumer protection, but at the same time it has become clear that too little effort was made to prevent the spread of the disease, with its disastrous consequences. Many farmers in Europe have therefore had their livelihoods seriously damaged, and some have been completely ruined. That point has not yet been made today. Meat processing businesses have gone bankrupt, because at times the trade in beef came to a complete standstill. Furthermore, an unprecedented degree of uncertainty has been created among consumers.
This is a question of general responsibility. In the forefront there is one Member State which bears a large proportion of the blame for today's debacle. However, both the Commission and the Council of Ministers, together with the scientific committees, have also seriously neglected their duty of care.
The Committee of Inquiry has clearly demonstrated the inability of the authorities in question to take effective measures to combat the disease. With our motion for a resolution, we wish to usher in a new beginning, so as to avoid such catastrophes in future. Although Parliament, through Mr Böge, myself and many other colleagues, sent specific proposals to the Commission and the Council as long ago as 1989 and 1990, these have never been taken into consideration. The European Parliament is therefore calling for a full right of codecision in all areas of agriculture policy, since effective combating of disease must involve animal marking, clear guidelines and certification in the production of feed, and also strict controls.
The internal market can only function with appropriate legal bases. Through our resolution, the Commission is being given an opportunity to introduce an improved strategy for combating disease and for protecting human and animal health. You now have the chance, Mr President of the Commission, of doing precisely this in conjunction with Parliament.
Finally, I should like to thank Mr Medina Ortega and Mr Böge. Your work has been excellent and exemplary, and we have gladly played our part in it. Now it is your turn to do something sensible with us!
Mr President, I should like to join previous speakers in congratulating both the committee chairman, Mr Böge, and the rapporteur, Mr Medina, on their work in the committee.
I believe that the objective of investigating alleged contraventions or maladministration in the implementation of Community law in relation to BSE has been met in full, and that reading part A of this report will answer any questions in that respect. We are also bound to mention a factor which is noted in the report itself, and that is the obstructive attitude adopted by the Commission and the British Ministry of Agriculture, which could surely have cooperated more fully in clarifying certain points.
I should like to underline the three sets of responsibilities highlighted in Mr Medina's report. Firstly, there are the responsibilities of the British authorities, in terms of their failure to implement stringent animal or human health measures, their total lack of control over the manufacturing of meat-and-bone meal, their indifference to the fate of British meal exports, and the pressure they brought to bear on the Commission and the governments of other Member States - including my own - to relax or lift the embargo on beef and, subsequently, on gelatine, tallow and semen.
As the rapporteur makes clear, it was not so much a question of a lack of standards or legislative provisions, as of a refusal to abide by the rules of fair and open cooperation which must govern relations between the Member States of the Union.
Secondly, there are the responsibilities of the Council. And, thirdly, there are the responsibilities of the Commission, mainly its mishandling of the BSE crisis, which is closely linked to Commissioner MacSharry, and in which the stability of the beef market was given priority over the protection of human health, and a clear policy of disinformation and minimization was conducted. There was a widespread lack of coordination between the relevant Commission departments, and a failure to attach sufficient importance to the protection of public health in the Union. Lastly, there were no veterinary inspections.
All in all, the Commission left a great deal to be desired in its handling of the BSE crisis, and committed serious errors and omissions.
I therefore support all the rapporteur's recommendations for the future - although at least two of them, in my view, deserve to be highlighted. The first concerns the need for the Commission and Parliament to set up a joint body to monitor and review the measures to be adopted, including those that President Santer has set out in Parliament's debate today. And the second concerns the need to ensure the transparency of the debates of the advisory scientific committees and, in general, to reform the rules governing their work in such a way as to safeguard their independence and advisory function.
Only if we draw the necessary conclusions from the mishandling of this crisis will we be able to prevent a repetition of the errors that were made.
I shall conclude by saying, Mr President, that as the rapporteur points out in his report, since the creation of the European Community, no single issue has affected people's daily lives as much as this. We are obliged to repair the damage which the BSE crisis has caused to the idea of Europe throughout European public opinion.
Mr President, mass livestock farming, mass consumption, mass culling - this road to disaster needs to be avoided. There is no doubt that there have been serious failures of crisis management with regard to BSE: firstly by the British Government, as our group chairman Mr Martens said, and by the Commission in the period from 1990 to 1994. It is therefore essential for the Commission as an institution to be called to account, on the basis of the joint motion for a resolution tabled by the PPE and PSE Groups. This does not mention blame, but specifically invokes the Commission's responsibility for implementing the recommendations of the Committee of Inquiry. Moreover, individual and disciplinary measures must be taken in respect of the officials concerned. The fact that the President of the Commission himself, Mr Santer, has admitted to mistakes reinforces our belief that this Commission is able and willing to do all it can to avoid a repetition of the errors of the past, and to justify the confidence which our chairman Mr Martens expressed in the Commission on behalf of the 15 delegations in the PPE Group. The declaration that priority will be given to consumer protection and health policy in the EU is an important signal, not least for the citizens of Austria.
I would particularly highlight the Commission's intention only to have recourse in future to scientists whose independence is guaranteed. Another welcome reform is the checks introduced between this stage and legislation. We are pleased to see that the European Parliament, as the representative of our citizens, is gaining increased codecision in matters of health, consumer protection and agriculture, and also that at the Intergovernmental Conference, Article 129 will be amended so that our citizens' health will take priority over all other interests. It may be that today we have seen a turning-point in the relations between the European Parliament and the Commission. Perhaps these can now be placed on a new footing, after the salutary shock provided by the BSE crisis.
Like the chairman of the PSE Group, Mrs Green, we too are ready to put our trust in the Commission for the time being, but we shall remain vigilant in the interest of our citizens.
Mr President, the development of the European Union will depend on whether its citizens espouse the idea of European integration because they feel that their interests are being represented. A policy which gives priority to business over people and which puts the functioning of the market above public health is letting down the citizens of Europe and thereby ultimately calling into question what it professed to support.
Mr Santer, you have spoken of a health union today and announced many changes. But surely these changes, or at least some of them, would have been possible at the start of your Commission's term of office?
Was a crisis such as BSE really necessary to prompt you to act and introduce reforms?
The report of the Committee of Inquiry, for which I am extremely grateful to Mr Medina, has identified omissions, errors and shortcomings and - just as importantly - made proposals for the future: reforms which are necessary to protect public health, to restore the confidence of our citizens and to allow for democratic controls. However, that means giving responsibility for food issues to the Commissioner who deals with consumer protection, together with all the necessary resources! It means using Article 100a as the legal basis for all the legislation on food! It means having public access to the reasons behind decisions, with transparency in the scientific committees and advisory bodies, and in the allocation of studies and the organization of seminars. It means creating a European equivalent of the US Food and Drug Agency, with all the independence that is required.
I therefore expect that the green paper on the future of food - which was announced a year ago, and to which several of my colleagues have referred - will contain these necessary reforms, since otherwise there is no point in discussing it. I now expect that action will be taken quickly, and that the Intergovernmental Conference will be used to discuss with the Member States the necessary reforms of the institutions. For this reason, I am opposed to a censure motion at the present time. If heads are made to roll, it does not mean that reforms can actually take place, but without these reforms - which have been announced, and which I hope will not remain simply announcements, and Parliament will be monitoring this very closely - there can be no further development of the European Union. But surely that is what we all ultimately wish to see!
Mr President, as we near the end of the debate, I should like to say that, on the whole, we have had a discussion which has taken due account of the seriousness of the crisis, and of the results of the Committee of Inquiry. If the cow is sick in the head, Mr Santer, you will not persuade anyone that the meat may be good to eat, even if that were to be the case.
The fact has simply been underestimated that in matters of food - and they deal with it every day - the citizens of Europe are extremely sensitive in their reactions, sometimes even hypersensitive, and react much more strongly than in many other areas where the risks to health could well be greater.
Firstly, Mr Santer - and I very much welcome the fact - you have already adopted a number of absolutely essential reforms and, secondly, you have made some important announcements. I see that as extremely positive. I would also point out that, after a great deal of toing and froing, there has been some movement on the part of the Commission both as regards the question of the ban on avopacin and the assessment of limit values for baby food. These are what one might call side-effects of the inquiry into BSE, and we take a positive view of them. But I am also bound to say, Mr Santer, that there is of course a certain discrepancy in terms of the acknowledgement of mistakes which we have identified and the multitude of announcements.
I would make it very clear: we could have saved ourselves two months of work in the Committee of Inquiry if we had been given the whole truth in September in the initial answers on gelatine, in that phoney debate. Likewise, we could have reached better conclusions in our work if we had not been given a cover-up answer on the absence of checks in the period 1990 to 1994. We could have saved a very great deal of time. And this continues to justify the criticism of the way in which some findings were dealt with which we uncovered.
However, that is why it is so important - and I am finishing, Mr President - firstly that we in Parliament do not release ourselves from the obligation, having achieved this common ground, to now also take things forward together; and, secondly, that we do not release the Commission from its special duty of care, on the basis of paragraph 7 of the joint motion for a resolution.
Mr President, as I listened carefully to Mr Santer the following scene came into my mind: a ship, caught up in a great storm, is in danger of drifting on to rocks and breaking up, and the captain, instead of sending out an SOS to try to save the situation, sits in his cabin writing in the ship's log the provisions that he intends to buy in the port, assuming that he arrives there...
The arguments put to us here today by Mr Santer concerning the political responsibilities of the present Commission as regards the gelatin issue are the ones that he put to us at his previous appearance here before Christmas, when he failed to convince any of the members of the Committee of Inquiry which has since unanimously pointed the finger of blame at the Commission. I cannot understand why he did not propose today one of the measures that the committee recommends, namely the rescinding of the decision on gelatin. It is not because of the Commission that the decision has not been given practical effect, but because the United Kingdom government has not requested an export licence - and I point that out in order to acquaint this House with the true facts.
The Commission has referred to changes in its working practices, but there has been no mention of the counterarguments of the commissioners who disagree with the changes, and nothing has been said about which changes are to be made at Directorate-General V1. We agree that appropriations and money are required for the investigation not just of BSE but also of new diseases. We understand the situation. Having violated nature in the name of economic growth, we are being faced every day with new problems and new, unknown, diseases, and those diseases have to be investigated as well, of course.
In the course of our own investigations something else quite deplorable took me by surprise: the 15 Member States are equal under the Treaty, but we noted that some are more equal than others. One such is the United Kingdom: effectively it rejected Community controls, and the Commission acquiesced in that situation. Yet at a time when BSE was wiping out the herds of the United Kingdom, 34 of the 40 inspectors - and be reminded of the Commission's claim that it is short of inspectors - spent a long time in Greece. Why were they there? They were investigating swine fever. And quite rightly so, but it did not need so many of them because the presence of the disease in Greece and Germany had already been notified and a general ban had been imposed on meat from all of the regions from the very outset.
A month ago, Mr President, in Strasbourg, I met the mother of a young British man, aged 19, who had died from Creutzfeldt-Jakob disease. With great dignity, she said to us: ' I cannot get justice from the government of the United Kingdom, and I just want your Parliament to tell me who is to blame.'
I believe that Mr Medina Ortega's report, this splendid report, gives the answer. The material that we gathered with such difficulty under the guidance of the committee chairman, Mr Böge, is, I think, material that can be used by any interested party for the attribution of criminal and civil responsibility, since we ourselves do not have that competence.
Mr President I want to put on record one part of the United Kingdom that has been seriously wronged in all of this awful mess that we are in, and that is Northern Ireland.
No part of this Community has a traceable system like the system in Northern Ireland. No part of this Community has a better health record and no part of this Community has done everything in its power to conform to what this Commission has said. Yet we find that part of the United Kingdom is sinned against not only by the British Government, but also by this Community. I hope that this Community will take note of what I have said.
I have said it to the Commissioner - and the Commissioner agreed with Mr John Hume and myself and Mr Nicholson - that we were streets ahead of other parts of the Community as far as animal health is concerned. I hope that this great wrong which has been done to Northern Ireland will be put right.
Thank you, Mr Paisley. Ladies and gentlemen, with Mr Paisley's speech, we have come to the end of the list of speakers, and I am informed that the Commission now wishes to speak. Mr Fischler will speak first, then Mrs Bonino, and lastly President Santer.
I therefore give the floor to Mr Fischler.
Ladies and gentlemen, we have reached the end of this debate, which for me has had four distinguishing features: it has been a very clear debate, a very constructive one for long periods - I would even say the most intellectual debate I have experienced since I began attending Parliament - and an extremely exciting debate.
President Santer has set out the Commission's policy very clearly, and there is no need for me to repeat all of that here. At the same time, this policy provides the answer to most of the questions which have been raised. I too will try to state my views clearly and concisely on a number of points.
Mr Martens put two questions to me. Firstly, there was the decision on gelatine. Mr Böge himself said in his speech that there had been a phoney debate on this issue. I can only agree with him there, because not an ounce of British gelatine has left or will leave the United Kingdom without every possible guarantee of safety. As I have already explained to the House, the decision on gelatine has been put on ice. The Commission based its decision on the opinion of the Scientific Veterinary Committee, which enlarged on the scientific knowledge available at the time. In the meantime, however, the state of knowledge has changed. Therefore, until all the new questions which have arisen have been clarified, the de facto export ban remains in place.
The second question was the provision of information to the Committee of Inquiry. Mr Santer has referred to the instructions which I gave. I do not think any further comment is needed on my part. However, Mr Böge also drew attention to the key point here today, which is that we should learn lessons for the future from this debate - all of us! I entirely agree with that in substance, and I would even stress that much more is at issue here than just the question of BSE.
For some years now - not least in my previous activities - I have been pursuing a new concept, a new approach to agriculture policy which I have to say has not always met with unqualified approval. Let me mention some of the principles which I regard as crucial for the future. Firstly, in my policy I am building on the alliance between the consumer and the farmer. Secondly, I think we must all recognize that quality is more important than quantity! Thirdly, protecting health and the environment must be our constant concern. What do I mean by that? Today, the consumer has a right to expect that, from the barn or the field to the table, continuous checks and quality assurance are guaranteed. It is also a question of farmers embracing the principle of sustainability, which includes animal protection and keeping livestock in an appropriate way.
These are not merely statements and announcements, ladies and gentlemen. I have also launched a series of practical measures. I would remind you of the hormone conference, of the conference in Cork, of the extension of the organic farming regulation to animal products, of my initiative to simplify all the veterinary legislation, and of the ban on veal crates. I am pleased to say that several of these proposals were also received favourably by Parliament, and I am counting on further cooperation in the future, as has indeed been called for.
I have a further comment in this context on BSE. I should like to point out that some important initiatives have also been taken here by the Commission. I would remind the House that before the crisis was discussed in March last year, the so-called Weissmann Group was set up by me to devise a new research programme for this entire sector. And I would remind you that it was the Commission which introduced the export ban in March. It was the Commission too which proposed the packages of measures which the United Kingdom has to implement, and a proposal is also now before Parliament for improved animal marking and better labelling of meat products. I do agree with one thing, however: we need much more transparency. I believe that here too our model, for example the way in which we organized the hormone conference, has been a pointer for how to deal with such questions publicly in the future.
A reform of the advisory committees for agriculture is now imminent, and controls in the health sector have also been proposed, as Mr Santer mentioned.
I believe that the Commission and Parliament need to chart this new course in agriculture policy together. One thing must be clear: to do this, we first need the expression of confidence which you have given us today and, for my part at least, I shall do all in my power to do that justice.
Mr President, ladies and gentlemen, I shall be quite brief at the end of this debate, since today I mainly wish to let you know my feelings, which are that there are no miracle solutions, and we must all be aware of that. However, on the part of the Commission there is a firm political commitment, a wish for transparency and good will.
The challenge which the Commission and Parliament must take up is enormous: we have to invent a European model of public health monitoring and protection. It is indeed a challenge, because no such model currently exists. We must all display a spirit of inventiveness and responsibility.
According to my initial understanding of this dossier, we have no more than an embryonic capacity for inspection and control. I wonder, for example, if there is not a need to revise the inspections mandate. I am also wondering about the legislative process, since it must result in overall coherence: it is not enough just to transfer the departments of DG VI to DG XXIV.
There are enormous problems to resolve, therefore. We must get the mix right: we have the ingredients, let us first see if we have enough of them, and then let us turn them into policy - and that will be no easy matter. Nevertheless, an initial set of measures have been adopted at administrative level. And, as President Santer rightly said, this is only a first step.
For the rest, we have sketched the broad outlines. We still have to flesh out our proposals and give ourselves the means to implement them - and that is also a challenge. We have launched an internal audit to determine the scale of the resources needed. I wish to say that I am entirely prepared to have an initial meeting with you towards the middle of March, as soon as the audit has been completed, that is. I have no illusions: three weeks from now, my ideas will not be perfectly clear - quite the opposite. That is why I wish to seek your views on the health monitoring policy that we must put in place. Then I intend to come back to Parliament in April - before presenting the official communication which Mr Santer referred to - so that we can define together a model that will enable us to rise to the challenges.
Furthermore, it is not only the BSE affair that is at issue: there are a number of other dossiers - to which you have referred - which are receiving our full attention, not to say giving us cause for concern. There is a legislative problem, ranging from the green paper proposals to the question of product liability - but I shall not list everything. You are well aware of the dossier's complexity. We must summon up all our energy, capacity for invention and sense of responsibility. Many of you have experience in this field. I consider it my duty to drawn on everyone's experience, whether at the level of consumer associations or ministries - as you will already have observed. Moreover, in my hearing before Parliament two years ago, I was questioned on my responsibilities, but I did not have these responsibilities at the time. It would therefore be wise for us to agree on an appropriate model of health monitoring and protection for our fellow citizens.
As I said at the beginning of my speech, there are no miracle or overnight solutions, and we must all be aware of that. We need resources: if we wish to implement policies, we must provide ourselves with the necessary means. And I am counting on your support in this, because as Mr Böge rightly said, we have a natural alliance. We still have to make that alliance bear fruit. Thank you, and, if I understand things correctly, we shall be seeing each other again before long.
Mr President, ladies and gentlemen, I have listened very carefully to the numerous speakers in this important debate. Commissioners Fischler and Bonino have responded to a number of observations and let you know their feelings at this stage.
I do not wish to reopen this debate, which has been extremely dense, but constructive. I should like to say firstly that you, the Members of the European Parliament, have done your job by presenting and debating the report of the Committee of Inquiry. And I am able to say with confidence that the Commission will continue to do its job, in the interest of Europe's citizens.
Like you, I would have wished the Council - which, as an institution, is equally involved in this affair - to take part in this debate. Over and above its political differences, Parliament as a whole is concerned to ensure that, from now on, considerations of human health are taken more into account in the framing of Community policies. I share that concern. I said so earlier, and I indicated the practical measures to be taken in my speech.
As for the Commission, in the light of the committee's conclusions, it will do everything it considers necessary, in accordance with its institutional prerogatives and its sense of the general European interest. And I hope that others - for example the European Parliament - will have the courage to break certain taboos when we come to discuss food policy and the future of the CAP.
Mr President, I said in my speech that I wished to assume the responsibility of the College of Commissioners - and I take that word seriously. I must say to you, in all honesty, that that is what I have been doing at the head of the Commission for the last two years. All the measures we have taken since the British Government's announcement of new scientific data last March have been guided by that principle. There was the decision to introduce a total embargo immediately, despite the vigorous protests of the British Government. And that embargo is still in force. There was the decision in principle to lift conditionally the embargo on certain derived products, which was taken on the basis of the scientific data available to the Commission at the time. I would stress, moreover, that that decision was not implemented in practice, for the reasons that Mr Fischler has just given. And, lastly, there was the proposal for a framework agreement, which was adopted by consensus at the Florence summit. That agreement lays down extremely strict rules for examining any request for the lifting of the embargo, partial or otherwise.
In conclusion, I wish to reiterate - as Mrs Bonino has just done - the Commission's commitment to cooperating with Parliament, with due regard for our respective competences. Similarly, I welcome the offer of cooperation that Parliament has made. That is how I interpret the report presented and debated this afternoon. As Mrs Bonino just said, the Commission is prepared to keep Parliament regularly informed of the progress of its work.
May some good come from this disaster, and may Europe become a better place to live for its citizens: that, ladies and gentlemen, is my most fervent wish.
Thank you, Mr Santer. Ladies and gentlemen, with Mr Santer's speech, the joint debate on the BSE crisis is closed. The vote on the Medina Ortega report and the eight motions for resolutions will take place tomorrow at 12 noon. The vote on the motion of censure will take place on Thursday at 3 p.m.
(The sitting was suspended at 7.40 p.m. and resumed at 9 p.m.)
Question Time (Commission)
The next item is Question Time to the Commission (B4-0001/97).
Question No 44 by Gary Titley (H-0014/97)
Subject: Failure of Member States to recognize each others' academic and professional qualifications
A constituent of mine, a highly qualified Modern Languages teacher married to a Frenchman, has found that her qualifications are not recognized by the French authorities. She has consequently not been able to find appropriate work teaching languages in French schools. What action is the Commission taking to ensure mutual recognition of language teaching qualifications? What comments does the Commissioner have on the French authorities' approach?
The Commission is aware of the matter raised by the honourable member. The Commission's services have received numerous complaints about the problems encountered in France by teachers coming from other Member States.
As far as teachers are concerned, in fact, the applicable directive is 89/48/EEC, which relates to a general system for the recognition of higher education diplomas gained as a result of professional training courses lasting a minimum of three years. The basic principle of that directive is that the host Member State must permit a Community citizen to carry on a profession within its territory even if he is not in possession of the national diploma required for that purpose, provided that he is in possession of the diploma required in a different Member State in order to embark upon or carry on the same profession.
This recognition confers upon the migrant worker the right to embark upon or carry on the profession in question on the same conditions as a holder of the national diploma. When the appointment of teachers takes place by means of a competitive examination - as is the case in France where public education is concerned - recognition authorizes migrants to participate in the competition, though without offering any guarantee that they will be successful. The French authorities can, furthermore, require migrant teachers to undergo a probationary period on the same conditions as French citizens. They may not, however, require Community citizens who are already teaching in another Member State to take the French training course in order to earn the diploma required in France.
That is the background, and the conclusion drawn from that background, given the circumstances, is that the Commission has instituted proceedings for infringement against France, pursuant to Article 169 of the Treaty, with regard to its failure to apply to teachers the Community rules on the reciprocal recognition of diplomas.
I am delighted to hear that the Commission is taking action on this matter because the constituent of mine who I referred to has a first-class degree at an English university in French and German, is a fully qualified teacher in the United Kingdom and has a Master of Arts in German. Her mistake was to marry a Frenchman and go and live in France where she has been refused employment as a teacher despite having considerable experience of teaching. In fact, the only employment she can get is with French private schools as an animatrice , which is a very low grade of occupation.
So dire has the situation become that this lady is now proposing to return with her baby to the United Kingdom to find work, leaving her husband in France, and intends only joining him during the school holidays. Forty years of integration have ended up with a divided family despite all the fine words about mutual recognition of qualifications.
I can therefore only urge the Commission to take the most effective and rapid action. Forty years after the Treaty of Rome it is not good enough that we are dividing families in this way.
I should just like to stress again, after the remarks by the Member of Parliament, that the Commission is making use of the measures provided for by the Treaty. There are currently two infringement procedures under Article 169 of the Treaty and, if necessary, the Commission would not hesitate to bring the matter before the Court of Justice.
Mr President, I too was very pleased with the Commissioner's answer. On a slightly broader point, I wonder if he could say what progress, if any, has been made in bringing professional bodies in other areas together to persuade them to recognize qualifications in each of the Member States.
In particular, there seems to be a problem with university degrees. Professional bodies, say in the United Kingdom, recognize that a degree in law from a British university goes some way to meeting the professional qualifications for a lawyer but not necessarily a degree in law from a French university. Perhaps law is not the best example because of the different legal systems. But it might be the same in architecture or any other profession. Clearly if the same rights of accreditation are not universal throughout the European Union, this does amount to a restriction on the mobility of labour and harms the single market.
Yes, this is a very general and important question. I will provide a general answer by saying that this is indeed a key aspect of free movement of people and of effective citizenship in the Union. We are addressing this sort of problem by combining three facets of action: information, enforcement and finding out whether further legislative action is needed. Regarding information, you all know the Citizens First programme through which we convey to our citizens effective information on how to work in another Member State of the European Union. This is useful because it provides citizens with this information, and provides useful feedback about the obstacles they actually encounter.
Regarding infringements, I just mentioned one case vis-à-vis one Member State.
Finally, the third aspect of our action is finding out whether any further legislative action is needed. May I remind Members of Parliament that the free movement of people falls within the remit of the high-level group shared by Mrs Simone Veil. Through her help and the help of her colleagues we are finding out whether any further legislative action may be required in this field.
Question No 45 by Per Stenmarck (H-0044/97)
Subject: Tax-free sales in the EU
In Written Question E-3061/96, I argued that an impact assessment should be carried out before tax-free sales are abolished on ferries operating between EU Member States. I asked the Commission whether it was prepared to carry out an analysis of various aspects.
The answer given by Commissioner Monti (20 January 1997) indicates that tax-free sales will be abolished on 30 June 1999. No study of the impact this will have on employment, export industries, the price of goods and tourism would be carried out.
Those responsible for taking decisions must spend as much time as possible seeking answers to questions concerning the possible impact of their decisions before actually taking those decisions.
What impact will the abolition of tax-free sales with effect from 30 June 1999 have in the areas referred to above?
This is a recurring theme, and an important one. The Commission can only confirm its answer to the honourable Member's written question E-3061/96. The Commission has to comply with the Council decision abolishing - from 30 June 1999 - duty-free sales within the Union.
The Commission does not consider it appropriate to undertake a study of this matter. In any case, the Commission regrets that, hitherto, the sector of activity concerned has not taken advantage of the lengthy period available to it to prepare a strategy for adjusting to the abolition of the tax advantage deriving from these sales, even though five years have passed since this decision was adopted.
I may add that the Commission is convinced that, since a study is not necessary, the mere fact of announcing it would send a distorted and inappropriate signal to the industry concerned, which could further delay the adjustments required for that industry to adapt to the decision adopted so many years ago and due to take effect on 30 June 1999.
Commissioner, I have asked this question and a number of other questions on the same subject in order to ascertain whether we are living up to what we say, and whether we are prepared to accept the logical conclusions of those things we continuously maintain are so important. When tax free shopping is abolished, there will be consequences, there is no point in closing our eyes to this. Despite this, we have not undertaken any form of analysis worthy of such a name before taking a decision on the matter. This is why I am asking that we do this now before the decision comes into force and I think that we should postpone bringing the legislation into force pending this analysis. We must surely be aware of what we are doing before we do it.
A number of EU Member States have carried out their own analysis of what is likely to happen. If we weigh it all up together, we are talking about a reduction in income of perhaps 4 million ECUs and approximately 100 000 jobs throughout the EU will disappear. Even if this figure is an exaggeration, half that figure would still be disastrous, particularly as we are striving to reduce unemployment not increase it. The question is: Are we prepared to accept these consequences while continuing to maintain elsewhere that we are doing all we can to reduce unemployment?
I must make it clear to the honourable Member that the decision under discussion is a binding decision, that all the facts relevant for the purposes of taking an informed decision were taken into account at the time, that the existence of intra-community duty-free goods was considered incompatible in principle with a single market, and that, as often happens in economic affairs, while the existence of the duty-free system offers advantages for some there are very serious disadvantages for others: for example, the general retail trade is certainly damaged by the existence of duty-free sales in certain locations. The duty-free system, for example, distorts competition between modes of transport, and so on. All these are considerations which were duly taken into account at the time the decisions were taken. What must be borne in mind is that an unusually long period of adjustment was in fact allowed, which can best be put to use not by conducting and repeating studies of a familiar situation but by the operators concerned working out the necessary adaptations and adjustments which will be required by the new situation, a situation that was announced some while ago.
Mr President, I have a further question concerning the same subject so I am attaching it to Mr Stenmark's question. I agree with the Commissioner that this is a matter of principle for the free internal market. If we follow principles, then tax free shopping must be abolished and not continue to be part of the internal market. But sometimes reality is in conflict with principles. Then the question is whether we should stick to our principles or adapt to reality as it stands.
As it happens the Swedish Maritime Authorities have carried out a study which I have here in my hand. It shows that a large number of jobs will disappear in Sweden in those areas dependent on shipping. What am I to say, as someone who comes from a port area and who is continuously fighting for employment in Europe and telling my people that the European Union is also active in this area, what am I to say to those who work in the ports if we abolish tax free shopping? They will not believe a word I say about tackling unemployment. In this case I think that we should put aside our principles in favour of reality, in other words, we must accept that employment is the key issue at present for the European Union.
As you know, the great undertaking of constructing the single market has one primary aim: making the European economy more competitive and so benefiting employment. The reality to which my attention is drawn is a reality in which, today, certain jobs in specific sectors are certainly assisted by the existence of duty-free. But we have to remember that those jobs have to be set off against the non-existent jobs in other sectors, in other modes of transport, in commerce at large, by which I mean the retail sector, outside the duty-free industry. So it is precisely the need to have a workable single European market that obliges us to eliminate these distortions that make it less efficient, among which I must certainly include the distortion represented by duty-free sales.
I would also like to point out that, in the case of airports for example, duty-free sales would certainly not be abolished on extra-community flights, and I must emphasize that one of the advantages of the shops and stores that exist at airports, quite apart from the tax advantage, is that they are able to appeal to a public which has time to spare while waiting for a flight and would undoubtedly make purchases even irrespective of the abolition of the tax advantage.
Firstly, I would like to say that I am not a particularly strong supporter of tax free shopping per se, but I am quite concerned about the consequences of abolishing it.
To cite a concrete example: many ferry lines cross the Baltic Sea. All the shipping companies have problems with profitability and tax free shopping represents a relatively large proportion of the income for these companies. North of Stockholm, there is only line operating all year round between Sweden and Finland, the line between Umeå and Vasa. It is very doubtful if this line will even survive if tax free shopping is abolished. This would break up the close cooperation between these regions which are in otherwise receiving support from the EU via Interreg, support which is particularly allocated to cooperation on lines of communication. It also means that trucks will have to travel hundreds or perhaps thousands of kilometres further.
Will the Commission be introducing special measures to ensure that important lines of communication, which are already supported by the EU, will survive the abolition of tax free shopping if there are particular reasons to do so?
This argument is often put forward, namely that tax-free sales constitute a source of funding for transport infrastructures, or for certain forms of transport, in particular through the fees - often quite high - which the operators of sales outlets have to pay in order to pursue their activities within these infrastructures - airports especially, but also others.
As regards tax-free sales on board ferries, for example, there is no doubt that these represent a not inconsiderable part of shipping companies' revenue, enabling them to offset their running costs and even to maintain unprofitable routes. Tax-free sales could therefore be regarded as operating subsidies in the transport sector.
The Commission takes the view that if a subsidy is to be provided by the Community in this area, then specific solutions should be sought which are separate from indirect taxation mechanisms. We are all, I think, in favour of transparency. If state aid is deemed necessary, it should be requested, evaluated and, if appropriate, authorized as state aid - and not take place in a disguised way, through taxation, in contravention of the principles of the single market.
I will allow Mr Watt to speak, despite the stipulation in the Rules of Procedure that only two persons may put supplementary questions. Mr Watt, you should know that the Rules of Procedure state that only one or two other Members are entitled to put supplementaries in addition to the author of the question.
The Commissioner referred to the disadvantages of duty-free and he cited a number of areas where be believed there was a negative impact on, for example, the retail sector and the transport sector.
Would the Commissioner make available to this Parliament the studies that back up these assertions?
I made a number of assertions which are based on a number of elements from several sources accumulated over time. I confirm that the Commission has no intention of making any further study. This was, on the other hand, also the position which emerged from recent consideration of this matter at the ECOFIN Council.
Question No 47, by Mrs Kirsten Jensen, is not called, as the subject is on the agenda for the partsession and will be debated on Friday.
As the authors are not present, Questions Nos 46, 47 and 48 lapse.
Mr President, I should like to consult you on a point of order. Is it possible to take over another Member's question. No?
Very well.
Question No 49 by Mark Watts (H-1041/96)
Subject: Channel Tunnel safety
The Commission will be aware of the serious fire in the Channel Tunnel on 19 November 1996.
What action, under Article 75(1)(c) of the Treaty, 'measures to improve transport safety', has the Commission taken with regard to the Channel Tunnel?
What representations has the Commission made to the UK and French governments concerning safety in the Channel Tunnel, and has any reference been made to the design of the freight wagons?
Is the Commission concerned that the UK Government refuses to release safety reports on the Channel Tunnel, and will the Council make representations to release this evidence?
Will the Commission make a statement on the fire in the Channel Tunnel?
As the honourable Member may recall, I said during the Committee on Transport and Tourism meeting on 18 December that the Commission attaches the greatest importance to maintaining the very highest level of safety that is usual in rail transport. Clearly safety is a major objective of the common transport policy and it is essential that all forms of rail transport, including the channel tunnel, are at least as safe as conventional rail.
At present the Commission is not aware that there is any evidence to show that relevant Community legislation has been called into question by the accident in the tunnel. When the results of various investigations become available the issue of Community action might then need to be considered.
Inquiries into accidents which occur during railway operation are, as I think the honourable Member may know, strictly within the legal competence of Member States. I can, however, inform the House that the recently approved directive on the carriage of dangerous goods by rail specifically allows for higher than normal safety standards in the channel tunnel. The design of freight wagons is however not a matter for the Commission.
Finally, the Commission is not aware that the United Kingdom has refused to supply information as suggested by the honourable Member. I am familiar with the honourable Member's very close and very active interest in all matters relating to the channel tunnel and I will certainly keep him informed of any developments which will be relevant to him.
I would like to thank the Commissioner for his comprehensive reply. I understand that he has done his utmost within his competence as Commissioner to thoroughly oversee this matter where it falls under his responsibility. But I am sure he would understand my concern when he says he will comment when reports become available. We are seriously concerned that, for example, the French inquiry report will not be published or made available to the public and indeed, the deliberations of the channel tunnel safety authority will, not necessarily be made fully available, in particular all the background papers that related to the approval of the semiopen wagons which played a key role in causing and spreading the fire.
Could the Commissioner not join with me in pleading with the British Government to open the books in this case and allow the public to judge for themselves whether or not the channel tunnel is safe? That means publishing all the documents relating to the channel tunnel safety authority. Without those, I would submit that we are not able to judge whether or not the tunnel is safe.
Mr President, I am grateful to the honourable gentleman. I think that the history of inquiry reports into major incidents of the kind that took place in the channel tunnel demonstrates that all authorities, as well as the general public and operators, have the greatest possible vested interest in the maximum openness. It is the one means that guarantees not only that lessons are learned but that lessons are seen to be learned.
As the author is not present, Question No 50 lapses.
Question No 51 by Nuala Ahern (H-0023/97)
Subject: Safety of coastal communities from radioactive shipments
At the time of the first shipment of highly radioactive vitrified nuclear waste from France to Japan in 1995, shipment took place without disclosure of information concerning the route. On arrival it was discovered that one of the canisters had corroded and was leaking radiation.
With regard to the present shipment of highly radioactive vitrified nuclear waste that left France in January 97, what responsibility does a Member State (e.g. France) have to inform the Commission of the route that is being taken and has France so informed the Commission, and what measures has the Commission taken to inform and safeguard the coastal communities en route in the event of an emergency on board the ship, the Pacific Teal?
Within the European Union information to Member States and the Commission on the shipment of radioactive waste is ensured through the following two provisions: first, Council Directive 92/3 relates to the supervision and control of shipments of radioactive between Member States and into and out of the Community. It lays down a procedure for ensuring that shipments of radioactive waste take place only after all the states involved have given prior informed consent. Standard forms and documents for the application of this directive were established by a Commission decision in October 1993. Information to the Commission is ensured through reports on the implementation of the directive, which have to be submitted every two years by the Member States.
Second, the information on transport by sea of radioactive materials, including radioactive waste, is also covered by Directive 93/75. This directive obliges the operators and masters of vessels carrying dangerous or polluting goods to provide the competent authorities of the Member State of destination or of departure with detailed information about the ship's intended route and cargo. The Commission does not receive direct information about individual shipments of radioactive material, nor does the Commission have the task of informing coastal states in case of an emergency on board. The provision of such information is, however, an obligation for the Member State concerned under the directive.
Thank you for your reply, Commissioner, which was quite explicit. I understand that the Australian Government has been informed of this particular shipment. Could you confirm or deny that specifically? If that is so - and your reply appears to indicate that Member States of the European Union would have prior information and give consent to shipments along their coastal highways and byways - then can you confirm that in the case of shipments along the Channel, the Bay of Biscay, the Irish Sea, the North Sea and the Atlantic coast of the European Union, all the Member States would have been informed of such shipments and would have consented to them? Could you confirm that specifically?
I am grateful to the honourable Member. If she has particular information relating to Australia, I would be very happy if she were to write to me explicitly about it. Whilst clearly we do not have competence in this area, we certainly maintain interest. That would be supplemented by any information she can provide.
On the whole question of transit shipping, a proposal for a Council directive setting up a European ship reporting system - so-called Eurorep - was adopted by the Commission in December 1993. It aims at extending the notification requirements of Directive 93/75 to all vessels carrying dangerous and polluting goods which are in transit off the European coast and bound for a country outside the European Union. However, in the absence of a political agreement in Council on the Commission's text, Eurorep is still on the table before the Council. The imminent ratification by the Community of the United Nations Convention on the Law of the Sea gives a stronger legal basis to our proposal with regard to international law and hopefully that will allow a re-opening of the discussions within the Community on the proposal. I look forward to hearing further from the honourable Member.
I should just like to say to Commissioner Kinnock that I will certainly write to him specifically about the Australian information. But can he tell me whether the Member States along the route have actually given permission for this transit? It sounds from his answer that they should have. Have they actually done so? Can he tell us that?
I will investigate that precise question and provide the honourable Member with the precise answer.
Question No 52 by Florus Wijsenbeek (H-0030/97)
Subject: Aid to a Walloon transport undertaking
Does the Commission consider it consistent with the objectives pursued as regards both combined transport and equal conditions of competition for the Walloon government to grant aid amounting to Bfrs 200 million to the TTS (Bierset) road transport undertaking for the purchase of oversized rolling stock for the transport of motor-vehicle parts from Germany?
The Commission services first request the Member States concerned to supply full details of the aid within fifteen working days. If there is no answer or if the answer is incomplete, the Member State is again asked to give detailed information within another fifteen working days and is warned at that point by the Commission that the Commission has the power to issue an injunction.
On the basis of the full information provided in the answer the Commission may decide to raise no objection to the aid or it may decide to raise no objection to the aid or it may decide to open proceedings under Article 93(2) because of doubts or because of lack of information. If the Member State has ignored the request for information, the Commission may issue an injunction to obtain the information. The injunction may also order the Member State to suspend payment of the aid pending the outcome of the investigation or the injunction can require the Member State to supply the information needed by the Commission to take a decision on the case.
That was the best non-answer I have ever received from the Commission. The procedures are well known to me. I brought this matter to the Commission's attention especially and gave the information needed on what has happened because I would like the Commission to take a position and to tell us, as Members of Parliament, if it agrees with this kind of state subsidy or not. If it does not it should take immediate measures. So I would like to have the Commissioner's view on whether or not he deems this kind of support to be valid.
The Commission was not aware of the existence of such financing but it sent a request for information to the Belgian authorities in order to establish whether there could be an unnotified state aid. It is difficult to accept that in providing a full and factual answer on the whole procedure of state aids, the Commission should be accused of providing non-answers. Accurate, truthful information is accurate truthful information.
Question No 53 by Sören Wibe (H-0043/97)
Subject: Construction of the Bothnia line in northern Sweden
The Swedish government recently decided to build a new railway, the first stage of which is to run from Sundsvall to Umeå. The railway will improve access to northern Sweden and in future provide a link between northern Sweden and northern Finland. In the long term, a link is also planned into the Murmansk region.
Might Sweden be eligible for EU support for the construction of this railway and, if so, from which part of the EU budget could such support be sought?
The Bothnia line is not presently included in the trans-European transport network and its inclusion was not requested by Parliament or by the Council during the procedure for the adoption of the trans-European network guidelines. As it is not considered as a project of common interest within the terms of the legislation it cannot benefit from financial support under the trans-European networks budget. Furthermore, as regional funds covering this area do not include transport infrastructure and the funds available bear no relation to the likely cost of the project, they cannot be used to co-finance the project either.
I would like to thank the Commissioner for his answer even if it was rather negative. This concerns a railway line which lies a long way from here, perhaps 2 000 kilometres or more. It is however an extremely important line for the region involved, particularly for the transport of goods. I do not understand the Commissioner when he says that this has nothing to do with our common interest. This is a line which will quite obviously be used to link Northern Sweden and Northern Finland, and also North Western Russia at a later date, with the other European railway networks. The fact that it is not included in current plans is simply because the decision to build it was only taken quite recently.
My next obvious question to Mr. Kinnock is whether it is totally out of the question to include this extremely important line ex post facto in the Transeuropean Railway Network.
I am grateful to the honourable Member. Firstly, the idea of including the Bothnia line in the transEuropean networks is not - to use Mr Wibe's phrase - ruled out, simply because there has to be a revision of the guidelines in 1999. I would also point out to him that in order for any project to be considered for inclusion in the trans-European network, and therefore liable to be supported from the budget, it has to have the support or nomination of a Member State government.
If the Bothnia line is not in the trans-European network proposal, it is firstly because it has not been nominated by a Member State, secondly because it was not included at the point of its parliamentary consideration and thirdly because on further consideration the Council did not include it. If there is a proposition from the Swedish Government and if the proper procedures are followed it is possible that the line could be included. But that is entirely up to the initiative of the Member State.
Question No 54 by Hans Lindqvist (H-0047/97)
Subject: Scandinavian Express Loop
The prospects for improving links between a number of Swedish and Norwegian towns and cities by rail are currently being discussed in Sweden and Norway. The project, provisionally named the Scandinavian Express Loop, will establish a Stockholm-Östersund-Trondheim-Oslo-Stockholm rail loop. It also incorporates the Atlantbanan line, which was the subject of earlier discussions. The lines already exist but require upgrading to take express trains. What prospects does the Commission see for EU financial support being made available for this project?
The Atlantbanan line is included in Annex I of the Decision on Community guidelines for the development of the trans-European transport network as a project of common interest. The southern section of the line is also included, as the honourable Member will know, in the Nordic Triangle, which is one of the fourteen priority projects endorsed at the Essen European Council and in the legal decision that has been presented to and accepted by this Parliament.
The line is one of the components of the ambitious project called the Scandinavian Express Loop. As a project of common interest, the Swedish part of the line could benefit from Community financial support under the TEN budget line but as yet the national authorities concerned have not requested any Community contribution.
On the basis of the information available, it does not appear that other Community funds could be used for funding this project. It seems indeed that the Swedish part of the line is going to be totally financed by the national railway infrastructure authority, the Banverket .
Thank you for your response, it was not as bad as I thought. It means that the planning process which is already underway between Sweden and Norway can continue, which perhaps would not otherwise have been the case. Irrespective of this, it is important that the line is included in that part of the planning process which allocates funds. It is a line which will go in a circle from Stockholm, to Östersund, then towards Norway across Trondheim and then to Oslo and back to Stockholm.
My next question to the Commissioner is: What else does the Swedish government have to do to further its request for sufficient funds for this line? Is it possible to approach Norway for funds, over and above the Interreg cooperation which exists between the countries and which already includes this line, to push this project forward?
I regret to say that as a result of the decision of the Norwegian people, that country is not in the European Union. Consequently there is no call we can make upon Norway so far as complementary development of infrastructure is concerned, even though I know that the good relationships between Norway and other countries does mean that there are joint attitudes in policy insofar as infrastructure is concerned. But unfortunately, as a result of the outcome of the referendum, giving positive messages to that country is not part of the Commission's function.
So far as support from the TENs funds is concerned, the step that would have to be taken, as I pointed out in an earlier answer, is for the Swedish Government to make an application. This would have to receive due consideration. But because this particular project is recognized as being one of common interest, depending upon its maturity, the chances of its getting financial support from the Community would be at least as favourable as for comparable projects.
Is there any possibility of including projects of transnational importance of this kind in the trans-European networks? If so, how should the two governments concerned act upon that?
Presumably, as I am certain Mr Wijsenbeek knows, they should act positively and collectively, because of the terms of the provisions that exist under the current legislation, because of the need for a revision in 1999, because of the fact that these projects by definition have long planning and development periods. I hope that we can embrace projects of real trans-European value more widely in a future period than we can at the present time. Consequently I hope that Member State governments will bear in mind their responsibility for making initial proposals and do so in the context of the existing legislation and the nature of the trans-European network priority projects and, indeed, the whole philosophy of the network scheme.
As the authors are not present, Questions Nos 55, 56 57 lapse.
Question No 58 by Birgitta Ahlqvist (H-0032/97)
Subject: 'Learning in the information society: action plan for a European education initiative'
This action plan (COM(96)0471) is a welcome initiative on the Commission's part, but it should nonetheless be stressed that certain important considerations are simply ignored. There is no provision for handicapped people, although the latter surely count as major beneficiaries of the information society, given that new data processing technology allows the limitations imposed by certain handicaps to be reduced or even eliminated completely.
With the end of the HELIOS programme, the Commission undertook to integrate the programme's objectives into all its policies. Would it not therefore be possible find a place (with appropriate budgetary funding) for the handicapped within the action plan in question?
The action plan for a European education initiative relates to primary and secondary education. Therefore, it includes as a target group all pupils attending schools at these levels, including handicapped children. It is clear that the new information and communications technologies, adapted for educational purposes, can make an effective contribution to the learning process for handicapped pupils, in particular those who have physical difficulties in attending school, but also those with cognitive difficulties. The implementation of the action plan is based on the use of existing programmes, such as Esprit, Telematics, Leonardo da Vinci and, above all, Socrates, within the framework of the corresponding decisions, procedures and budgets.
As regards Socrates, the European Parliament and Council decision adopting this programme provides for the special needs of the handicapped to be taken into account within its various sections. In keeping with the new Community strategy on handicaps, adopted by the Commission in its communication of 30 July 1996, and in particular its concept of mainstreaming, and in view of the Council resolution of 20 December 1996 on equality of opportunity for handicapped persons, the implementation of the action plan for a European education initiative will certainly incorporate the needs of the handicapped. This aspect will also be taken into account in the follow-up to the Green Paper on the social aspects of the information society.
I am very grateful that I am here and able to receive this answer. Mrs Ahlqvist is lying in bed with a temperature some 2 000 kilometres from here. She is very sorry that she cannot be present.
What she wanted to say on this matter is that she cannot find any measures for the handicapped in what is otherwise a good action plan for a European initiative on education. I am grateful for the response to this question. I think that Commissioner Cresson has really demonstrated a willingness to embrace the opportunities for the handicapped created by new technology. The physically handicapped will be able to improve their prospects for increased mobility on the labour market and the mentally handicapped can have a totally different form of contact with the world around them.
I hope now that, during the tendering process for this plan, we will make good use of the fact that by including these aspects early on in the purchase negotiations we can adapt this technology at reasonable cost for use by the handicapped.
Yes indeed, and what is more we encourage any progress that can be made in this field. There are computer systems for blind people, for example, which enable them to write in braille. Likewise, there are various systems for people who are unable to move; these aids to communication are becoming more and more powerful.
I am therefore absolutely convinced, as you say, that in the context of the Commission's procedures and the overall objectives of the texts to which I referred a moment ago, we shall be able to make significant and satisfactory progress towards increasing the involvement of the handicapped in information networks and knowledge systems.
Of course, there is always room for more progress, and research projects must be mounted as well. In the field of educational software, for instance, where we have a small unit which has begun work, very specific solutions can indeed be found for these different categories of people, because there is not just one form of handicap.
Question No 59 by Joan Vallvé (H-0034/97)
Subject: Implementation of the Socrates Programme
In February 1996 I asked the Commission whether Recital 11 of the Decision on the Socrates programme - on the possibility of including certain languages which, without being official EU languages, are recognized at national level and are used to a significant extent as teaching languages in universities, as is the case of Catalan - could be mentioned in the 1996 handbook for applicants to the programme. The Commission replied that the recital could be expressly mentioned in the 1997 handbook for applicants.
Has the Commission taken the necessary steps to this end, bearing in mind that this would enable the provisions of the Decision on the Socrates programme and the Reding report adopted by the EP in December 1990 on languages in the Community and the situation of Catalan to be better applied?
As regards the implementation of the Socrates programme, the Commission wishes handbooks for applicants to Community programmes to be explicit and straightforward. The present text of the 1997 Socrates handbook refers to teaching languages in the participating countries, without specifying these languages. The Commission's services are currently taking the necessary steps to ensure that - in addition to the 11 official languages of the European Union - the 1998 handbook will expressly mention other languages such as Catalan, Galician and Basque, with a view to promoting cooperation between universities.
In any event, the absence of this explicit reference up to now has not prevented the Catalonian universities from taking a very active part in the various schemes under the Socrates programme. For example, they have sent 3000 students on placements abroad, and have received the same number of students from universities in other Member States.
I am very satisfied with that reply. I am speaking French in order to make myself understood more directly. I certainly hope that your promise, namely that the 1998 handbook will make reference to what was established in recital 11 of the Socrates programme, will have a better chance of being kept than the reply which you gave me approximately a year ago, in February 1996, when you made a similar promise to me that the 1997 handbook would include that reference, whereas it does not. I hope that the matter will be taken seriously this time, and that in 1998 the handbook for applicants will expressly mention the Catalan language. This will be in keeping with Mrs Reding's resolution, which we adopted in 1990.
Yes, Mr Vallvé, I can definitely promise that the next handbook will indeed refer to the various languages I have just mentioned - Catalan in particular, but others too.
Mr President, I have two brief supplementaries to put to the Commissioner. Firstly, would it be possible for there to be a survey across all the programmes within your remit which take account of Parliament's concerns about minority languages? After all, this issue affects a very large number of people in the European Union. Catalan can hardly be called a minority language; it is one of the more widely used languages.
Secondly, we have approved the supplementary protocols to the association agreements which allow Socrates and other similar programmes to be extended to the countries of Central and Eastern Europe. I was the rapporteur on this, and I should like to ask the Commissioner to what extent the protocols have now been implemented, and with what degree of success.
What I can say is that it is difficult for me, here and now, to give you a list of the places or circumstances in which minority languages are taken into consideration. However, if you wish, I could send you such a list in writing.
As regards the extension of Socrates to the CCEE, this initiative is still in its infancy; it is being developed and satisfactory progress is being made, naturally at an appropriate pace. Many students from the CCEE are coming to our universities. Conversely, a number of students from the European Union are going to universities in the CCEE. However, we are still in the very early stages of these initiatives, which will be able to benefit to some extent from various programmes, most notably Phare.
Question No 60 by Hubert Pirker (H-0036/97)
Subject: Leonardo Programme
What measures will the Commission take to dismantle the barriers that hinder EU-wide exchanges of trainees and instructors (teachers and instructors in undertakings) within the framework of the Leonardo training and mobility programme?
As far as the Leonardo programme is concerned, there are a number of barriers - since this is your question - affecting the transnational mobility of young people and their instructors. That is why the Commission published in 1996 a Green Paper on obstacles to transnational mobility in education, training and research, with a view to provoking a wide-ranging public debate and devising courses of action to remove these barriers.
Broadly speaking, we can identify two types of barrier which are hindering placements and exchanges under the Leonardo programme. Firstly, there is the legal status of trainees and the question of the transparency and recognition of vocational diplomas. The fact that the right of residence for EU citizens in another country, without a residence permit, is currently limited to three months represents a barrier to mobility, in the sense that priority should be given to longer placements, which are of course more worthwhile and of greater value to the young people concerned. For this reason, the Commission is to make proposals with a view to improving the conditions relating to the right of residence, social security and taxation.
As for promoting the recognition of vocational diplomas throughout the Community - by implementing the 1985 Council decision on the equivalence of vocational diplomas - the lack of any real progress in this field is, to my mind, extremely worrying, and I entirely share your concerns. The Leonardo programme is helping to improve the conditions for greater transparency and the recognition of diplomas, in that transnational placements and exchanges organized under this programme must be validated and certified. Leonardo is thus fully playing its role as an innovative experiment, which will enable us to announce a specific proposal on the form of the European status of trainee.
I must confess that this problem is an extremely complex one, however: it is much more difficult for young people to move around the European Union than for goods and capital, even though Europe came into being for the sake of its citizens. Many problems are being encountered in connection with Leonardo and trainees, but also with students and, for example, unemployed youngsters who no longer receive their benefits if they go abroad; there is the barrier of low wages being paid, the problems of young people who go to another country on placement, and those of young researchers - all these are very widespread problems.
I think that Parliament should indeed lend its full support to the fact that the mobility of our citizens, and in particular of young people, is absolutely crucial for developing an awareness of European citizenship. Many obstacles are also being encountered because these problems are horizontal ones which involve several ministries within a government: employment, social affairs, sometimes home affairs, and in certain cases education. It is therefore very difficult to persuade the Member States to accept satisfactory measures.
If we wish to make the status of trainee something worthwhile, if we wish split-site training courses to become a kind of Erasmus for trainees, which is our aim, it is clear that we shall all have to pull our weight, and I am relying heavily on Parliament in this matter, which really is a crucial one in terms of an education policy for the people of Europe.
Thank you for your comments, Mrs Cresson. I see in practice the extent of the problems involved in implementing the excellent Leonardo programme. However, I think it is extremely important that every possible resource should be harnessed to allow the transfer of innovation, to facilitate mobility, further training and education for trainees, because this measure also has the potential to prevent unemployment - and that is such a serious problem for us. I am glad, therefore, that there is a commitment to act, and that you too realize where the problems are.
I am also aware of some additional problems, because in practice it is difficult even to set up an exchange of information between companies which are prepared to participate in the mobility programme, to organize exchanges of trainees and instructors between one country and another. In practice, I also encounter major problems on the question of whether to count the exchange period as holiday time or as part of a period of training. Can you see any possible means of removing these additional barriers too?
I think that the problem you are raising - if I have understood correctly - is that of recognition by companies of the period of time spent, and the work done, by a trainee in another Member State of the Union.
It is clear that the problem of accrediting skills is a very topical one, and that it does not relate only to traineeships. The question is how to assess the equivalence between vocational levels within one occupation in different countries.
We are currently working on this issue. If you have had an opportunity to read the White Paper on education, on the learning society, you will have seen that we are seeking to establish skill accreditation schemes with different occupational groups. For example, we are working with the European Banking Union, and a number of other professional associations, to obtain recognition of knowledge acquired not only by trainees during their initial training, but also throughout the lifetime of a worker or employee who wishes to work in another Member State, to enable that person's level of skills to be assessed correctly, even if he completed his education many years earlier. So we are starting to explore this whole issue, which affects traineeships but also lifelong learning for workers.
Question No 61 by Marie-Paule Kestelijn-Sierens (H-0037/97)
Subject: Importance of clinical research at European level with a view to determining a therapeutic strategy for treatment
Independent clinical research at European level with a view to determining a strategy for treatment is an important contribution towards optimizing the treatment of cancer and other diseases which require a multidisciplinary approach.
Does the Commission have any plans to include such research in the Fifth Framework Programme on Research and Development? Is the Commission prepared to encourage Member States to simplify national statutory obligations - which often differ quite remarkably - in respect of this clinical research and to bring them more into line in the interests of progress in treatment?
As far as clinical trials at European level are concerned, since research on cancer - as well as several other diseases - requires a multidisciplinary approach, it stands to benefit in particular from research carried out through multi-centre clinical trials in Europe. Such trials have, therefore, always played a major role in the Union's medical research programmes.
Multi-centre clinical trials should continue to represent an important aspect of medical research activity under the fifth framework programme. They should be included both in the key action on viral and infectious diseases and in the research work on the treatment of degenerative illnesses, provided for in the programme on discovering the resources of living beings and the ecosystem, one of the six major programmes set to constitute the fifth framework programme, as outlined in the communication adopted by the Commission on 12 February.
The problem of harmonizing the rules on clinical research in the Member States is different in the case of drug trials from that of trials involving other treatments, such as surgery, radiation therapy or the various combinations of these methods which are widely used in treating cancer. The provisions in the field of drug trials are harmonized at Community level as part of the rules on the marketing of drugs, for which the Community is formally competent.
That is not the case for other types of clinical trials, which the Member States are responsible for regulating. Since the Commission cannot intervene directly here, all it can do in this case is encourage the Member States to align their respective rules in the context of cooperative research work on cancer and other serious diseases; the Commission provides a good deal of support for such work through the framework programme.
Thank you, Mr President, and thank you, Commissioner, for your reply. I asked this question on behalf of the European organization for cancer research and treatment, a European body based in Brussels which organizes clinical research into cancer. Clinical research is essential for determining the most efficient and up-to-date treatment for cancer, and not only benefits patients but also offers the prospect of making cancer treatment cost-effective. It is thus an important and valuable method both from the medical point of view and also in public health terms, which is why I think - and I am grateful to the Commissioner for acknowledging this - that it should have a place in the Framework Programme on Research and Development. As far as the differences in legislation in the Member States are concerned, I agree that all the Commission can do is to encourage the Member States to bring their legislation into line, and I look to the Commission to put this into practice.
Yes, indeed. In fact, I am familiar with the organization to which you refer, whose work is extremely intensive and worthwhile.
Ethical assessment of clinical trials is governed by different laws or regulations in each country, and it is true that this area falls within national competence.
What I would point out, in an attempt to move our thinking forward in this area, is that an international conference on clinical trials and ethics is to be held in Brussels on 9 and 10 September 1997. It will deal in particular with problems linked to the ethical assessment of research protocols for clinical trials.
Moreover, under the research programme on biomedicine and health, and with specific regard to the ethical, social and legal aspects of medical research, researchers have been invited to submit projects on this topic.
I think that an international conference of this kind, which will undoubtedly attract a large audience, will - if successful - enable organizations like the very active one you have mentioned to persuade the Member States' governments that harmonization is absolutely vital, if adequate exchanges of information are to take place.
Questions Nos 62, 63 and 64 will receive written answers.
Question No 65 by Ioannis Theonas (H-0909/96)
Subject: Steady decline in the iron and steel sector in Greece, and notably Chalivourgiki Ltd
The economic crisis has had a particularly damaging effect on the iron and steel sector in Greece where production and the workforce have been steadily declining. Following the accession of Greece to the ECSC the only two blast furnaces in Greece which belonged to Chalivourgiki Ltd have closed, followed by the company's electric furnaces, the iron production section has been put on shiftwork and now the reinforced concrete sector is also closing, resulting in the loss of more than 2500 jobs.
Will the Commission say whether it intends to take special measures to maintain and develop the iron and steel sector in Greece and particularly the steel industry which faces extinction and to maintain employment, and to examine whether the employers who are reported to maintain similar industries in Wales and Switzerland are guilty of illegal practices?
Mr President, the restructuring of the steel industry is a process that requires the industry to adapt continually to technologies and markets, and the Commission has been monitoring that process for many years already. Of course, the task is one for the industry itself in the first instance, but obviously a range of accompanying measures is needed, including in particular social measures, measures in relation to external trade policy and also, where necessary, programmes to generate new employment.
We agreed with the industry two years ago that we had an overcapacity of some 19 million tonnes of hot-rolled steel. Since then, capacity has been reduced by around 11 million tonnes, and a further 5 million tonnes are still to be shed. This means that although we have not achieved the capacity that we and the industry judged to be appropriate, the removal of the overcapacity has had a positive effect on the remaining operators in the industry. There have been no more job cuts, and today the industry is operating, by and large, at a satisfactory level in terms of prices and volumes.
This may not be true of each individual company, and in the particular case of the Greek steel industry, it may well be that certain companies face more serious problems than those experienced by companies in other Member States. We will naturally help in such cases, and we are already looking at conversion to other possible forms of production through the RESIDER II programme. At the request of the Greek Government, and by the unanimous decision of the Industry Council, we have created the possibility, under the new rules for steel subsidies, of extending regional aid to help the Greek steel industry with ECU 50 million up to the year 2000, subject of course to the condition that this will not entail any increase in production capacity.
As regards the illegal practices that were referred to in the question, it would be helpful if the accusation could be rather more specific. The fact is that in many of these cases of illegal practice, we are simply talking about a more competitive industry in another Member State or - from my own experience - in a third country such as Switzerland. Illegal practices are not always involved: often it is simply a case of a competitor performing better than the local industry in the home country, and it is difficult for the Commission to offer help in such a case.
I would like to thank the Commissioner for his reply. I think that it simply confirms what stands out clearly from the question, namely that the very serious difficulties that the Chalivourgiki undertaking in Greece has been faced with stem from the policy of the European Union - formerly of the EEC, but now of the European Union - to cut production in the Union. This policy has had a particularly damaging effect in my country, and the problems that it has caused for the country's only undertaking in the sector are leading to a gradual shutdown of the industry and the loss of thousands of jobs.
Now, however, this undertaking is swiftly being converted from a production company to a trading company, at the very time when huge projects are under way in Greece for which iron, at least, is needed; iron that is now being imported from Turkey. I would therefore like the Commission to take note of the consequences of that policy and also of the fact that the undertaking in question, while claiming that it faces problems of competitiveness, is moving to other countries - to Switzerland and Wales, and even to the United States - and starting up operations there.
The supplementary question introduces nothing new. I have already explained that we began by agreeing with the industry, including the Greek industry, that we had 19 million tonnes of overcapacity. Overcapacity causes problems. It puts pressure on prices. Even extremely competitive companies were recording losses. Four years ago, virtually no one was still earning enough to cover their costs. Therefore, our main problem was how to eliminate the excess capacity. We did not decide where capacity reductions were to take place. The Commission did not take it upon itself to say that this or that amount of capacity had to be cut in Greece or France or Germany. The industry itself made those decisions, on the basis of competitiveness.
I am sorry if the Greek steel industry in particular was not sufficiently competitive in this respect to withstand the competition from other countries, but if it is the task of the Commission to see that the same conditions apply throughout the Union, then obviously it cannot make exceptions. We cannot allow state subsidies in Greece just because the steel industry there wishes to maintain jobs. If we did so, jobs in the UK, France or Germany would have to be lost. We have an overall responsibility. We take that responsibility seriously, and it is up to each company to see that it remains competitive. I cannot make any special allowances for a Greek company.
Question No 66 by Caroline Jackson (H-1039/96)
Subject: Food additives and public information
Article 8 of Directive 94/36/EC states that the Commission will undertake a programme of public information so that the significance of the most frequently used E-numbers, indicating the presence of particular additives, will be better known. Mr Bangemann stated in July 1996 that a study on this subject had been completed. What has happened to it, and what does the Commission plan to do next on this subject?
I know that Mrs Jackson is right - indeed she is always right. And she is quite right to ask why we have not yet begun this programme of consumer information. According to the terms of the directive that we adopted, we should have started it last year. The problem is - and I really would ask Mrs Jackson to bear with me here - that implementing this type of consumer information campaign in this particular area is an extraordinarily complex task.
Because we did not want to get it wrong, we commissioned an agency to tell us, on the basis of a study, how to set about the task and where to begin. The study - which Mrs Jackson may already have, and I should be glad to give her a copy of it if she does not - comes to the very conclusion that we ourselves had feared: it is not clear how to put this information across to consumers. There are a variety of additives. Consumers understand why some of them are there, but in the case of others they do not understand at all.
Let us take the question of colourings, for example. Colourings, which are permitted - not least by decisions of Parliament, I would add - are generally seen by consumers as completely unnecessary. They want to know why foodstuffs need to be coloured. Or let us take the question of perishability. It may be possible to explain perishability to consumers, but their response will be: ' Very well, if a product is perishable, then that must be indicated. I do not want any additives to make it keep longer.'
In other words, we face the problem that it is impossible in practical terms to explain to consumers the decisions that we have jointly taken and consider to be sensible. That is the situation, and we cannot change it. Of course, we do have the option of cutting everything out, allowing no more colourings, no more preservatives or similar substances. That would push prices up substantially, for example in relation to perishability. Consumers would have to pay significantly more, and I am sure they would not like that any better.
To put it another way: the study that we commissioned gave us no useful indication of how to proceed, or of what strategy we need for implementing this. That is the problem in a nutshell, Mrs Jackson. I hope you can advise me. I do not know what to do.
It sounds as if I could get two salaries here - one as a Commissioner and one as a Member of the European Parliament.
Technically speaking, would the Commissioner not agree that the Commission is in breach of the law. Under Article 8 of Directive 94/36, it is stated quite clearly that the Commission will undertake a programme of public information. The Commissioner's answer says this is all too difficult. I would like to ask him if he will bring forward a plan by the end of 1997 on this? Will he give us an undertaking that he will bring forward a proposal for a campaign of public information by the end of 1997 and whether in doing so he will undertake to consult with consumer organizations as to the inclusion in such a campaign of better information to consumers regarding the most frequently used food additives?
The Commissioner seems at a complete loss having received the report of the agency which the Commission itself commissioned. It is really no good for the Commissioner simply to hand this question back to me and say he does not know what to do, that it is all too difficult. There is a legal requirement on the Commission to do something.
I do not deny that there is a legal requirement. By the way, Article 8 says that the Commission has to launch a campaign in conjunction with consumer bodies, the European Parliament, the Member States and the food and retail industries in order to inform consumers about the evaluation and authorization process of food additives. We are trying to do that. Because we did not know how to approach the problem we looked for advice from professional people and they cited things that Member States had done and which had been a complete mess.
I do not want to start a programme - even if I am obliged to do so and I do not deny the obligation - in a way which wastes taxpayers' money. That is the reason why we looked for advice. Of course I can launch the thing tomorrow. That is possible but I am not sure whether it would be a success. Therefore the Commission has offered all the parties mentioned here - Member States, food and retail industries and especially consumer organizations - to discuss the outcome of that study and to seek a way to solve the problem.
I can promise you that we are ready to start at any time but I want to start with something which is reasonable. It is easy to be an activist. It is not so easy to be rational and to try to achieve something. At the beginning of my political career I was an activist because that paid off but at the end of a political career you feel you should do things in a more reasoned way.
Question No 67 by Alan Donnelly (H-1043/96)
Subject: Organizations representing Internet service providers
Following the Commission's progress in releasing draft legislation on various issues concerning the Internet, does the Commission not feel it essential to support the industry itself by assisting in bringing together organizations representing Internet service providers in the Member States of the EU and throughout the rest of Europe?
Mr President, what Mr Donnelly says is quite right: not only in the case of the Internet but also with regard to other infrastructures, we shall only succeed when providers of content, and particularly service providers, assume their proper role. The problem of making contact with this industry arises from the fact that it does not yet present a uniform front in the way that the hardware producers or operators do, for example. These sectors have been organized for some time. They know what they want, and they have established relationships with the Commission. This is not yet the case with the service providers. However, they are in the process of becoming organized. Only last week, I held a two-day conference with the major service providers to establish just what sort of conditions will have to be created to facilitate the provision of this type of service. However, this was merely a first informal contact, and we need further formal contacts.
We have set up a working party consisting of representatives of the Member States, net operators and suppliers of equipment and software, as well as Internet service providers and other providers of content. The report of the working party was mentioned positively in the Council decision of 28 November. This will enable us to establish an initial framework, and we shall then reconvene the working party.
I cannot tell you anything more at present. However, Mr Donnelly was quite right in saying that we need additional formal contacts in this area, and in particular contacts with the European Parliament. I hope that when we are in a position to submit the report that we are preparing on illegal and harmful content, the House will have an opportunity of saying more on these issues, in particular self-monitoring, liability, filter technology, evaluation systems, etc. The German Government has also offered to hold a conference on these questions in the summer. The Commission is cooperating with the German Government, so that we can use this conference to evaluate ideas on how to solve this problem.
I am grateful to the Commissioner for his answer and the fact that progress has been made in recent weeks in informally contacting service providers. But I would draw three things to his attention. First of all, we have always identified the area for creating jobs in the information society as being through the service providers. Secondly, we accept that when we try to deal with small- and medium-sized enterprises in the traditional sector we always say it is very difficult to contact them. That leads me to the third point. Since this is an emerging market, surely we should try now to find national networks of service providers so that we can actually have a dialogue with them.
The United Kingdom has a very efficient network of service providers. It has offered to act as a focal point. I would like to ask the Commissioner whether, with the help of the European Parliament, we could try, perhaps before the summer recess, to organize a further meeting with these people, using the UK as a focal point for it?
I have no hesitation about organizing such a working conference together with the European Parliament in order to look at the experience in Great Britain. I know also from my own experience, thanks to invitations from active Members of Parliament - I did not say Labour Members of Parliament, I said active Members of Parliament - that in Great Britain there is very positive activity in this field. So I am more than ready to do that, even before the British elections.
That concludes Question Time.
The questions that were not taken because of the time factor will receive written answers.
Commissioner, thank you for being here and for your answers.
Aid to rail, road and inland waterway transport
The next item is the recommendation for second reading (A4-0011/97) from the Committee on Transport and Tourism, concerning the common position of the Council (C4-0584/96-95/0204(SYN)) with a view to adopting a Council Regulation amending Regulation (EEC) No 1107/70 on the granting of aid to rail, road and inland waterway transport (rapporteur: Mr Tamino).
Mr President, I should like to remind the House, briefly, that this is a document which the Commission drew up back in July 1995 and whose purpose was to extend Regulation 1107 of 1970, on the granting of aids for combined transport by rail, road and inland waterway, to the years 1996 and 1997.
That document highlighted the urgent need to grant this extension at short notice and explained the reason for which the aid in question was still needed. I would also recall that it was stated in that document that transport prices reflect social costs, which in fact was detrimental to combined transport by comparison with road transport, thus resulting in the urgent need to extend the mechanism for providing support to the intermodal services. The document, then, highlighted the necessity for these aids.
Parliament, first in the Committee on Transport and Tourism and then in plenary session, in fact agreed that it was a matter of urgency to try to reach approval on this proposal for a regulation: in fact, at the end of 1995 the Transport Committee approved a proposal, with various amendments, which were accepted in February 1996 by a plenary sitting of the European Parliament.
The amendments that were made on that occasion related especially to certain aspects: the need to encourage more environmentally compatible transport systems and to highlight the fact that a financial equilibrium between the various modes of transport had not yet been achieved.
These two amendments were incorporated into the joint proposal, but other amendments which I as the rapporteur had tabled and which I believed to be of significant importance, were not incorporated, in particular one which endeavoured to highlight on the unique aspects of transport through mountainous areas, as in the case of the Alps, though these problems are well known. This amendment was not incorporated into the joint proposal; nor, more significantly, were those amendments which related to the problem of whether to delete or retain Article 4 of Regulation 1107 of 1970.
Before coming to the subject of that Article 4, there is one preliminary comment I should like to make. In view of the genuine urgency, and in view of the very quick decision taken by the European Parliament, we found ourselves discussing that provision again a year later - at the beginning of 1997, in other words, when the objective was to extend the period to include 1996 and 1997. That, I must admit, is somewhat perplexing, and I wonder today what purpose is served by an extension until 1997 only. Are we sure that we should not, in fact, extend it beyond 1997? Now, it is in this context that the problem of whether or not to retain Article 4 arises. Although it is true, as has been stated, that Directive 91/440 caused Article 4 to lapse de facto, it is also true that Article 4 relates to aspects which do make these aids to the combined transport system possible. Eliminating Article 4 of Regulation 1107 of 1970 - without having replaced it with a different provision - in fact makes it difficult if not impossible to continue with those aids in the near future.
On the other hand, it was the Commission itself which pointed out that financial equilibrium had not yet been achieved, though without it it would not be possible to encourage more environmentally compatible systems. The question I ask myself, therefore, is whether it may not be necessary for the Commission to identify a line of action which would enable us to achieve that objective.
In this situation, the Committee on Transport did not find it appropriate to accept the amendments which I had tabled: as a result, we come to this House with a provision like that proposed by the Commission. I favour this provision, but I felt it appropriate, specifically in order to prompt an answer from the Commission, to reintroduce certain amendments, in particular in order to understand what procedure is envisaged in the near future regarding aids to the combined system.
Mr President, my group is happy to comply with the Commission's urgent request to approve the common position. The scheme in question must be extended as soon as possible, otherwise the 1996-97 period which it is intended to cover will have elapsed altogether. We shall not on this occasion be supporting the amendments which the rapporteur is insisting on putting forward, for reasons he has just explained, though we agree with them in principle and voted for them at first reading.
Combined transport must move forward, quite literally, for reasons which everyone knows and which have been repeated on various occasions. We and the rapporteur can be happy in the knowledge that the Commission and the Council seem to be agreed on this. Anyone who has read the Commission communication on an action programme for combined goods transport - Pact 2 - and anyone who recalls what the White Paper on railways had to say, cannot but give their wholehearted support to an active policy in this field. Then there is also the fact that we always tend to think of road-rail when we talk about combined transport, and overlook inland waterway transport. We cannot emphasize too strongly that a high-quality and efficient fleet of inland waterway vessels could provide much more environmentally-friendly transport than at present, without excessive cost or investment.
In conclusion, following on from some of the comments made by the rapporteur, I should like to ask the Commissioner when we are likely to see a complete revision of Regulation No 1107/70. Extending existing arrangements with retroactive effect is a sloppy way to go about things, and should be avoided as much as possible in future. And in view of the Commission communication on Pact 2, we might also ask if it would not be more convenient to bring all forms of aid for combined transport under one system, and whether the revision of Regulation 1107/70 could not mark the start of this. It might actually be a good deal easier than we think to make the situation more transparent.
On behalf of the European People's Party I would like to welcome the Commission proposal and, indeed, the Commissioner here this evening, and congratulate the rapporteur, Mr Tamino, on his treatment of this proposal.
The Regulation 1107/70, as amended in 1992, sets out the mechanism for aid for combined transport for last year and this year so it is indeed timely that, in the month of February, we are nonetheless looking at this extension of the regulation.
It is important to recognize that non-road modes of transport experience disadvantages, not least through the inequality of distribution by mode and by type of use of infrastructure charges. Combined transport suffers particularly in this way and we, in the European People's Party, accept that. It is important to review the existing mechanism of support for inter-modal services. Account must be taken of the diverse national situations.
The Commission proposal will continue to permit Member States, under the principle of subsidiarity, to select the form of aid most suitable and conforming to their national priorities. The proposals therefore allow the possibility of national aid for combined transport infrastructure for transfer facilities between modes and for specialized equipment for inter-modal transport.
While the granting of aids for combined transport would be exempt from the strict authorization procedure under Article 93(3) of the Treaty, Member States would be required to inform the Commission of aids granted in the form of an annual estimate at the beginning of each year and subsequently report at the end of the financial year.
The attraction of the new regulation is that the bureaucracy required by both the Member States and the Commission will be reduced. This is a welcome change. Under the proposal it will be for each Member State to decide what, if any, form the support will take. While the European Union emphasizes combined transport, I hope that both combined transport and conventional freight operations will be supported by this measure.
My group endorses the Commission proposal setting out the categories of aid which are legitimate with the aim of overcoming the particular handicaps experienced in the development of inter-modal or combined transport. It is understood that the aids will apply in the short term and will have a positive and beneficial effect on the development of combined transport.
The proposal to extend Regulation 117/70 deserves Parliament's support since it is just this type of aid to combined transport which we believe is in line with the European Union's future transport policy. It is also a means of strengthening the position of railways and inland waterways in the European transport market. At the very least, until such time as the level of competition between the different modes of transport is reflected in the reality of grants and proposed harmonization conditions, these aids are a modest means of providing compensation in the interests of a sustainable transport policy.
In conclusion, we congratulate the rapporteur on his report. I am delighted that the Council, in adopting a common position, has incorporated two key amendments from the European Parliament and on that basis we should now approve the common position and I have therefore great pleasure in commending it to the House.
Like everyone else, my group too supports the proposals before us and congratulates the rapporteur on them. We do not oppose his amendments in principle, but as Mr Castricum said a moment ago, this is not the right time to be pursuing them, particularly when the Commissioner - and perhaps he would like to give us details of this - has just been instructed by the Council to have further talks with Switzerland on transalpine transport. My group is also rather pleased to see from the common position that the idea of stopping further aid altogether after 1997 is under consideration.
Why is this? First of all, because we have seen that simply carrying on providing aid for combined transport is tantamount to flogging a dead horse. Combined transport seems to be taking a smaller and smaller share of the transport market, rather than increasing, and it would therefore seem that freedom of choice for shippers is gaining the upper hand. Our group welcomes this as a very positive development that should be extended further, which is not to say, of course, that we should not be glad to see environmentally-friendly forms of transport taking a greater share of the market. Decisive factors here seem to be the lack of further liberalization of the railways, the high costs of transferring goods from one form of transport to another, and finally, Commissioner - and I should like to hear what you have to say on this - the fact that it is impossible for transporters to take responsibility themselves for transferring and unloading from rail transport at the place of destination. This is an area where we would join Mr Castricum in calling for more detailed legislation in future.
Mr President, combined modes of transport, or to be more accurate a system in which each mode of transport is considered individually, is not only a European transport project with respect to capacity and prices offered to those buying transport. It is also an environmental project. It is a project which takes account of bottlenecks and which can be made economically justifiable. Like my colleague, Mr Castricum, I also support the Commission's initiatives and hope that the Council will follow these up, but I would also advocate the expansion of these initiatives.
Member States must involve themselves more fully in these activities, and must be made to see that this is a joint European project, not local projects. The strategy until now has been that Member States themselves be involved in the selection of areas of investment, not at a European level, but at a local level. This must change in the future. There seems to be a continued failure to realize that points at which sea, rail and road systems meet are often good junctions. What we are missing is the category referred to by the term short sea shipping. This is an important aspect of the development of combined transport modes in Europe, and I hope we can agree to an extension of the programme so that it can continue after this year and next year. Because what tends to happen is that we wait until traffic develops, then attempt to regulate it. It would be good if, at a joint European level, we could attempt to regulate traffic before it has developed, and make new provision for it. Market forces will not take care of this problem by themselves. We can propose as many toasts as we like at the prospect of a combined transport project. But nothing will happen until we can agree at a European level.
It is therefore not just a question of deregulation, privatization, or any other scheme we can dream up. It is a question of how determined we are to regulate in order to create the modes of transport we wish to see. I wish the Commissioners good luck on the Council as they seek to convince the various ministers that these projects are worth investing in.
Mr President, ladies and gentlemen, this issue is certainly important enough in itself to merit serious discussion. I agree with most of what my colleagues have said. We on the Christian Democrat side of the House support the common position and hope that the Commissioner will table a proposal for a followup regulation without delay, so that we do not find ourselves in 1999 discussing the follow-up regulation for 1998.
I should like to highlight two points in particular. I believe it is extremely important to extend the aid regulation to include support for combined transport, because we all share the objective of moving long-distance freight transport increasingly onto railways and inland waterways and also - as the previous speaker mentioned - short sea shipping, in order to make our roads in the Community safer and to conserve the environment. We also agree with the second concept in the common position and the Commission proposal, that of simplifying the way that aid is monitored in this sector. However, we still have certain reservations. These concern the need to ensure two things - and I would ask the Commissioner if he could give a guarantee in this respect when he addresses the two new concepts in his reply. My first question is this: if individual authorizations are not to be compulsory in these aid procedures, how do you intend to ensure that the Commission will continue to monitor the aid with the same degree of care? Exemption from individual authorization cannot mean exemption from aid monitoring, and I should like to have your assurance that you will make your staff fully aware of this.
Secondly, if individual authorizations are no longer required, how shall we ensure that when aid is granted to one company, another company, city or region does not find itself disadvantaged without having any say in the matter? This is what happens in practice: competitor companies say that they had no idea what subsidies had been applied for, because the details were not published anywhere, and they ask how they are expected to register their misgivings when they only receive the news a year after the event. That is why I believe, Commissioner, that even with the simplified procedure, some thought must be given to ways of informing competitors and allowing them to raise objections - in the interests of promoting competition, as opposed to distorting it.
Mr President, I would like to start by thanking Mr Tamino for his well written report. It is my fundamental political conviction that providing conditions for free trade and free competition is also the best way of resolving Europe's various transport problems. This is why I am essentially sceptical about economic support and subsidies.
Now that we have reached the second round of discussions on this matter and have a common position from the Council of Ministers, I believe that we can say that this has all the makings of a good decision. The Tamino report is about improving combined transport. Undisputably, this is of great importance; there is every reason therefore to encourage it. How this is done, is also of importance. Investment in combined transport cannot be made by continuously raising taxes and an even higher and more unfair distribution of freight costs. These are already widely divergent in the various EU Member States and all too often this is a great disadvantage to countries which already have long transport distances and high freight costs. This large and continuously increasing disparity must not be allowed to grow larger. This means that the most important way of encouraging combined transport does not lie in direct economic support. Instead, we should be working more towards the proposals in the White Paper which has been presented to Parliament and which covers the revitalisation of Europe's railways.
The fact that Europe's railways are continuously losing their market share of goods transport is a big problem. But the way to counteract this lies more in stimulating the railways in other ways rather than by the direct provision of economic support. The most important boost would be to simplify goods transport across EU national boundaries and to introduce more open competition than we currently have. For this reason, the most important decisions that we can take for this sector, to encourage both the railways and combined transport, are not the decisions which we are taking today but those which are still to come.
Mr President, could I first thank the House and the rapporteur Mr Tamino for his very useful work on the amendment to Regulation 1107/70 on state aids to inland transport. The result of these efforts is to underline again Parliament's strong commitment to promoting combined transport and that, as ever, is welcome.
By approving this common position, the House ensures that the rules in Regulation 1107/70 concerning aid to combined transport will remain in force this year. Since those rules will, however, expire by 31 December we must obviously prepare the structure of a new regime that meets the needs of the future.
With that specific purpose in mind, my services are currently working on a report on the current state aid practices of Member States based on the answers they have given to a Commission questionnaire. The result of this work will obviously provide an informed basis for the revision of Regulation 1107/70 in exactly the way Mr Castricum was seeking. Naturally in due course I would be pleased to have a detailed exchange of views with the House on ways of establishing a legal framework which will allow the continued and appropriate promotion of combined transport. It would be relevant to discuss Mr Castricum's idea relating to the project action for combined transport at that juncture.
The PACT programme is going to be extended to relate to short sea shipping and I hope that Mr Sindal will see that as evidence of our sustained commitment in the Commission to the development of that very important aspect of combined transport. Meanwhile, I should say to Mr Jarzembowski that I agree with his emphasis on effective monitoring and on fair conditions and he can be absolutely sure that the Commission not only will sustain its current efforts but constantly look for even more effective and incisive ways of producing exactly the results that he seeks.
On the specific matter of the report before the House, I note that Mr Tamino, as he said, has re-submitted two amendments which both the Commission and the Council rejected at the first reading stage. I must inform the honourable Member that in the view of the Commission, both amendments continue to be inappropriate. I hope therefore that he will not persist with them and will concur with the recommendation of the Committee on Transport and Tourism to approve the common position without amendment in the fashion argued for by Mr Wijsenbeek.
I express my gratitude for the continuing constructive attitude of honourable Members in supporting development in combined transport and I look forward greatly to the next stage of provision for the future.
Mr President, I put two specific questions to the Commissioner concerning the stage of unloading and the matter of Switzerland. I hope I will receive a more detailed answer later on.
Mr President, I will be speaking in detail about Switzerland in the committee which I know the honourable Member will be attending next week. I thought I might save it for him as a late Valentine but early Easter gift.
(Laughter )
The debate is closed.
The vote will take place tomorrow at 12 noon.
Investor compensation schemes
The next item is the report (A4-0047/97) by Mr Janssen van Raay, on behalf of the European Parliament delegation to the Conciliation Committee on the joint text (C4-0058/97-00/0471(COD)), approved by the Conciliation Committee, for a European Parliament and Council Directive on investor compensation schemes.
Mr President, I am pleased to see that Commissioner Monti has now arrived alongside Commissioner Kinnock. The Chamber may seem empty, but I can assure you, Mr Monti, that I have just walked through the building and there are 300 Members currently sitting glued to their television screens watching this debate in their offices. So we have the House's undivided attention.
Secondly, the most important point I should like to make is to stress how successful the conciliation procedure introduced under the Maastricht Treaty has been. I very much appreciate the fact that under the Irish presidency, when the last such procedure occurred, we were able to reach a successful compromise through the intervention of Commissioner Monti and the Irish Minister. With swine fever currently sweeping through the Netherlands, I was particularly interested to hear this afternoon's debate on mad cow disease, and I thought to myself that if Amsterdam I or Maastricht II extended the conciliation procedure to all areas of cooperation, it would be a major step forward. What Minister van Aartsen said was not logical, of course: he cannot first welcome measures against the United Kingdom and then grumble about the measures which the Commission has, in my opinion as a Dutchman, quite rightly taken against the Netherlands to protect public health and consumer interests. The only thing which the Minister should have done was to ensure that no pig-farmers suffered loss. This Commission deserves a pat on the back from President Santer, which is more than could be said for the last one. The point I wish to make is this: if we had had the conciliation procedure then, so that we could have worked directly with the Commission and the Council, it might have been much easier to find a solution.
I have to say that we are extremely pleased. We negotiated up until the last minute, as you know, to try to get Parliament's ideas adopted. Thanks to you, the Council adopted many of Parliament's amendments at second reading. I always think of ourselves as a kind of House of Representatives and the Council as the Senate, with the Commission playing the absolutely vital role of intermediary. It is up to us to ensure that European legislation is introduced which is acceptable to everyone.
The various sections of the Delors package do not seem so important individually, and even the investor compensation scheme does not seem all that important at first sight. However, it forms the cornerstone of a major package of legislation, and as such it is extremely important for consumers and investors. We naturally find it unfortunate, I have to say, that the export ban has not been lifted. We would have preferred to allow the countries offering the highest levels of protection for investors to compete with countries which do not offer any. As you know, Mr Monti, we urged you to include this amendment right up to the last minute. But when the AdvocateGeneral in the proceedings between Germany and the Commission and the Council told us that it was out of the question, we gave in. We are now relying on the Commission, and this is my main point, to ensure that the highest possible level of protection for investors is introduced in all countries of the European Union, and particularly Greece. This was one of the amendments agreed in the compromise with the Irish presidency, and we really are counting on your cooperation. I should in any event like to thank Commissioner Monti for the role which he personally played in achieving the compromise with the Irish presidency.
I would like to congratulate the rapporteur for ably piloting this legislation through the three readings in this House and through the conciliation procedure. Despite the small number of MEPs who are present tonight, this is a very important piece of legislation. It protects small savers and small savers' savings.
Small savers are the backbone of the banking industry. Small savers scrimp and save. There is a great deal of fear in the European economy at present, fear of job losses, fear of what will happen in old age, fear of what will happen if people have periods of sickness, fear of what will happen to children. Savings are used to save for old age, periods of sickness, helping children through studies and helping grandchildren. Loss of savings can be a personal tragedy for the families concerned. This piece of legislation protects those small savers. Without saving we have no investment. So this piece of legislation is absolutely essential both for the prosperity of Europe as a whole and for the prosperity of the individual families concerned.
I thank the rapporteur and the Commission for putting this protective directive before the saving consumers of Europe.
Mr President, ladies and gentlemen, we all know the problems that are currently confronting social security systems throughout Europe. The simple question of whether our pensions are secure now exercises not only the Germans, but an ever increasing number of the Union's citizens. The call from the Member States for more private pension provision cannot be ignored. It is not surprising that many people are attracted to invest in securities - a sector of the financial market that is as sensitive as it is risky.
Against this backdrop, the directive on investor compensation schemes takes on further topical significance. The most important concern is to protect small savers. We should therefore welcome the fact that, after a tough battle between the Council and Parliament, a compromise has been reached, opening the way for the directive to come into force. Once again the codecision procedure involving the Conciliation Committee has proved its worth.
Small investors must be able to deal with branch offices of companies selling securities in the Community, or receive securities services in the context of the international trade in services, with as much confidence as when dealing with domestic companies. That is why investor compensation schemes must be in place in all the Member States, to ensure that small savers at least have a uniform minimum level of protection in the event of a securities firm being unable to meet its obligations to its investors.
We introduced legislation some time ago to provide for this type of protection - albeit through very different systems - in the case of credit institutions. Here, the uniform minimum compensation of ECU 20 000 per investor has been set at a level that is designed to protect the interests of small investors. It is also designed to allow the Member States to stipulate that investors must bear a proportion of any losses. However, competition is part and parcel of the internal market, and this brings me to my main criticism of the directive. The rapporteur has already discussed this point in detail.
The Council takes the view that the level and extent of cover offered by the various compensation systems should not become an instrument of competition. The Council fears that the market will be disrupted if the branch offices of securities firms can offer better cover than a securities firm licensed in the country where the securities are bought. To put it plainly, the European Parliament sees the arrangement which the Council is proposing as a ban on the export of services by securities firms based in countries where the system offers a higher level of cover than that of the country in which the branch office is located. Only the fact that this arrangement, or export ban, will not apply after December 1999 has prompted the House to give way here in the interests of reaching a compromise.
It should be noted that in the course of the Conciliation Committee procedure, Parliament succeeded in ensuring that compensation will be calculated on the basis of the current market value of the securities, and will be paid out without delay. The compromise that was reached thus takes account both of investor protection and of the need to maintain confidence in the financial system. It represents a significant contribution to the completion of the single market, and that is why my group recommends that the compromise should be adopted.
In the few seconds available to me, I naturally cannot examine the excellent compromise worked out by the rapporteur in any detail, but I should like to congratulate him on it.
J.K. Galbraith once announced at a hearing of the American Senate that the stock market boom which was happening at the time would not last, and from that moment the markets started to plummet. I hope I shall not have the same effect, but I think we can assume that the market boom we are experiencing will not last, and that one of these days it will start to dip. Now that investors have found out about the stock markets, the way in is often through investment firms. It is therefore a very good idea, and I am grateful here to the rapporteur and the Commissioner, to spread the asset formation and the risk in this way, also among those not previously involved. As a Liberal, I wholeheartedly welcome the fact that small investors are now to be given a certain guarantee.
Mr President, Commissioner, I should like to begin by thanking the parliamentary delegation, and in particular the rapporteur. The proposals which have been presented to us as the outcome of the conciliation procedure represent a sensible compromise. This was obviously necessary. The adoption of a directive was urgently required to facilitate the free movement of capital under Article 7a(2) of the EC Treaty, and it was necessary to make the legislation compatible with the directive on bank deposit guarantees.
The main problems were the objections to the need for a directive, given the principle of subsidiarity, and the question of the export ban. The very fact that the latter has been a bone of contention is, in my opinion, the best argument in favour of the directive.
Potential distortions of the market needed to be countered. The proposal that the export ban should apply only until 1999 allowed an acceptable compromise to be reached on this point too. The only appropriate response to this balanced proposal is for the House to adopt it.
Mr President, it may be the case, as Mr Janssen van Raay said, that this Chamber is not particularly crowded this evening, but it seems to me that the speeches we have heard have really cast light on every aspect of this very important problem, which has been so well solved. In this context, I should like to express, on behalf of the Commission, both institutional and personal congratulations: institutional congratulations because we have seen a fine example of the workings of a conciliation procedure; and personal congratulations to the rapporteur, Mr Janssen van Raay, and to all the members of his delegation for their efforts to achieve an agreement with the Council last December on legislation of such major importance.
The importance of this directive lies in the fact that, together with the directive on investment services and the directive on the financial soundness of banks and investment enterprises - directives which are already in effect - it will constitute one of the fundamental pillars of the single market as far as the securities sector is concerned. It seems to me that the speeches made by Mr Oddy, Mrs Mosiek-Urbahn, Mr Wijsenbeek and Mr Ullmann have really highlighted the various aspects of this single market that we are constructing for the citizen - a market which can therefore, thanks to a directive like this one, widen the spectrum of citizens, whether small or large savers, who can invest in securities. At the same time this provides a boost to the savings/investment cycle and so stimulates the growth of the European economy for the benefit of future generations and creates a mechanism of confidence. So although it may seem to be a technical provision, perhaps a rather dull provision, I see it as one of great economic and social importance. I therefore congratulate Parliament again on the key part it has played in achieving this result.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting closed at 11.20 p.m.)